 

Case 1:19-cv-05778-PAE-DCF Documenti1 Filed 06/20/19 Page 1 of 160
JUDGE ENGELMAYER

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

EDITHA LOPEZ QUIRINO 1 9 CV 5778

Write the full name of each plaintiff.

 

 

 

{Include case number if one has been
assigned)

-against- Do you want a jury trial?

THE NEW JEWISH HOME Yes OCINo

MAIA SANTARINA

JENIFER TUTONE

Write the full name of each defendant. The names listed
above must be identical to those contained in Section I.

EMPLOYMENT DISCRIMINATION COMPLAINT

 

NOTICE

The public can access electronic court files. For privacy and security reasons, papers filed with
the court should therefore not contain: an individual's full social security number or full birth
date; the full name of a person known to be a minor; or a complete financial account number. A
filing may include only: the last four digits of a social security number; the year of an individual's
birth; a minor’s initials; and the last four digits of a financial account number. See Federal Rule

 

of Civil Procedure 5.2.

 

 

 

Rev. 3/24/17
 

 

Case 1:19-cv-05778-PAE-DCF Document1 Filed 06/20/19 Page 2 of 160

L PARTIES

A. Plaintiff Information

Provide the following information for each plaintiff named in the complaint. Attach additional
pages if needed.

 

 

 

 

 

EDITHA | LOPEZ QUIRINO

First Name Middle Initial Last Name
308 WEST 105TH STREET UNIT C

Street Address

NEW YORK

County, City State Zip Code

editha.quirino@yahoo.com

Telephone Number Email Address (if available)

B. Defendant Information

To the best of your ability, provide addresses where each defendant may be served. If the
correct information is not provided, it could delay or prevent service of the complaint on the
defendant. Make sure that the defendants listed below are the same as those listed in the
caption. (Proper defendants under employment discrimination statutes are usually employers,
labor organizations, or employment agencies.) Attach additional pages if needed.

Defendant1: THE NEW JEWISH HOME

 

Name
120 WEST 106th STREET

 

Address where defendant may be served

NEW YORK NEW YORK 10025

 

County, City State Zip Code

Defendant2; MAIA SANTARINA

 

Name

120 WEST 106TH STREET

 

Address where defendant may be served

NEW YORK NEW YORK 10025

 

County, City State Zip Code

Page 2
 

 

Case 1:19-cv-05778-PAE-DCF Document1 Filed 06/20/19 Page 3 of 160

Defendant 3:
JENIFER TUTONE

Name
120 WEST 106TH STREET

Address where defendant may be served

NEW YORK NEW YORK 10025
County, City State Zip Code

 

 

 

Il. PLACE OF EMPLOYMENT

The address at which I was employed or sought employment by the defendant(s) is:
THE NEW JEWISH HOME

 

 

Name

Address

NEW YORK NEW YORK 10025
County, City State Zip Code

IH. CAUSE OF ACTION

A. Federal Claims

This employment discrimination lawsuit is brought under (check only the options below
that apply in your case}:

] Title VII of the Civil Rights Act of 1964, 42 U.S.C. §§ 2000e to 2000e-17, for
employment discrimination on the basis of race, color, religion, sex, or national
origin

The defendant discriminated against me because of my (check only those that
apply and explain):

C1 race:

 

color:

 

religion:

 

 

O
=
[x] sex:
oO

national origin:

 

Page 3
 

 

Case 1:19-cv-05778-PAE-DCF Document1 Filed 06/20/19 Page 4 of 160

O 42U.S.C. § 1981, for intentional employment discrimination on the basis of race

My race is:

 

] Age Discrimination in Employment Act of 1967, 29 U.S.C. §§ 621 to 634, for
employment discrimination on the basis of age (40 or older)

I was born in the year: 1959

1 Rehabilitation Act of 1973, 29 U.S.C. §§ 701 to 796, for employment
discrimination on the basis of a disability by an employer that constitutes a
program or activity receiving federal financial assistance

My disability or perceived disability is:

 

(i Americans with Disabilities Act of 1990, 42 U.S.C. §§ 12101 to 12213, for
employment discrimination on the basis of a disability

My disability or perceived disability is:

 

[] Family and Medical Leave Act of 1993, 29 U.S.C. §§ 2601 to 2654, for
employment discrimination on the basis of leave for qualified medical or family
reasons

B. Other Claims
In addition to my federal claims listed above, I assert claims under:

x] New York State Human Rights Law, N.Y. Exec. Law §§ 290 to 297, for
employment discrimination on the basis of age, race, creed, color, national
origin, sexual orientation, military status, sex, disability, predisposing genetic
characteristics, marital status

[x] New York City Human Rights Law, N.Y. City Admin. Code §§ 8-101 to 131, for
employment discrimination on the basis of actual or perceived age, race, creed,
color, national origin, gender, disability, marital status, partnership status,
sexual orientation, alienage, citizenship status

] Other (may include other relevant federal, state, city, or county law):

GENDER

 

Page 4
 

Case 1:19-cv-05778-PAE-DCF Document1 Filed 06/20/19 Page 5 of 160

IV. STATEMENT OF CLAIM

A. Adverse Employment Action

The defendant or defendants in this case took the following adverse employment
actions against me (check only those that apply):

CL) did not hire me
terminated my employment
did not promote me

did not accommodate my disability

OC O kk OO

provided me with terms and conditions of employment different from those of
similar employees

0

retaliated against me

x]

harassed me or created a hostile work environment
[i other (specify): Hard Labor; Demoralizing Monitoring
‘Unhealthy Work Environment due to Lack of Staffing

 

 

B. Facts

State here the facts that support your claim. Attach additional pages if needed. You should
explain what actions defendants took (or failed to take) because of your protected
characteristic, such as your race, disability, age, or religion. Include times and locations, if
possible. State whether defendants are continuing to commit these acts against you.

 

** SEE ATTACHED ORIGINAL COMPLAINT LETTER ; REBUTTAL LETTER ; CHRONOLOGICAL DATES OF EVENT!

 

AND ALSO ATTACHED AS ADDITIONAL SUPPORT FILED WITH THE -

 

- EEOC AND

 

-— HUMAN RIGHTS.

 

- Ot to Preeas vA Me INT OWUserieiaahroee Y Pfarrete werent

7

 

 

As additional support for your claim, you may attach any charge of discrimination that you filed
with the U.S. Equal Employment Opportunity Commission, the New York State Division of
Human Rights, the New York City Commission on Human Rights, or any other government
agency.

Page 5
 

 

Case 1:19-cv-05778-PAE-DCF Document1 Filed 06/20/19 Page 6 of 160

Vv. ADMINISTRATIVE PROCEDURES

For most claims under the federal employment discrimination statutes, before filing a lawsuit,
you must first file a charge with the U.S. Equal Employment Opportunity Commission (EEOC)
and receive a Notice of Right to Sue.

Did you file a charge of discrimination against the defendant(s) with the EEOC or any
other government agency?

x] Yes (Please attach a copy of the charge to this complaint.)
When did you file your charge? August 31, 2018

 

C1 No | |
Have you received a Notice of Right to Sue from the EEOC?
x] Yes (Please attach a copy of the Notice of Right to Sue.)
What is the date on the Notice? March 27, 2019

 

When did you receive the Notice? Same as above date

 

(3 No

VI. RELIEF
The relief I want the court to order is (check only those that apply):
L] direct the defendant to hire me
direct the defendant to re-employ me
direct the defendant to promote me
direct the defendant to reasonably accommodate my religion

direct the defendant to reasonably accommodate my disability

KO Oa OQ

direct the defendant to (specify) (if you believe you are entitled to money

damages, explain that here)
| BELIEVE TO BE ENTITILED FOR MONEY DAMAGES BASING FROM THE ELEMENTS BELOW:

 

- For difficuit to quantify complaints of discriminations and harassment. For my resume that fit for

 

Director of Nursing position but TNJH hired someone extemally. For 2 weeks lost of pay; For Medical visits and

 

Prescribed Medications due to repetitive pattern, unnecessary and intense exposure to hostile environment.

 

Page 6
 

 

Case 1:19-cv-05778-PAE-DCF Document 1 Filed 06/20/19 Page 7 of 160

VIL = PLAINTIFF'S CERTIFICATION

By signing below, I certify to the best of my knowledge, information, and belief that:

(1) the complaint is not being presented for an improper purpose (such as to harass,
cause unnecessary delay, or needlessly increase the cost of litigation); (2) the claims are
supported by existing law or by a nonfrivolous argument to change existing law; (3) the
factual contentions have evidentiary support or, if specifically so identified, will likely
have evidentiary support after a reasonable opportunity for further investigation or
discovery; and (4) the complaint otherwise complies with the requirements of Federal
Rule of Civil Procedure 11.

I agree to notify the Clerk's Office in writing of any changes to my mailing address. I
understand that my failure to keep a current address on file with the Clerk's Office may
result in the dismissal of my case.

Each Plaintiff must sign and date the complaint. Attach additional pages if necessary. If seeking to
proceed without prepayment of fees, each plaintiff must also submit an IFP application.

June 19 2019 Aegeg ELraiey
V

 

 

 

 

 

Dated Piaintiff’s Signature
boo EDITHA LOPEZ QUIRINO
: First Name Middle Initial Last Name
308 WEST 105th STREET
Street Address
NEW YORK NEW YORK 10025
County, City State Zip Code
(347) 993-0619 editha.quirino@yahoo.com
Telephone Number Email Address (if available)

I have read the attached Pro Se (Nonprisoner) Consent to Receive Documents Electronically:
FlYes & No

If you do consent to receive documents electronically, submit the completed form with your
complaint. If you do not consent, please do not attach the form.

Page 7
 

Case 1:19-cv-05778-PAE-DCF Document1 Filed 06/20/19 Page 8 of 160

NOTICE CF RIGHT?
TO SWE

 
 

 

Case 1:19-cv-05778-PAE-DCF Document 1 Filed 06/20/19 Page. of 160

 

 

Eye 2.
EEOC Form 164 (11/16) U.S. EQUAL EMPLOYMENT OPPORTUNITY COMMISSION
Cartay
DISMISSAL AND NOTICE OF RIGHTS
To; EdithaL. Quirino From: New York District Office
308 W. 105th Street, Unit C 33 Whitehall Street
New York, NY 10025 5th Floor

New York, NY 10004

 

[| On behalf of person(s) aggrieved whose identity is
CONFIDENTIAL {29 CFR §1601.7(a))
EEOC Charge No. EEOC Representative Telephone No,

Holly M. Shabazz, (2 f2) PP Fg <«f

16G-2019-00258 State & Local Program Manager {212) 336-3643
THE EEOC IS CLOSING ITS FILE ON THIS CHARGE FOR THE FOLLOWING REASON:
The facts alleged in the charge fail to state a claim under any of the statutes enforced by the EEOC.

[|

Your allegations did not involve a disability as defined by the Americans With Disabitities Act.

The Respondent employs less than the required number of employees or is not otherwise covered by the statutes.

discrimination to file your charge

The EEOC Issues the following determination: Based upon its investigation, the EEOC is unable to conclude that the
information obtained establishes violations of the statutes. This does not certify that the respondent is in compliance with
the statutes. No finding is made as to any other issues that might be construed as having been raised by this charge.

The EEOC has adopted the findings of the state or local fair employment practices agency that investigated this charge.

Ed
4

L$

Ca Your charge was not timely filed with EEOC; in other words, you waited too long after the date(s) of the alleged

~ Other (briefly state)

- NOTICE OF SUIT RIGHTS -

(See the additional information attached to this form.)

Title VII, the Americans with Disabilities Act, the Genetic Information Nondiscrimination Act, or the Age

Discrimination in Employment Act: This will be the only notice of dismissal and of your right to sue that we will send you.

You may file a lawsuit against the respondent(s) under federal law based on this charge in federal or state court. Your
lawsuit must be filed WITHIN 90 DAYS of your receipt of this notice; or your right to sue based on this charge will be
lost. (The time limit for filing. suit based on a claim under state law may be different.)

Equal Pay Act (EPA): EPA suits must be filed in federal or state court within 2 years (3 years for willful violations) of the
alleged EPA underpayment. This means that backpay due for any violations that occurred more than 2 years (3 years)
before you file suit may not be collectible.

On behalf of the Commission

LEE ~} f. fo March 27, 2019
“

Kevin Jarry, (Date Mailed)
District Director

~ “Errclosures(s) ~~

cc:

Attn: Director of Human Resources
JEWISH HOME LIFECARE

100 West Kingsbridge Road

Bronx, NY 10468

 

 
 

 

Case 1:19-cv-05778-PAE-DCF Documen t1 Filed 06/20/19 Page 10 of 160

CHRONOLOGICAL

LATE S
OF

EVENTS

 
 

 

Case 1:19-cv-05778-PAE-DCF Document1 Filed 06/20/19 Page 11 of 160

CHRONOLOGICAL DATES OF EVENTS

On February 12, 2018 — I was hired at The New Jewish Nursing Home as Nurse Educator/
Infection Control Officer

WORK BACKGROUND:
RN-BSN Graduate 1980/ US Registered Nurse- 1982

Hospital/Clinic Experienced: 22 years total as, ICU Charge Nurse /ER RN/ Endoscopy/ Sub-
Specialty RN/ Radiology RN /OB- GYN /Medical- Surgical RN

Home Health Care: 7 years - Founder, Asst. Administrator/DON/Nurse Educator
LTC and Rehab: 3 years - RN Supervisor/ Nurse Educator/ Interim DON

 

US Medical Student — before MV A* (Motor Vehicular Accident)
Foreign Medical Graduate - 10 years

Total Years of Health Care Experience: 40 +
FEBRUARY 21, 2019, with Maia Santarina — the acting Director of Nursing

- dropped by to Maia’s Office to thank her for hiring me. Out of the blue she said she wasn’t
rooting for me but Christian. She also provided an unsolicited information that Christian was a
graduate of one of the exclusive high school (San Beda) in the Philippines. It sounded to me that
she was putting him in a pedestal.

- then, “plus he’s young you know” ...

- I told Myma, the MDS Coordinator (we shared office) about the incident, and she said:
“because she is flirt, that’s why!” and I remember I said, “because she cannot flirt with me, that’s
why!”

MARCH 9, 2018 POST INFECTION CONTROL SURVEY

- I need to report to Maia (the acting Director of Nursing) the outcome of the Infection Control
Survey from Department of Health. The Surveyor asked me, “how do you provide Quality of
Care to a 514-bed capacity facility? You need an assistant”

- Suddenly, Maia got angry and was shouting at me, “You... need an assistant!? I don’t even
have one! And then followed by, “that’s why I preferred Christian, he is young and capable to

handle tough job”

- 1 did close the door behind us and made myself clear by saying, “as we both know we are both
professional here, I refused to be treated like a 10-year-old kid anymore.” Besides from having
no filter, her behavior became even worst,

 

 
 

 

Case 1:19-cv-05778-PAE-DCF Document1 Filed 06/20/19 Page 12 of 160

March 12, 2018 MICROSOFT EXCEL / Christian

- Maia, decided to send Christian to my office since, she said that, at my age I probably do not
know how to navigate a computer since they were not around during my time. Christian came
around 6 pm and attempted to help me, but eventually gave up and admitted he was not familiar
with Excel.

MARCH 14/15 2018 - TWO DAYS EXHAUSTIVE DIGGING - Maia the acting DON and
Lumaqui — RN Supervisor .

- Only a few days after the incident, Maia asked me to dig a heap of employees’ file and heavy
boxes for 2 exhausting days, which apparently those workers were no longer in the system as per
Lumaqui’s (RN Supervisor) statement. Later, she told me that Maia reprimanded her for telling
me that the files don’t exist anymore. (why?)

- during the process, Maia thinks there wasn’t any progress with the digging, so she was
annoyed, with a smirk in her face, she said in a mocking manner, “I hope when I reached your
age I won’t be as slow as you!” (in our language)

- Again, I shared this event to my office mate, Myrna, she said that Maia is aspiring to be a
Director of Nursing, she does not even know how to lead, She added that Maia is a “war freak!”

- Maia also has a habit of filing up “things to do” at my desk (leaving no instruction). One time
she was shouting at me for not having a prepared report for monthly scheduled conferences.

March/2018 (?) Maia on Vacation

- After coming from vacation Maia, without any question or clarification she accused me of
stealing the office master key. I told her; Rafael was in her office when she was on vacation.

 

March 21, 2018 P and T Meeting (every 2"' Wednesday of the month) with Marie — The
Administrator

- ] gave an inaccurate number of Flu cases during Morning Meeting, in front of the
Interdisciplinary Team. Marie suddenly cut me off and did not allow me to finish my report.

- then she called me to her office and confronted me by saying,” Editha I thought you were an
ICU Nurse?” I understand that my work background do not have any connection with inaccuracy
of my report. The project started few months ago before I was hired.

- since I was already at her office, so I did grab the opportunity to report to Marie
(Administrator) I’d been having mental block-outs lately whenever Maia was harassing me. I
also mentioned that I almost walk out on Maia!

-I told her that Maia also reiterated to me that she preferred Christian, because he is young and
capable to handle big job.

 

- I then asked why Marie did not hire Christian as the Nurse Educator, she said Christian do not
have experience.
 

 

Case 1:19-cv-05778-PAE-DCF Document 1. Filed 06/20/19 Page 13 of 160

- It is my understanding that Marie never followed up my concerns on Maia’s statement about
wanting to hire Christian who is younger.

- before I step out, Marie gave me a heads up that there will be a new DON and she will do a lot
of major changes.

March 20, 2018 Wound Care Meeting

- Daily Morning Meeting with the IDT (Interdepartmental Team), I was also sharing my Wound
Care experienced to the IDT, then suddenly Marie cut me off by saying, “you don’t understand
what they are talking about!” then she got up and left the room.

March 23, 2018 Another Wound Care Meeting with Mike, Wound Care Director and with
the Wound Care MD

- after the two consecutive “shaming” events, this time I spoke with Mike, (Director of Wound
Care) who used to be the Arch Administrator (another Long-Term Care facility) I told him I had
enough of the facility’s harassments. He empathized with me and wait until I got inside the taxi
to go for job interview.

March 27, 2018 (?) MARIE, A NURSE MANAGER

- Maric, a Nurse Manager, one day came to the Employees’ File Room, looking for a nurse file.
She told me her frustration about this rude nurse. I told her,” I think it is Maia, our ADON, more
than anyone else who deserved to be written up” Then Marie’s response was; “why do you think
we have Leadership Training, Empathy Training, Customer Training, so many trainings,
obviously the system is not working!

- I told her about my severe anxiety because of fear losing my job after I expressed myself
behind door with Maia.

- I’m sure Marie also witnessed when Jennifer shamed me in front of all the Nurse Managers
about the Antibiotic Stewardship. Dr. Braindise was even in the conference room that time.

- Marie wants me to stay, but secretly she asked my phone number to refer me to a friend in case
things don’t work between me and those two bosses.

APRIL 16, 2018 — PAT, The Asst. Administrator

- at 4 PM, I saw Pat, she was rushing towards Jennifer’s office, but Jenifer left early. Since I was

standing nearby, she confronted and accused me of pushing the clean linen cart against the toilet
bowl full of feces in the unit. I understand that being the Infection Control Officer my job

description is to maintain the cleanliness of the environment. I then asked her if she checked the
surveillance camera.

APRIL 17, 2018 Jennifer - The New Director of Nursing (with Informational Technology
background).

- In around early to last week of March, The New Jewish Home hired Jennifer Tutone as the
new Director of Nursing to replace Maia who was the acting DON.
 

 

Case 1:19-cv-05778-PAE-DCF Document1 Filed 06/20/19 Page 14 of 160

- She invited Maia and all the Nurse Managers one person at a time in her office to build rapport
but excluding me (?) Eventually I did ask to be scheduled to meet her as well since [ had an
important report to share as part of my responsibility.

- Jenifer, just like Maia, needs to be aware about the recent Infection Control Survey as part of
her duty. I understand as Infection Control Officer, that it has a large coverage and the
Department of Health Care surveyors are big on Infection Prevention and Control.

- | also understand that to prevent tags or deficiencies basing on Department of Health Inspection
Score, it is important that there should be enough people to work especially on heavily regulated
areas in any health care facility, to avoid tags or deficiency which is being scored by severity.

- Therefore, as the Infection Control Officer, I had obligation to report to the new Director of
Nursing (Jennifer) about the advice of the Department of Health Surveyor by saying: “with 514
bed capacity how do you give a good Quality of Care, you need an assistant”. I understand what
the surveyor means, it is a heavy, demanding and laborious job especially with only one person
tackling the job. Jennifer promised to bring Jackie, one of the Nurse Manager to my team but

never happened.

- It was also this day that Jennifer was invited to give a speech to the New Hire Orientation
Training. Her topic was about DIGNITY and RESPECT. Her speech propelled me to send her an
email pertaining to my growing conflict with Maia. I was hoping for good advice or solution
about our situation but again, Ne RESPONSE.

April 19,2018 Nancy Stoddard’s: Director of Informational Technology/ Registered Nurse
(Jennifer’s partner in populating the facility’s software) and Ben (IT Employee)

- Nancy falsely accused me of treating her staff rudely and subjected her to offhand sarcastic
comments in front of the entire group of new staff. Nancy, made also an inflammatory remark,
“this kind of behavior does not make a good impression, nor does it represent the core value of
Jewish Home.” (I never knew that!)

- my response in my email: “Nancy I am just wondering if your email specifically directed to me.
I will not depend or even try to explain myself at this point, since there wasn’t anything for me to

explain. This type of incident never happened in front of the entire group of my class orientation
at all.

 

- Although there was one female IT staff, who was yapping from the hallway all the way to her
office cubicle, for two reasons: refused to help me to set up the video to be used for class
orientation and escalated it by reprimanding me to get inside the IT Room, which was opened. I
did forward the 3 days delayed response, of Nancy’s Letter of Accusation to Jenifer and Maric,
the Administrator, to address the issue. NO RESPONSE

APRIL 20, 2018 NANCY STODDARD INFORMATIONAL TECHNOLOGY
DIRECTOR/RN

- I was training new hires how to wear properly Personal Protective Equipment (PPE) There was
this serious looking IT employee who came by to use the bathroom, then followed by Nancy
 

 

Case 1:19-cv-05778-PAE-DCF Document1 Filed 06/20/19 Page 15 of 160

Stoddard (the IT Director) When Nancy was about to come out, she made a sarcastic remark
which was a clear invitation for an argument, I just ignored it.

 

- Then the same IT staff, was back with food and drink in her hand. She went straight to the toilet
cubicle. Being the facility’s Infection Control Officer, I could have reprimanded her for violating

the Infection Control Rules and Regulation of the facility. But again, just ignored it.

- | understand Rabbi’s office is a neutral place. Rabbi Jonathan said it was not his expertise but
then his advice was to start keeping a Logbook. Since then | started saving some of the incidents
that I could possibly recall and those ongoing ones to my e-note pad (tamper proof) and
personal computer for future reference.

- Then after the Rabbi, I also seek a second opinion from a good Director of Nursing from
another facility and my brother who was a high-ranking officer, in the US Army and served
twice in Afghanistan. Both these two gentlemen advice was, to do the right thing... meaning to
pursue filing a complaint. So, I went to HR and borrowed their Human Rights poster.

APRIL 21, 2018 Ben / Rafael and Jennifer

-[ asked Ben (IT Staff) if I ever humiliated or made him uncomfortable in front of the entire class
ever. He said: “No, what are you talking about?” Ben helped me with Visual Aids and even nice
to give me extra HDMI for future use. He never complains or made excuses every time I come to
him.

- same day around 4 pm IJ saw Rafael came out from Jennifer’s office then followed by Jennifer
who appeared to be angry. .

- and at that same day, I also sent a letter to Jenifer trying to request a solution or assistance for
several adverse situations that’s been going on in the facility. NO RESPONSE

- She only responded after I sent her a copy of an 8 WEEKS OBSERVATION / BEHAVIOR
MANAGEMENT that I created it, instead of her as our DON, with the goal in mind to stop
Maia’s overwhelming harassments and abuses. Finally, Jenifer agreed to meet in her office,
Monday morning.

April 23, 2018 My meeting with Jennifer and Maia

- Our meeting with Maia went along well. It was formal and professionally carried and dealt with
accordingly.

- but right after Maia stepped out, Jennifer continued asking me harsh questions She insisted that
it was a threatening letter. Then she said, “BUT I KNOW HOW TO HANDLE IT!” I was
stunned with the fierce sound of her voice.

- After few minutes, I did reiterate that my LETTER was a CALL FOR HELP, but it appeared to
me that it just backfired when Jennifer loudly and firmly uttered, “at your age, level of education
and 30 years of experience, how can you write this type of letter against your colleague?”

- then followed by “military-like command’,

 
 

 

Case 1:19-cv-05778-PAE-DCF Document1 Filed 06/20/19 Page 16 of 160

THIS MUST CEASE! And I KNOW HOW TO HANDLE IPT!

- After the event, while I was collaborating with Rafael to train the new hires; it seemed like
Jennifer monitored the IT Class in a way than no one else ever had. At the class, for the first
time, she sent about 6 Fleet of Nurse Managers, all were just standing at the back of the class.
Later, I asked Rafael why all of a sudden, they were there? His response was, ‘“‘Oh Jenifer sent
them to me for refresher course” Among them was Mark an RN, who is an expert IT and a good
Trainer as well.

- Therefore, I do not believe they were there for refresher course, and they were there only for
few minutes then left.

- I also strongly believe that I was being monitored, the fact that this FLEET OF NURSE
MANAGERS, all of sudden started to stay late and rounding me up frequently and asked why I

was still in the facility. But why they were also still m the building (like me) the fact that they
were supposed to be home earlier than myself.

- Pertaining to my employment, my 90 days Probationary period was over and I am not a union
member, if they realized that I won’t fit for the job ( which I did receive several commendations
on my teaching style and all being kept in my file) so why not fire me instead of subjecting me to
all these adverse situations that created havoc to my work environment.

- I’d never been subjected to this type of discriminations and beads of harassments until I
was hired by The New Jewish Home.

APRIL 25, 2018 BRIDGET Previous QAPI Director

- just coming back from Mock Survey, Maia was so angry again, her voice was all over the
Nursing Office. She was accusing me of sending a new hire LPN to the Leadership Conference.
turn out, it was Jenifer who did it. I text Bridget by saying, “OMG, Bridget I don’t know for how
long I can handle Maia’s harassments.

 

- At one time, Bridget expressed to me that Maia was aspiring to be the next Director of Nursing,
she was glad that Maia did not get the position because she is a “power hunger!” .

 

- Then Bridget said, talk to Jenifer...
APRIL 30, 2018 SICK FOR FEW DAYS

- I was sick for days. Jenifer was insisting that I did not call her or sent email. I cancelled my
Infection Control meeting with Dr. Goldberg, then CC her.

- At one time, I saw someone was inside my computer (provided by The New Jewish Home)
doing “remote view”. I found out that a lot of my information were missing. Myma said,” that’s
why I don’t keep personal information in my New Jewish Home computer”.

-despite of telling Jenifer the Director of Nursing that I was in such terrible discomfort that any
slight movements increases the pain. I did not see any signs that Jenifer was going to le me take a
rest. As much as I want to be tactful because she was my boss, I finally able to express myself by
 

 

Case 1:19-cv-05778-PAE-DCF Document1 Filed 06/20/19 Page 17 of 160

saying “Jenifer, I may not be a patient, but I am an employee who is entitled to get sick and need
to take care of myself to get better.” And I also said that I will no longer response to her phone

harassments.

- she emailed me with conflicting Empathy Letter, then later left a voice mail saying, that she
sent a Warning Letter to HR.

May 18, 2018 My Encounter with Aileen, HR Director after Nurses’ Week

Right after Nurses Week, Maia asked me to bring all the staff's collection of mandatory on top of
Eileen’s table. When Eileen and I met on the “lobby” (in front of the surveillance camera) Eileen
screamed at me, “this must stop!” The Medical Record Coordinator was with her. To who I am

going to report this type of unprofessional behavior? My invitation to settle the issue at her office

was blatantly refused. This was one of the main reasons why I skipped HR to file grievance.
Tidd bits of The New Jewish Home Staffing and Management:
1.Before Jennifer, the previous Director of Nursing did not come back after vacation.

2. The previous Nurse Educator (Ms. Hope) left before her near retirement age. I found Ms.
Hope left a USB in one of our shared office drawers.

3. The new DON (Jenifer Tutone) was short stay as well. (conflict with Maia)

4. The new Nurse Educator (Ms. Scott — Brown) who replaced me, left also after only few weeks
of being hired.

5, May 21, 2019- the position for Director of Nursing is again currently vacant. Third DON
within span of 12 months.

 

6. I would like also to mention that among those 2 episodes of harassment, 2 events (more or less
between April and May 2018) happened in an open/ public place in front of the Surveillance
camera.

7. Without Progressive Disciplinary Action, one RN was fired on Christmas Day.
* Even the Medical Director, Dr.Braindise, also left The New Jewish Home.

8. As per Department of Health Surveyor, a suggestion to add more staff in Nursing Education
and Infection Control Department was never delivered.

9, False and malicious accusations, pertinent complaints and reporting were just ignored,
dismissed, delayed, backfired and a practice of Laissez Faire leadership was obvious at that time.

10. I cannot understand that while an employee was sick, she was subjected to harassment, was
written- up and then threatened her that a Letter of Warning was submitted directly to HR?

FEW SHARED GOVERNANCES BETWEEN ADMINISTRATOR AND DIRECTOR OF
NURSING (or designee) AS LEADERS:

- The Administrator/DON addresses pertinent nursing issues.

 
 

 

Case 1:19-cv-05778-PAE-DCF Document1 Filed 06/20/19 Page 18 of 160

- The Administrator/DON ensure that the Standard of Nursing Practice; State and Federal Rules
and Regulations and the facility’s policies and procedures are strictly mandated and followed.

- The Administrator/ DON, lead rather than “boss or Laissez Faire” leadership

- The Administrator/DON, share characteristics of Emotional Maturity or EQ- Emotional
Quotient.

- The Administrator/DON is proficient in controlling their impulses.
- The Administrator/ DON is proficient in ability to manage staff and bridge differences.
- The Administrator/ DON is trained to apply appropriate Progressive Interdisciplinary Action.

* WHAT IS A COMPETENT LEADER: she/he is someone who has knowledge and skills,
which can be gained from formal education, training and experience. Competence- develops with
appropriate direction and support from good leader. We are not born with competence-> you
earned it. Excerpt from: Field Guide for Director of Nursing 3 Edition

INPUT:

I just moved to east coast last year to be closer with my 95 years old mother. My target is to
build a long tenure ship and to maintain a strong Resume at The New Jewish Home to be able to
resume my previous title as Director of Nursing.

MY HEALTH HISTORY:

- My health has been stable for many years. I don’t smoke, drink (socially) never take illicit
drugs. Hx of MVA (Motor Vehicular Accident) that sustained Rib Fxs. My recent employment
Physical Exam was normal, and my Blood Tests were all within normal limits.

- So overall, I was good to work. But as soon as I started working at The New Jewish Home,
suddenly my health status was out of control. I was constantly on “fight and flight mode”

- | had anxiety and hyperactivity for few months that I need to take unnecessary medications
which has unavoidable side effects. But unfortunately, I need to take them to bring my body
functions (4 gear) back to normal function.

- | understand that The New Jewish Home is, “at will” employment, but I also understand that
employees should be free from mental, physical and emotional health havoc and the workplace
must also be free from adverse elements.

June 7, 2018

I submitted my Letter of Resignation; I could no longer work in an unequal and hostile
employment at The New Jewish Home.
 

 

Case 1:19-cv-05778-PAE-DCF Document1 Filed 06/20/19 Page 19 of 160

CONCLUSION:

I was advised not to pursue my complaint, but I do believe that I have legitimate complaints that
need to be heard.

I therefore conclude that I am filing a Pro Se complaint and I am not only claiming for
Age/Gender discriminations, but J am also claiming for damages that directly connected with
my age and gender discriminations such as:

 

Abuse and Harassments

Unhealthy and Hostile work environment

Demoralizing Monitoring

Emotional and Mental Distress

Malicious Accusations and Adverse Personnel Actions

Not promoted when my resume is fit for Director of Nursing title but instead
The New Jewish Home hired Jenifer .

Labeling my English Comprehension and Educational background as
substandard

> Dental and Medical damages- I wasn’t covered for 4 months (deducted from
my tax due to no Insurance Coverage) the Health Insurance Person also
resigned.

VVVWV WV

Vv

Very Truly Yours,
Editha Lopez Quirino
 

Case 1:19-cv-05778-PAE-DCF Documen t1 Filed 06/20/19 Page 20 of 160

DETER MINATION
S
ORDER BY

Humon highs

 
 

 

Case 1:19-cv-05778-PAE-DCF Document1 Filed 06/20/19 Page 21 of 160

  

NEW | Division of
state | Human Rights

ANDREW M. CUOMO HELEN DIANE FOSTER
Governor Commissioner

October 18, 2018

Editha L. Quirino
308 W. 105th Street, Unit C
New York, NY 10025

Re: Editha L Quirino v. Jewish Home Lifecare d/b/a The New Jewish Home
Case No. 10197458

Dear Editha L. Quirino:

Please be advised that this office has received your complaint. Your filing date is
10/18/2018.

A copy of your complaint, and the determination, will be sent to the U.S. Equal
Employment Opportunity Commission (EEOC), so that your complaint may be dual-filed under
applicable federal law. Your EEOC charge number is 16GB900258.

To protect your rights, it is essential that the Division be notified promptly of any change
in your address or telephone number. A form is enclosed for this purpose.

. You will be contacted by the Human Rights Specialist assigned to your case when the
active investigation of your complaint begins. In the meantime, if you have any questions please
call our office at (212) 961-8650.

Very truly yours,
David E. Powell
Regional Director

 

Adam Clayton Powell State Office Building, 163 West 125th Street, Room 461, New York, New York 10027
(212) 961-8650 | Facsimile (212) 961-4425 | WWWW.DHR.NY.GOV :
 

 

Case 1:19-cv-05778-PAE-DCF Document1 Filed 06/20/19 Page 22 of 160

t

 

 

 

Division of
Human Rights

NEW YORK STATE
DIVISION OF HUMAN RIGHTS
NEW YORK STATE DIVISION OF
HUMAN RIGHTS on the Complaint of

DETERMINATION AND
EDITHA L QUIRINO, ORDER AFTER

Complainant, INVESTIGATION
Vv.

Case No.

JEWISH HOME LIFECARE D/B/A THE NEW 10197458

JEWISH HOME,
Respondent.

 

 

Federal Charge No. 16GB900258

On 10/18/2018, Editha L. Quirino filed a verified complaint with the New York State
Division of Human Rights (“Division”) charging the above-named respondent with an unlawful
discriminatory practice relating to employment because of age, sex in violation of N.Y. Exec.
Law, art. 15 (Human Rights Law).

After investigation, and following opportunity for review of related information and
evidence by the named parties, the Division has determined that there is NO PROBABLE
CAUSE to believe that the respondent has engaged in or is engaging in the unlawful
discriminatory practice complained of. This determination is based on the following:

There is a lack of evidence in support of the Complainant’s allegations of age and sex
discrimination.

The Respondent hired the Complainant in February 2018 as a Clinical Nurse Instructor
for its long-term care facility in Manhattan. The Complainant resigned on June 6, 2018, less than 2 7427 9
four months into her employment. The Complainant alleges that, during the period she was
employed by the Respondent, she was subjected to a hostile work environment and
constructively discharged because of her age (58 years at the time of her separation) and sex
(female).

The investigation did not reveal evidence to establish that the Complainant was subjected
to a hostile work environment or that she was constructively discharged. The Complainant did

 
 

 

Case 1:19-cv-05778-PAE-DCF Document1 Filed 06/20/19 Page 23 of 160

not allege that she was subjected to any comments related to her sex when she worked for the *
Respondent. She cites three age-related comments that she alleges were made by her
supervisors: the Acting Nurse Director Maria Santarina stated that she favored another
employee of Respondent named “Christian” because “he is young;” Ms. Santarina also stated
that she hoped she would “not be slow like [Complainant] when she got to be the
Complainant’s age; and the Director of Nursing Jennifer Tutone told her: “At your age...how
can you type this kind of letter to your colleague?” The investigation revealed that even if such
comments were made, however, they would not be sufficiently severe or pervasive so as to
support a claim of hostile work environment or constitute a violation of the Human Rights Law.

The investigation did not reveal evidence that the Complainant was subjected to any
adverse employment action by the Respondent. The Complainant did not allege to have suffered
any loss of pay or benefits while employed by the Respondent. She was not subjected to any
disciplinary action during the period that she was employed by the Respondent, and there is no
evidence that she was even issued any written warnings during the period that she was employed
by the Respondent.

The investigation further revealed that the Complainant was replaced by someone who is
female and 55 years of age. This new hire is the same sex as the Complainant and is also a
member of the same age group as her, and this person was hired on July 5, 2018, three months
before the instant complaint was filed.

The investigation did not reveal sufficient evidence to establish an inference of
discrimination based on age or sex.

The complaint is therefore ordered dismissed and the file is closed.

PLEASE TAKE NOTICE that any party to this proceeding may appeal this
Determination to the New York State Supreme Court in the County wherein the alleged unlawful
discriminatory practice took place by filing directly with such court a Notice of Petition and
Petition within sixty (60) days after service of this Determination. A copy of this Notice and
Petition must also be served on all parties including General Counsel, State Division of Human
Rights, One Fordham Plaza, 4th Floor, Bronx, New York 10458. DO NOT FILE THE
ORIGINAL NOTICE AND PETITION WITH THE STATE DIVISION OF HUMAN RIGHTS.

Your charge was also filed under Title VII of the Civil Rights Act of 1964. Your charge
was also filed under the Age Discrimination in Employment Act (ADEA). Enforcement of the
aforementioned law(s) is the responsibility of the U.S. Equal Employment Opportunity
Commission (EEOC). You have the right to request a review by EEOC of this action. To secure
review, you must request it in writing, within 15 days of your receipt of this letter, by writing to
EEOC, New York District Office, 33 Whitehall Street, 5th Floor, New York, New York 10004-
2112. Otherwise, EEOC will generally adopt our action in your case.
 

 

Case 1:19-cv-05778-PAE-DCF Document1 Filed 06/20/19 Page 24 of 160

Dated: JAN 28 2019
New York, New York

STATE DIVISION OF HUMAN RIGHTS

py. PAULE Pry lee

David E. Powell
Regional Director
 

 

Case 1:19-cv-05778-PAE-DCF Document1 Filed 06/20/19 Page 25 of 160

KEBUTTAL
LETTER

 
 

 

THE CLANCY LAW FIRM, P.C.
The Trump Building
40 Wall Street, 61° Floor
New York, New York 10005
(T) 212-747-1744
(F) 646-693-7229
dhe@dhclancylaw.com

January 9, 2019
Via E-mail and First Class Mail
James D. Moffatt, Human Rights Specialist
New York State Division of Human Rights
Adam Clayton Powell State Office Building
163 West 125" Street, Room 401
New York, New York 10027

Re: Editha L. Quirino v. Jewish Home Lifecare d/b/a The New Jewish Home
NYSHR Case No. 10197458
EEOC Charge No. 16GB900258

Dear Mr. Moffatt:

We represent Complainant Editha Quirino in the above-referenced matter. We
respectfully submit this Rebuttal to Respondent Jewish Home Lifecare’s Position Statement and
in further support of Ms. Quirino’s Charge based on age discrimination, gender discrimination,
hostile work environment, retaliation and constructive discharge in violation of the New York
State Human Rights Law and Title VII of the Civil Rights Act of 1964 (“Title VII”).

Ms. Quirino, a female age 59 has charged that she was subjected to a hostile work
environment based on age and gender by Maia Santarina, Associate Director of Nursing for
Respondent and as a result has suffered severe emotional distress. Although Ms. Quirino filed
her complaint pro se, she did, in fact, delineate specific instances of discriminatory remarks and
comments based on age and gender that were not isolated or merely a “litany of gripes” as
Respondent mischaracterizes'.

Importantly, Respondent fails to address the salient fact that Ms. Quirino complained
continuously about the hostile work environment to the Respondent’s administration and human
resources, to no avail. After suffering severe physical and emotional symptoms causally related
to the increasing stress levels at the Respondent’s work place, she had no choice but to resign.

 

1 Ms. Quirino is of Pilipino decent, Having learned English in her studies, it is not her first language.
 

 

Case 1:19-cv-05778-PAE-DCF Document1 Filed 06/20/19 Page 27 of 160
2 The Clancy Law Firm

As credibility is a factor in weighing the assertions by both Ms. Quirino and Respondent,
we submit additional documentary evidence to support Ms. Quirino’s allegations and in direct
dispute of Respondent’s false claim that she did not complain, See Respondent’s Statement that
“significant to the instant matter, Ms. O did not raise a single concern regarding her age or
gender at any time during her six months of employment with the Jewish Home.” Pg. 2. { 3.

Given Ms. Quirino’s stellar professional history and nearly 40 years of experience and
dedication in the nursing field, it does not stand to reason that she would just resign from a
position that she was extremely qualified for after only six months of employment. She did so
because she could no longer tolerate the hostile work conditions, obvious retaliation against her
for her complaints and her employer’s failure to remedy those complaints. See attached Exhibit
A, resume, Exhibit B, job description and Exhibit C, emails to HR regarding her
complaints.

From the outset, Ms. Santarina disfavored Ms. Quirino in the hiring process and rather
favored a younger male, Christian despite his lack of qualifications for the position. As Ms.
Santarina was not the hiring decision maker (the Administrator was), her qualifications
ultimately landed her the job. To add insult to injury, Ms. Santarina insulted Ms. Quirino by
revealing her preference to hire Christian, younger male (outside the protected classes of age and
gender).

When Ms. Santarina was unable to facilitate the hiring of her preference, she then
recommended and hired him for a nurse manager position. Her telling words of “To be honest I
wasn’t rooting for you, Christian was really my choice... Don’t you know that he is San Beda
graduate and plus he is young, if you know what I mean.” See Charge Incident No. I Pg. 1.
Other aged based comments include the following: “I know you have difficult in using a
computer... because computer wasn’t around during your time,” “I wish I will not be slow like
you when I get your age.” P. 2. 95.7

Considering that various female administrators including Ms. Quirino’s predecessor and
replacement have all resigned and/or were recently separated from the Respondent’s
employment because of the mistreatment and harassment by Ms. Santarina (revolving door),
there is a pattern and practice that the employer chose to ignore and tolerate.

Ms. Quirino specifically complained to Jennifer Tutone, the Director of Nursing about
Ms. Santarina’s bullying behavior and her request to work in a “non-hostile environment just like
everyone else.” While the Director of Nursing, Jennifer Tutone referred to Ms. Quirino’s
complaint email as “provocative,” she did not provide for any effective counsel or training to
both sides leaving Ms. Quirino to plead with her (referring her to her own email as a “call for
help that truly needed [your] leadership attention”).

 

2 Given that Ms. Santarina was not the hiring decision maker, the same actor doctrine is unavailing.
 

 

Case 1:19-cv-05778-PAE-DCF Document1 Filed 06/20/19 Page 28 of 160

3 The Clancy Law Firm

When Ms. Tutone finally met with Ms. Quirino, she asked her whether Ms. Quirino
discussed the issue with Marie (the Administrator). When Ms. Quirino confirmed that she did
previously complain and did not receive a response, Ms. Quirino advised Ms. Tutone she was
reluctant to bring it up again. Ms. Tutone’s response was that it “might backfire on you” if she
did bring up the complaint again. After Ms. Quirino met with Ms. Tutone, she experienced worse
treatment from Ms. Santarina on a daily basis. See Incident No. 4 P. 6. See Exhibit C, email
chain from Quirino to Tutone, dated April 21, 2018.

The Respondent’s Position Statement fails to present any factual or credible evidence
supporting its denial of Ms. Quirino’s claims. Indeed, Respondent has failed to submit any sworn
statements or other reliable evidence in support of its bald denial that it permitted the hostile
work environment to continue against Ms. Quirino despite her complaints.

In sum, given the facts and documentation thus far supporting Ms. Quirino’s Sworn
Charge, and Respondent’s failure to present any real evidence refuting her claims other than
counsel’s legal arguments, we urge the Division to fully investigate this matter and request the
following documents from Respondent and witness statements of relevant staff members:

Ms. Quirino’s complete employment file;

Email correspondence between Ms. Quirino and Ms. Santarina;

Ms. Santarina’s complete employment file;

Christian’s (male favored employee) complete employment file;

Emails between Ms. Quirino and Jennifer Tutone;

Emails between Ms. Quirino and Marie, the Administrator;

Complete investigative file of HR for Ms. Quirino’s complaints;

Internal hostile work environment complaints against Ms. Santarina;

Similar complaints or Charges filed with the NYDHR and/or EEOC or other
administrative agencies for age and/or gender discrimination in the last five
years; and

10. Any such other documents that are material to the proper investigation of Ms.
Quirino’s Charge.

OPN AMPWNSE

_ For all these reasons, we respectfully urge the Division of Human Rights to find probable
cause in this matter and take all reasonable and appropriate steps to ensure that Respondent is
held accountable for its violation of State and Federal anti-discrimination laws. Complainant
reserves her right to supplement her Charge and present further evidence during the course of the
investigation,

Thank you for your attention and assistance in this matter.

Respectfully yours,

Donna H. Clancy

DHC/ymm
 

Case 1:19-cv-05778-PAE-DCF Document1 Filed 06/20/19 Page 29 of 160

ORIGINAL
COMPLAINT

LETTER

 
 

 

he AIDE: PBIBUARP WEP AER. ' P
FEO £ Yeitran Kay 7e

Age Discrimination, Harassment, Intimidation False, Accusations and Retaliations

8/31/2018

INCIDENT NUMBER 1- Maia Santarina — she was previously the acting Director of Nursing at
The New Jewish Home, Manhattan NY.NY.

(2/21/2018 at 8:30 AM) [had a chance to give my appreciation to the then “acting” Director of Nursing
for hiring me. And her response was" actually I wasn't rooting for you (in our language) Christian was
really my choice... “don't you know that he is San Beda graduate and plus he is young, if you know what
f mean..." .

HOW DID I FEEL ABOUT THAT STATEMENT?

* | felt offended and very much worried about the unfair comparison that was made between myself and
the young contender, Christian by Maia.

* And those personal information about Christian was new to me. Then later I found out that they made
him as RN Supervisor at 3-11pm shift.

* Anyway, I was not impressed what high school this person graduated from.

* When it comes to Nursing School, everyone who finished their Nursing School back home, knows the
rank /educational standard of my school of nursing, Trinity- St. Lukes College of Nursing. Anyone who
did graduate in that school, could easily pass the US Nursing Board Exam on first attempt (bragging
aside),

* We don’t suck up to the Administrator here in America to get a DON position and made ourselves the
“untouchable”. We like challenges and use our brain to do hard work. We are decent nurses. We don’t
instill fear to our colleagues to get respect.

*Just out of curiosity, 1 wonder what school of nursing did Maia graduate back home?

2, Maia boastin g that she is super strict, that she already fired several employees in the past, in fact she
said, ‘I just fired one Filipino who lied to me!” I responded by asking, “should you be concerned with
union?” She said, “what Union, they are all my friends”.

HOW DID I FEEL ABOUT IT?

* T was appalled with her way of thinking as a leader. Clearly, it shows that she does not have appropriate
experience in management and it reflects that her training was substandard as well.

* With her, bragging that she does not have any reservation when it comes to firing anyone, it was a
strong warning sign that I should be concerned about. But I need a job just like everyone, so I just
sucked it in and just said to myself, “is that the way she welcomes a new hire, to instill a fear on them
from the get go?

*After that encounter, my working experience with Maia was like walking in an egg shell. A real
calvary.
 

 

* ] shared my encounter with her to Myrna (Nurse- MDS Staff) she said, “Maia usually likes to bully
_those she thinks she can bully, like the introvert and the quiet ones” And to clarify more things, I added,
“she also prefers that young guy name Christian” Then Myrna said, “because she is a big flirt!”

* So, ended up saying, “well I guess, it just the way it is, because I was not her choice, so it’s alright to
being unfairly treated ...”

Two days of digging...

* ] was practically brand new trying to learn the rope and being swamped by unfinished tasks from the
previous Nurse Educator, who apparently left before her retirement. Maia made me dig (like her personal
secretary) a room full of employee’s folders, (my resume did mention my history of MVA) for 2
consecutive days to look for two CNAs folders (perhaps she fired them in the past). She comes and
checked me at interval and later was annoyed that I can’t find their folders or their names on those In-
Service lists.

* Then out of the blue, she passed a remark that, “I wish I will not be slow like you when I get your
age”. That was the first time 7 saw her face brightens -up, but I find her remark as a mock instead of a
joke, because she and I never had a good relationship since Day 1, so why would I take it as a joke?

*Then a 3-11 shift RN Supervisor came to my rescue. She said, “what are you digging -up? Those two
CNAs were no longer in the system, they were already fired!” | told that to Maia and before I knew it, the
RN Supervisor confronted me for relaying what she told me to Maia (wow! I did not know that it was that
of a big deal to her, I thought she’s tough!) apparently, this RN Supervisor (Lumaqui) was confronted by
Maia.

* This was the same RN Supervisor, who told me that Maia was unfair. Her son is also an RN who works
night. His son ’s daughter (?) was having bloedy diarrhea that he needs to bring the baby to the ER. So,
Lumaqui’s son called in sick at last minute. Despite of the emergency situation of the baby, Lumaqui’s
son was still written up by Maia.

Feb/2018- we had a Department of Health Infection Control Surveyor:

* before leaving the building, the DOH Surveyor did emphasize the size of the facility. She said the daily
load is way too heavy and too much for one person. She said, I definitely need an assistant. Maia’s face
turned maniacal with glaring eyes on me after I shared to her what the Surveyor advise. And her quick
response was, “you...need an assistance, I don’t even have one!”

* Well technically speaking, she is the boss, she could hire personal assistant or an Assistant Nursing
Director, instead of depending on me, when she knows my plate is too full to accommodate her everyday
tasks and for me to tend to my own role as RN Educator/ Infection Control Officer.

* And like what the Surveyor said, I do need an assistant for patient’s safety, quality of care and to
protect my license as well. The facility is busy and too large for one person to accommodate its daily
demands ...

* | was totally offended by her sarcasm that ] quickly close the door behind us and start expressing my
frustration to her. I said, “ifyou did not like the Surveyor’s advice, so be it. But | went further by telling
her that, “as we know, we are both professionals here, I do not want to be treated like a 10-year-old
kid” She did ask an apology, but I could feel it in my bones it was not an honest gesture. And I was right,
the usual behavior resurfaced and even worse than it was the next day.
 

 

Case 1:19-cv-05778-PAE-DCF Document1 Filed 06/20/19 Page 32 of 160

* Maia vacated her office for the new DON. f did observe that she locks her new office whenever she is
done for the day, with no problem in opening the door of her new office the next day. Then I heard that
she went on 2 weeks’ vacation.

* First day back on the job, she did summon me then verbalized that she cannot open her office door
because I took the master key. What was she using to open her office door before she went on vacation
then? And how did Rafael opens her office then, when she was away?

* That was it... That was when the last straw fell.. dt will take millions of dollars for me to ruin my
reputation for just a key. And even if there are some valuables inside those offices, it still not right to
falsely accuse anyone unless its proven otherwise. It was all baseless accusation and intimidation.

* Yes, I did borrow a key from her but that was more than 3 weeks ago or so. And it was for our own
office, never the master key. And why would she give me the master key anyway, if there were 3 spares
of keys for our own office? Hf did net make sense to me or even with Myrna at that time.

* My real question was: What was it that Maia always made herself to repel against me despite of my
following all her orders like her personal assistant, with no question ask.

* Was it because:

- my age?

~ was if because of my gender that she cannot flirt with me?

* So, what was it then that she can’t even try to be nice to me? Can’t she at least pretend?

3.The verbal abuse and harassment became a pattern, wide spread, repetitive and | did receive also
some copy- cat treatments from those employees from higher positions, who were Maia’s frequent
office visitors and obviously her SYMPATHIZERS. This list was not in any particular order and here
they are: .

INCIDENT NUMBER 2: My Encounter with Mila Lasker - the Associate Russian Pharmacist.

* during one of the QAPI Meetings in front of the Department Directors, apparently Mila was amused
after she heard that I don’t have a report to present at that time. J saw in my own eyes how Mila sheepishly
chuckled. But I did not stop there, I did voice it out to Brigette, the QAPI Director that the Form for Hand
Aygiene was still vague to me...

* Mark (which role, I will explain it in detail later) came to my rescue and did “finally” explain that there
are 3 Forms for Hand Hygiene. So, upon learning that, I decided to email the QAPI (Quality
Assurance/Performance Evaluation) Director, Bridgette and the rest of the Directors including Mila,
saying that I just learned from Mark about the 3 types of Hand Hygiene Forms.

* after emailing everyone, as the Nurse Educator/Infection Control Officer, I then decided to check each
one of the Forms that were submitted to me by all Directors. It appeared to me that we were all in the
same situation...confused! The funny thing was, Mila who was amused that I did not have report to
submit, was also amongst those who submitted a wrong form to me.

* After that incident, we were sent out to Mamaroneck, NY to do Mock Survey to the other branch of the
facility. I could feel it in my bones, that when we were at Sarah-Neuman facility for 2 days, Mila was
quite uneasy with me. And as soon as we came back to The New Jewish Home (our facility) obviously
 

 

Case 1:19-cv-05778-PAE-DCF Document1 Filed 06/20/19 Page 33 of 160

Mila did rush-up her report and handed it over to me. I must say, I was truly impressed how she did
manage to downplay her short coming to me very well.

* This incident was not the first and the last one with Mila...whenever my report was few days late in
submission, she was so stern and intimidating, that she sounded like she was the one who was handling
my pay check.

*My last encounter with Mila, when I was per using the front desk phone looking for her, She was
practically yelling on my ears, she sounded so annoyed pertaining to the Antibiotic Stewardship meeting.
The truth of the matter was she was indecisive whether to cancel or resume the meeting because some of
the members cannot attend. But the latest update she gave me, was not really the latest update. That’s why
I was looking for her to make sure that it was cancelled.

* Tt does not take hard to tick-off Mila. I was right, in some sort of bullying way, she ordered me to re-do
my report. My long and tedious report that I put 2 weeks of my time to finish it. Just because [ submitted
it to her, 2 days early, so I therefore need to re-do the whole thing? Ok, I can let that order slide, but this
will be the last time that bullying tactic persists...

HOW I DID FEEL ABOUT HER ATTITUDE?

* being bullied constantly, is emotionally and mentally painful to someone's confidence and ego. You feel
like whatever you do is never enough. Being bullied is truly painful, especially when you are directly
“invalidated” in front of your colleagues.

* So then, I did rush to get into my office, pick up the phone and made my voice assertive and told her, “J
will re-do my report if I have time, Since I don't have time right now, you should take it or leave it, and I
couldn ’t care less! So, if you excuse me!” and I did hang up the phone quickly. Oh, believe you me, it felt
so good, as if a heavy white elephant was lifted out from my chest.

INCIDENT NUMBER 3:
My Encounter with Mark — he is an Agency RN, who works several years at The New Jewish Home
* they been using him as an IT, acting Nurse Educator arid as permanent Nurse Manager on the unit

* He is another “bully”, it was reason for me to be more se/f-reliant, instead of receiving assistance from
him to propel and learn the system.

* before I go on describing Mark’s role at TNJH, Maia and Mark (who both are in respectable and high
positions at TNJH) had a history of severe and very unethical bickering in the past.

WHAT DID I FEEL UPON HEARING THIS?

* T wonder why they are still employed in that facility. What was the Administrator and Director of HR
Plan of Correction done to this kind of unprofessional misconduct in that facility?

* Tt appeared to me that it is a batile ground, better yet, to call an arena with lots of warriors with their
best swords and protected with their strongest shields, ready to fight while being watched such as the: by
the Administrator herself, the HR Director, each Department Directors and the rest of the Roman
spectators! * No wonder why there were having all kinds of Training (Leadership Training, Sympathy
Training and Customer Training) in that facility, which were running almost at the same time. Someone -
asked me among those Nurse Managers, “aren't you surprised? ”
 

 

Case 1:19-cv-05778-PAE-DCF Document1 Filed 06/20/19 Page 34 of 160

* What happened to the Progressive Disciplinary Action that all Health Care Facility should
strictly abide. Zs the DOH, Professional Regulation Commission, EOOC and Human Rights know
what is going on imside that facility?

* Going back to this Mark and his funny behavior, one time he did peek first on the other side of the
cubicle to make sure that Myrna (RN-MDS) was not there. Then Mark started to treat me like a maniac,
screaming on top of his lungs enough to burst my ear drums and my wax to come out from my ear canals.

* He did also bully one of the night RN Supervisor. He was so loud and tactless in ridiculing her that I
can’t help to make a “shoo/hush” sound to shut him up. He was so loud that I even heard him at the back
and down at my office

* There was another instance that he also ridiculed one of the new RN’s background, by broadcasting out
loud, “how did she pass the Board Exam, if she can’t even speak and write proper English!?” Ratael one
of the male Nurse Manager said, “Mark is really harsh sometimes”

* T told Myrna (RN-MDS) when he was trying to check it out first if she was on the other side of the
cubicle before he started to verbally abuse me. Myrna said, “do you know that we used to share the same
office? He knows that if I was there at that time, he cannot act like bully, because he knows I won't allow
itt”

INCIDENT NUMBER 4:
AILEEN — The HR DIRECTOR
My first encounter with Aileen:

* My first Week at TNJH facility when we had a Mock Disaster Training. Eileen and I were supposed to
be partners to receive patients who were in distress.

* | did not know what instruction she received. She had a walkie -talkie in her hand and both ears with ear
phones.

* The main instruction to me was to listen to the instruction coming from the air paging system.
Apparently, she cannot hear that because of those paraphernalia that she had to listen to at that time.

*So, several times Aileen was insisting for me to follow her instruction instead. Which I did not pay
attention to what she said since it did not match to the air page instruction and with the commotion around
us that she wasn’t paying attention to.

* Again, with her eyes glaring at me while her teeth were tightly clenched, she was instructing me to
follow her command which was totally opposite of what was going on. This incident was repeated several
times.

*First, I gave her a “no “signal and pointed the air paging system. I But she was annoyed that 1 was
following the air paging system.

*R inally, during the recap, she admitted, by explaining and did ask apology to the administration that she
had difficulty hearing the paging system because of those paraphernalia in her possession at that time.
 

 

Case 1:19-cv-05778-PAE-DCF Document1 Filed 06/20/19 Page 35 of 160

HOW DID I FEEL ABOUT IT?

Aileen directed her apology to the wrong tree, well in fact I was the one that she constantly harassed with
her loud mouth and intimidating stares? That did not make sense to me at all...

My Second Encounter with Aileen:

* It was Nurses Week. We had a plan that was put on hold for few months, because it was too much
hazzle to put it into action. So, Maia and Mark’s idea is to put- up a booth in the big Hall, like everyone
else doing, and have all the employees read what posted in the booth (12 Annual Mandatory) and have
them sign in an attendance sheet.

*Since they were my seniors and they did the same thing last year, so I did follow their suggestion. In
fact, I even used some parts of the project from previous years. It was eazy-breezy and whoever did sign,
received some cute give- away, as motivation for the other employees to get in line to sign in.

* So, after all the preparations and running like headless chicken, the Nurses week was over, and Maia
directed me to put the attendance sheets all together and give it to the HR.

* The following week, after Nurses Week was just over, I met Aileen in the lobby. She was with the
Medical Record Director. I believe we were in front of the surveillance camera, when she confronted me
by asking me,” Editha, were you the one who put those attendance sheets on my office table???” AndI
said, “yes” All of a sudden, with the same eyes that I’ve seen before, and with raised voice, she quickly
uttered, “THIS MUST STOP!”

* Tmanaged to keep my composure and I requested if we can speak inside her office. She vehemently
refused, because she did not have time. And I said, “if'you have time, just let me know...”

* Objectively speaking, I strongly do suggest for this HR Director to attend to that going on
Leadership Training at least 3x. Maybe it might soften the harsh and unprofessional attitude, which
very unlikely of an HR Director.

INCIDENT NUMBER 4:
JENNIFER TUTONE — new DON (Director of Nursing) written with Maia’s partial role also...

* second week she invited me to have a short chat/interview at her office. OK, that will be my good
chance to share with her about my conflict with Maia. But this invitation did not happen, although she
interviewed all the Nurse Managers, but me.

* So, with my request, we finally discuss my conflict with Maia. I told her that the harassment seemed to
be repetitive and it has a pattern already. She asked if | discuss it with Marie (the Administrator) I said
yes, but only once, I don’t want to do it again because...then Jennifer herself finished the word, “might
back fire on you.”

* Only few days after my meeting with Jennifer, here comes the biggest bully, Maia called me in her
office with an open door... right away she confronted me. She said, “why did you send that new hire LPN
to the Sympathy Training? ?... Then she said, “don’t you know that I am the only one who can send people
in that training?!? That's why I come at 7:30 in the morning to send people there who are in my list. And
this particular person is not in my list! “So, who told you to send her to that training?
 

 

Case 1:19-cv-05778-PAE-DCF Document1 Filed 06/20/19 Page 36 of 160

*We just came back from 2 days Mock Survey from the other facility at Mamaroneck, NY the Sarah-
Neuman facility. How can J be in two places at the same time?

HOW DID I FEEL ABOUT THIS SUDDEN ACCUSATION?

* T was shocked with her baseless assumption in confronting me. But even then, | tried to keep my cool
and told her just calm down, I will find out who did it.

* So, I found out that it was the new DON. The new hire LPN even described it to me that the DON,
“even held my hands and directed me to the conference room.” I told Maia that it was the DON who sent
the LPN to the training. NO apology or whatsoever, she just downplayed it, as if nothing happened.

* Jennifer, the new DON was invited to the class of new hires under my supervision. She gave a very
convincing speech about DIGNITY AND RESPECT. She was so passionate about it that I was
impressed, and she even won my trust right away.

* As soon as that speech was over I decided to send her an email discussing again my growing conflict
with Maia. And just like what she mentioned in her speech, everyone deserved a DIGNITY and
RESPECT.

* T couldn’t retrieve that specific email to her. Apparently, ’'ve been noticing that some of my emails just
disappeared in my Inbox or from anywhere in my email server, for no logical explanation.

* [ believe that it is worth mentioning that Jennifer, the DON/ IT and Nancy the IT Director/RN have
similar background and they are currently working hand -in- to do some IT changes in the computer
system.

* Going back to Jennifer, upon reading my letter to her in front of me, it appeared that she just skipped
the whole body of the letter and went ahead to the part that she could give her own interpretation easily.

* And then before I knew it I was being accused of sending her a threatening email. She said in \
condescending manner, “at your age and with your level of education, how can you write this type of
letter to your colleague? I was dumfounded with her direct accusation!

WHAT WAS MY RESPONSE TO THIS BLATANT ACCUSATION?

* Actually, it was the other way around, Jennifer was the one who threatened me by saying, “/ Anow how
to handle this type of letter!”

* Yes, at my age, professional status and experience, and to base with my current experience in this
facility, if for instance a certain facility gives you a feeling, as if you are being surrounded by snipers and
unknown enemies, I strongly suggest deploying a Whistle Blower.

* A skilled, fair and square, well trained, Whistle Blower, to be deployed in every health care facilities in
this nation. A one damn good “Whistle Blower AKA Federal Health Care US Marshall”.

* Like my brother, who is top ranking officer in the US Army, he is very smart, honest and with strong
stamina. He was deployed twice to the battle ground in the middle east and came alive and in one piece.

* T believe we do have a silent battle ground in many work places here in the homeland. That battle where
they sent my brother has very similar situation where Iwas previously employed. It is a bad thing to say,
but it’s true to my experience.
 

 

Case 1:19-cv-05778-PAE-DCF Document1 Filed 06/20/19 Page 37 of 160

* But unfortunately to be a good and well-trained whistle blower, is not what everyone wants to do
because of the fear of reprisal, then eventually lose their job, unless they are given immunity.

HOW DID I FEEL ABOUT THIS?

* For Jennifer to tell me that my letter was threatening and saying, “J know how to handle this!” That
shoots a lightning sensation into my spine. I was terrified of what she can do. I was perspiring profusely
and felt dizzy for a moment. It was an extreme intimidation from a Director of Nursing that I thought I
was going to pass out, but I managed to keep still. Then before I left her office, I uttered that, whatever
she feels like doing, so be it. I am ready if my letter backfires on me.

* Instead of Jennifer perceiving that it was an SOS letter, calling for help, she did presume right away

that it was a physical letter of aggression. But there were so many ways to interpret that letter, but why
take it right away as a form of “physical aggression”? Was she a victim of aggression in her past? Is

that why Jennifer acted hastily, without even going to due process of investigation.

* And sure, enough after saying “J know how to handle this! ” an unusual squadron of all the floor Nurse
Managers came to the IT Room (Sutros Learning Center) They were all standing at the background but
then decided to all leave they witnessed that I was terrified with huge size cockroach crawling on the
floor.

* If these Nurses Managers were instructed by this DON, Jennifer, to refresh their skills with computer

(as what Rafael did reason out to me) then why Mark, the IT trainer was also included in the squadron?
So, is this how Jennifer, the Director of Nursing, handle an issue among her subordinates?

* And for about two weeks, almost each one of the Nurse Managers started asking me a very odd
questions, “ are you supposed to be home by now? Or, when are you going home?” Then stops....

* I strongly believe that all these irregularities were not an equal treatment towards any worker in any
work establishments. This an outright form of INTIMIDATION with the aim to instill fear on
someone.

* Are these managers really believing and/or entertaining in their minds that I was capable to commit
misconduct or perhaps even to physically assault Maia?

* Yes, I want my Dignity and Respect back. I was serious in regaining it, especially after hearing
Jennifer’s brain storming speech. And she said strongly, that we are all entitled to be RESPECTED and to
keep our DIGNITY intact. Yes, she did mock my age and accused me of being unprofessional in writing
that letter which was an actual “calling for help” letter. And YES, I do need to regain those good
attributes back, after that place took those away from me. —

* Since it appeared to me that meeting with Jennifer to resolve our issue, was just fora “show” and
Maia’s harassment never stops. And all Jennifer can say is a, boot camp army slogan, “Editha, this
MUST CEASE!

* Therefore, to protect myself from further abuse and humiliations, basing from management
experienced in the past, I did create an 8 Weeks Behavioral Management.

* And to be fair, it was made for both Maia and I. The DON approved it. Maia’s abuses and harassment
did stop for a while, Since then, anyone can easily delineate my working environment from less hostile to
full blown hostility at that time. It was the outliers that were slowly coming into the view, actually...
 

 

Case 1:19-cv-05778-PAE-DCF Document1 Filed 06/20/19 Page 38 of 160

* Slowly a wide spread “pin cushion/crab-mentality “effect was creeping in. It was a random attack from

different departments. Was it their way to retaliate with my whistle blowing approach to each one of

them?

* One day, I was sick due to severe Migraine and GI upset for 4 days. During that period Jennifer was
constantly harassing me. But whenever she puts the situation into writing, she sounded reversed. Meaning
compassionate and all that...But by phone, she was verbally attacking me, such as:

- “why you did not call the RN Supervisor and Maia that you are not going to show up?” I said, didn’t
you order me to direct my concern to you and only you?

- what is your plan B for the orientation? I said, “Jennifer before you and me, came along to this facility,
they were self-supporting. You’ll be surprised how they managed it among themselves”

- then why you did not call me? I said, I tried but the reception in my place was not good. I am being
surrounded by tall buildings,” and even I want to call my 95 years old mother as part of daily rituals, I
cant...

- still with harassing voice, then why did you not email me? I said I did twice. Indirectly, through Dr.
Goldberg and then directly to you the second time.

* she insisted that she did not get the second email and she demanded to send it to her right away. T told
her, “right now I am terribly sick with Migraine and stomach pain that I can’t even barely move let alone
getting up to open my computer”.

* T was truly sick, so I get easily tired by her harassments. So, I told her for the last time, “Jennifer, I may
not be your patient but right now I am a patient and I am truly sick. Ineed peace of mind instead of your
harassment. So please if you're kind enough to leave me alone” Thank you.

* Then she went on and on and hanged up on me...then she denied that she hanged up on me though.
f thought this person was my salvation, but she created more havoc than it was.

INCIDENT NUMBER 5:

Nancy Stoddard- The Director of IT Department

* Nancy who just like Jennifer is an RN/IT. These two bullies, work hand in hand to “update” the
computer system.

* So, one day, my computer that I used for teaching the new hires had a problem. I met a female IT
technician in the hallway. It seems that she was oblivious that orientation for new Hires is a priority.

* She blatantly refused to give me assistance. Since I figured out that it was a waste of time to engage
furthermore and time is an essence during orientation. So, I did excuse myself and walked through an
open IT door.

* Brian’s office was closed, and J overheard that he was with someone. So, I waited outside, while this
lady was continuously trying to pick -up a fight. To bicker is not something that I would want to engage
unless I don’t care to lose my job instantly. I just stepped back and left her alone.

* Then suddenly the door was open, and Brian wants me to follow him. We went to the other IT room, he
did pick up a brand-new cable and told me to keep it for myself. Then we went to the Conference Room.
He fixed the Video/Movie System. All the new hires were very thankful to him.
 

 

Case 1:19-cv-05778-PAE-DCF Document1 Filed 06/20/19 Page 39 of 160

* Three days after the incident, Nancy Stoddard, the IT Director, sent me an email stating that I did harass
one of her IT employees in front of the big class. [ responded to her email by saying, “I Aave nothing to
explain or to be defensive about, because what you were claiming was a complete false accusation” In
fact Iwas the one who was harassed by your IT Technician, but I did manage to keep distance from
her.

* And to prove that I did not harass anyone in front of a big class as what Nancy Stoddard was claiming, /
did ask all the students who were inside that conference room that time to sign a sheet to prove that I did
not harass anyone, specifically her subordinates in front of a big class. And everyone signed and
verbally expressed to me that nothing like that took place in the class. Nice example of “pin cushion
effect” from “outliers” (Directors) right there...

* T did ask Brian if in any shape, way or forms that I did harass him in front of the class. We were talking
by the door in front of the camera. He said, what?? NO!

* Thank God, before my letter was disappeared in my INBOX again, I managed to print it. So yes,
despite of unusual disappearance of my messages in my inbox, I did manage to print some crucial
information.

* After Nancy CC her email to Jennifer, Maia and Marie and my response to her and CC it to the same
group of people- did I hear any response from these leaders? Nope...the malicious and false
accusation apparently just fell into deaf ears and shoved under the rug...

* It was in this stage that something hit me inside. It was a sudden “fear of the unknown”. I do not know
what and how to deal with it at that moment in time. I felt lost and scared to lose my job. I do not know
where to run for help. The first thing that came into my mind is to go to a neutral place where it won’t
create further insult to the situation,

* Tam Catholic, but I know in my heart that, Rabii, Priest, Imam- they all God-Fearing servants of
children of God. Their ground is neutral and they are all good-natured individuals. I know the Rabii is a
graduate of one of the best schools in the US.

* So, I went to the Rabii office as my refuge. I did confess to him almost everything that was going on at
that day. He apologized that it was not really his specialty, but he advised me to go to HR. I told him I
had reservation with the HR Director because of the incidents that happened in the past.

*And then he did advise me to keep a Log Book that from there on, that I should start to log all the
incidents in connection with the employees In that facility. And I did...

INCIDENT NUMBER 6 - Bridgette Zimmerman, the QAPI Director and now the Asst. Administrator

* Maia is not fond of Bridgette. She said she is over the top. She acts like the DON but she is not even a
nurse. She did advise me in two occasions not to mingle with Bridgette.

* But my first impression with Bridgette was a benevolent, smart and helpful colleague. She was the only
one who really sat down with me and patiently teach me with what she does with the computer, task wise.

* so being bewildered and weary with the people around me, especially with Maia, I shared to her how
Maia was unkind and constantly harassing me. That I am so much afraid to lose my job if I don't follow
her in ordering me and bullying me around.

10
 

 

Case 1:19-cv-05778-PAE-DCF Document1 Filed 06/20/19 Page 40 of 160

* Bridgette confided to me that, Maia is a “power hunger”. And she was glad that she wasn’t chosen as
the Director of Nursing. That I shouldn’t be worried because she has a great relationship with Marie
(the Administrator). For the first time I felt something lifted out from my chest.

*T also shared to Bridgette about Maia harassing me about the LPN that she presumed | was the one who
sent it to the Sympathy Training. Bridgette this time advise me to discuss it with Jennifer.

* Bridgette taught me what to check in the Isolation Bins in the unit and how to contact the Management
Department in stocking them up or replenish all the bins daily with supplies.

* Before [ knew, it became one of my daily tasks to do now. And few weeks later, she emailed the facility
that she is no longer responsible in training workers to be certified in giving CPR, that she was assigning
it to me as well.

* So, no assistance as per advice of the DOH Infection Control Surveyor but more hidden tasks being
added to my job description despite of my feeling of being drawn or suffocated in that place already.
My father died of massive heart attack at the age of 57, am I going to have the same predicament?

* When Bridgette was promoted as Assistant Administrator, her treatment with me drastically
change too, -

* Before Nurses Week, I requested if Bridgette could kindly explain to me how to tabulate the Hand
Hygiene Forms properly since all Department Directors were submitting to me a not quite accurate HH
Report, including the Administrator and the Medical Director.

* Jennifer was with us that brief meeting in her office. The example that she gave me was exact numbers.
She said if you have any problem, try to review it with Jennifer. I tried to count all the HH Report
reported to me in front of Jennifer, there was a problem in tallying the total.

* Jennifer said,” J get it, you have to do it a thousand times!” So, Jennifer told me to go back to Brigette
because she does not want to tell me something that she was not sure about.

* Bridgette at least have few more days to review the problem with me before the QAPI presentation, but
never happened. So instead of resolving the issue with me ahead of time, she used the Board meeting as
an opportunity to directly broadcast (with no filter) that she does not believe about the result of my
report, ,

* She just ignored me to further clarify what was causing the problem. The clinical part was correct but
the tallying -up has a discrepancy. She said will meet afterwards, but she never did meet me.

* Then another “pin cushion tactic”, out of nowhere she did ask me if I had the change to speak with the |
Director of Management. For What? Apparently, they were canvassing a new n95 mask for asbestos |
protection. I went down to the Engineering Department, the Supervisor was not even aware about the |
current project that was going on.

*So, [email Bridgette and Marie about it. Again, no response from Bridgette (the stickler) but Marie for
the first time sent me an email about the project that no one knows except her and Bridgette.

* So why sniped me about it in front of the Directors and Doctors, so that I look clue-less? That I do not

know what I was doing? Well in fact, she was the one who mislead everyone for quite awhile with her

Hand Hygiene Forms, that no one knows how to figure it out. And now a new project that no one knows |

what it was all about? |
|
|

11
 

 

Case 1:19-cv-05778-PAE-DCF Document1 Filed 06/20/19 Page 41 of 160

* Wow, I wasn’t being malicious to correct the chronic issue that perpetuates, but everyone was blind
folded about it. As far as I know I dealt it accordingly. I followed her instruction and even waited for her,
so I could tally -up my report correctly. But she never came. And before I knew it, she was sniping,
embarrassing and intimidating me right in front of the Board of Directors, MDs and NPs. What's up
with this new Asst. Administrator?

INCIDENT NUMBER 7 (the Big Boss) Marie Rosenthal — the Administrator/ with Doctorate Degree
in Nursing.

* The aloof, detached and her smile worth a million.... My interview experience with Marie Rosenthal
was lukewarm that only lasted for 10 minutes perhaps even less than that.

* I did observe that whenever there was a chance that we were about to meet in the lobby or in a small
space, Marie will obviously walk faster, look away or go back to the room where she just came out, which
I found it odd.

* In fact, during Nurses Week, everyone said something about my beautiful booth for moral support but
never from the big boss, and yet she was sitting right in front of my booth.

* P and T meeting (every second Tuesday of the month/ February 2018)

* My first time to present a report about Infection Control. Maia gave me all the data about Flu cases
which was temporarily her responsibility before I came.

* It is a 540-bed capacity, so for me it is possible to have at least 40 or even more to be afflicted during
Flu outbreaks. So, [reported 40 cases which Maia gave me instead of 14, it was corrected by Marie but
did not let me continue the rest of my report. So, I just kept quiet the whole meeting.

WHAT DID HAPPEN AFTER THE MEETING? |

* After the meeting she called me in her office and confronted me in a very condescending way. She said,
“what happened to you Editha? I thought you were an ICU nurse?

* But what is my work background got to do with my report??? First, this report was started before I
came. Maia gave me the value, so that was the number that I reported.

* Anyway, I took that opportunity to tell Marie that Maia and I do not click. I was suffering a frequent
mental block lately and very anxious because of Maia’s frequent harassment. I told her that at one
point I almost walk out on her. I did mention that Maia preferred Christian because he was a San Beda
Graduate (an exclusive High School back home, meaning he is fluent in English) and he is a lot younger
than myself.

* Marie’s response was, Christian do not have experience. And she persuaded me not to walk out
- because there will be an incoming new DON. And this DON is going to make a big change.

* But I don’t believe that I was able to rectify my mistake during the Flu Report to Marie. During Wound
‘Care Meeting, the Chief Dietician presented wide spread problem in the facility, that some Nurses were
not putting a date after wound care. This could be a tag/deficiency during DOH Survey time.

* Basing from my extensive Wound Care experience and as an Agency Interim Director, I was exposed in
different Nursing Home facility and one strategy that I picked up was, Wound Care is being done at night
11pm- 7am shift.

12
 

 

Case 1:19-cv-05778-PAE-DCF Document1 Filed 06/20/19 Page 42 of 160

* That way they were all done and not to be a concerned during day shift. So, no one is going to be caught
doing Wound Care and being observed closely and scrutinized by the DOH Surveyor to get a tag /
deficiency for any Nurses unanticipated mistakes.

* Suddenly Marie cut me off and with annoyed voice, “Editha, you don’t understand what they were
talking about!” She stood up and leave. It was a quiet moment. A long pause... Everybody was
looking at each other. It was the longest, embarrassing moment in my life, I felt like I want to melt
right there and there.

* It may be true that English is just my second language, burt I was accepted in Medical School in
America, in fact in State of NY, That was before I had a major accident that broke few of my ribs.

* That’s how I lost my seat in Med School. But even then, I graduated back home, of which our method
of teaching and the text books that we use are all authored and published in the USA.

* Bragging aside, | am only describing this because it was a terrible feeling being invalidated in front of
your colleagues. One very damaging and embarrassing situation that no one wants to be.

* Since 1945 after World War 2, our Medium of Instruction was adapted from Western English
language, that was after American liberated as from Japanese occupation. In fact, 100% of all the.
universities in my country are using English as a Medium of Instruction.

* That’s why we Nurses, and Doctors don’t need to take extra classes once we did graduate Nursing and
Med school back home. We just take the Board Exam whatever the American Citizens take in American
soil and then we go to work.

* Who is Marie to judge me that I do net know or understand what her subordinates were talking
about? Just because she is the Administrator and has Doctorate Degree in Nursing, she can get away in
belittling or putting down her foreign- borne subordinate? Is that her way of showing her leadership
skills to her constituents?

* And the irony of all these commotions in that facility, Marie, instead of working on disciplining Maia’s
aggression:

- she promoted her as Associate Director of Nursing
- had a big dinner to celebrate Maia’s promotion

- was given a two weeks’ vacation -- only to come back and maliciously accused me of stealing the office
Master key.

- How are those luxury prices freely given away to Maia, while it is known that she is ... oppressing
workers??? Is that equal opportunity and rights in a work environment?

- before anything else, how about giving Maia a proper HR orientation for her position to have an idea
what is Equal Employment is all about...

OTHER COMMENTS AND EACH EMPLOYEES FEEDBACKS:
* What happened: to the previous DON that just went on vacation and never to return?

* What happened: that it was like co-incident, both the DON and Assistant DON left only few months
apart? I have a USB left in my office (my office was also the previous ADON office) that the ADON was
already preparing to leave few months before her retirement comes.

13
 

 

Case 1:19-cv-05778-PAE-DCF Document1 Filed 06/20/19 Page 43 of 160

* And what happened: to the previous DON, ADON/Nurse Educator and the New Nurse Educator after
me? It seems that the turn over is too fast (less than 6 months) for 4 people from higher positions to
leave?

* It was clearly written in my resume that I had a history of MVA in the past, so common sense wise or if
Maia really has experience in management, she will ask me first if its ok for me to repetitively dig files
and lift boxes.

*And now I am being treated again for inflamed tendonitis with no insurance. Maia and this new DON,
Jennifer are truly reckless leaders, who operate mostly out of impulses (in “id” level- the barbaric part
of the conscious mind)

> no self-control
> obviously not equipped with experience on how to deal with conflicts.
_ > do not know how to find options or common ground to pacify conflicts

> do nat know how to appropriately conduct a thorough investigation before assuming things (worst is, in
the most negative possible way)

* if these two administrative leaders were properly screened and/or trained during hiring, perhaps the
other leaders and myself, are still employed in that facility.

* And I was spared from all these unfair discriminations, unequal treatments and all unnecessary
commotions by the team against me, that created havoc in that facility.

* If 1 jumped because I was terrified with crawling cockroach, so let alone hurting another human being
that is capable to response back. My ribs were already messed yup, so common sense wise, why would I
engage myself with physical aggression? My threshold for pain in zero, whether anyone believe it or
not...

* 1 grow up with my grandparents who inculcated in me a good moral character and to be an upright
citizen. Same thing of what a retired 95 years old teacher (my mother), who taught us how to be good and
kind to others.

* But it is also natural for me to protect my only source of tiving for 35 + something years against
potential jeopardy. This one of the reasons why I am filing a complaint to this facility and against those
bullies inside in that health care establishment.

* Here is the outcome of my personal investigation, when Maia was starting to harass me and up to
date:

1. My biggest question during my interview was: How come the previous DON and Assistant DON left
only few months apart?

2, [ found a USB, as proof that the previous ADON/Nurse Educator did not retire yet but was
contemplating to leave even before she retires. (Maia claimed that she retired)

3. Dennis Nepomuceno, RN- verbalized to me his unrelenting “hatred” to Maia. He was harassed by Maia
in the hallway, he said that “Thank God the incident did not happen in the Philippines, perhaps he could
have squished Maia in the elevator”.

14
 

 

Case 1:19-cv-05778-PAE-DCF Document1 Filed 06/20/19 Page 44 of 160

> He also added that Maia should be fired in that facility with all the potential legalities that she is
bringing to the facility. And according to Dennis Nepomuceno, he also did verbalize this to Marie, the
Administrator.

*And he had also a severe encounter with tactless Mark, that Dennis said, “how can you respect all these
abusive people???

4. Dominggo RN- he was verbalizing to me that Maia is a show- off and she did fire a lot of Nurses and
CNAs in the past. Maia don’t even acknowledge Dominggo as his townmate. He said she is so bossy but
she is “bobo!” meaning slow learner, because she Jailed an EKG exam that most of them passed it. And
then he asked me, why Maia is still bossy and show-off if she already got the full trust of Marie, the big
boss?

5. Maia is one of the “Untouchable and demonyita (demon) as what Mark labeled her. If there is one
problematic employee in TNJH, don’t worry, just bring it to Maia...

6. Myra RN-MDS-stated that Maia clearly does not know how to lead. She lacks experience and she
creates havoc over her constituent (in our own language) And she added for me to remember, she said
“in this facility, if they like you, you are error- proof but if they don’t like you, no matter what good things
you contributed, they are totally blind about it.

* I hope they don’t touch her, Mryna is in her retiring age. She is a hard worker and she wants to work
more to add more to her Retirement Plan because she just came here in State 10 years ago. Her husband
had an Open-Heart Surgery recently.

7, Besides my office mate Myrna, there was another person who I tugged along with and my sounding
board when things go rough. But I promised that I won’t use her as a witness (but I hope she volunteer
this time) because is also in her retiring age and plus she is a Mt. Sinai employee. I don’t want her to lose
her position just because of involving her with the animosity of that facility. But she heard every detail of
my anguish in that facility. I even text some of the incidents to her.

8, Agueta- who is also an asset of the facility, an honest payroll employee, one time asked me. Is your
boss still Maia? I said yes, She came in here, with no words, just bypassed me and went straight to my
boss. As if I was not a Filipina like her. I saw her again in the elevator, trying to show-off by being stern
in reprimanding a visitor not to bring her kid in the facility, with no explanation or whatsoever...

9. MY LATEST UPDATE:

+*** 4 fier I left my position, TNJH hired a new Nurse Educator/Infection Control Officer right away to
take my place. But right away, Ms. Scott- Brown found the exit door and never came back. There was an
obvious pattern of less than a year of hiring and firing in that facility. And even those two administrative
staff, the DON and ADON who just left almost at the same time and only a few months before I came.

I strongly believe that this is the high time to use that army camp slogan, “this must cease!” to this
current administration.

There are many more witnesses but not willing to step-up due to fear of reprisal and lose their job.

THERE WERE ALSO A HANDFUL OF PEOPLE THAT I MADE A GOOD CONNECTION WITH
DURING MY STAY AT TNJH-

1. Michael — the Director of Food Services

15
 

 

Case 1:19-cv-05778-PAE-DCF Document1 Filed 06/20/19 Page 45 of 160

2. Rafael - The Community of Nurses Manager

3. Jean Pierre-Pierre — Nurse Manager at 4" Floor

4. Eric - Nurse Manager - 3" Floor Frank

5. Dennis Nepomuceno — Nurse Manager at 2™ Floor — Friedman
6. Dominggo RN Manager — alse at 2" Floor Friedman

7. Betty - Union Delegate at the Security Department

&. Rabbi Jonathan .

9. Jackie- RN Manager — 6" and 7” Floors, Frank Pavillion
10. All Filipina RNs except Maia

Il. Genovese — RN (1ip-7AM shift)

12.. Marie Pierre- RN Manager at Frank

13. Julio RN Manager at Sub Acute

14. Carole BSN, MSN in the Nursing Office - Best Friend Forever (BFF)
iS. Myrna RN, MDS- my office mate

16. Aguita — Payrol

17. Ms. Door RN at Sutros

18. Wound Care Doctor

19. Dr Goldberg — Antibiotic Stewardship Consultant

20. Dr. Ruth - Assistant Medical Director

21, Rich— The Environmental Services Director

22. Julie and all the floater RNs

23, The Rehab Department

*** the NPs

***The Head of the Security and all his assistance,

***The Maintenance and Engineering Department (Richard, Tony, David, Prince, Dan and Jose},
Laundry people and Medical Supplies people,

***the Servers in the café specifically a young lady who is sending me HELLO up to this time!

*** dnd 97% of all the RNs, LPNs and CNAs who attended my orientation ali gave me an excellent
written feedback. With special mention to the two Russians RNs who gave me Champagne (no, not
Vodka) as token of appreciation.

16
 

 

Case 1:19-cv-05778-PAE-DCF Document1 Filed 06/20/19 Page 46 of 160

They all verbalized good things about my teaching strategy and how I handled every class with
enthusiasm and fun. I did share knowledge and skills that they could use daily as a tool to the clinical
area.

All their acknowledgement and appreciation did make my heart bigger than my arms to hug. Too many
jun and informative stories to tell on my part as their Nurse Educator...

CONCLUSION:

* T therefore conclude that this current administration recklessly discriminated me, and they caused so
many animosities as their way of retaliation against me during my employment at The New Jewish Home.

* The administration was lenient pertaining to their undisciplined employees, starting from the higher ups
to the middle management. They allow a hostile environment to perpetuate which mentally and
_ emotionally draining and even destructive to employees.

* Tf the leaders are undisciplined, then what do you expect from the subordinates. This administration was
obviously ignorant on how to run a huge business establishment and lacking knowledge and expertise to
provide equal rights at work. The American-Dream opportunities is only a dream and repetitively failed to
provide a healthy environment to old and new hires alike.

* The administration play Laissez Faire too long, to stop the obvious employment animosities in that
health care facility. And no one among those leaders did even attempt to stop the hostile working
environment, including the Administrator, DON ,ADON and HR Director, but they rather ride along with
these departmental bullies, with special mention of the Administrator and Maia, who create some kind of
cover up, so to make it appear that it is actually the employees, not them, who are the real culprit.

* Instead of the administration attempts to find the root cause analysis of the culpability of the
management and the administration, their defensive tactic is to isolate an individual, labeled as “don’t fit
for the job”, so that each one of them could do the, “sniping attack, pin cushion effect or even crab-like
mentality strategy”, until the final termination or resignation of this unfortunate employee. The
administration, instead of creating a Plan of Action/ Correction, as professional way in correcting
conflicts between employees, but they themselves are the cause of the commotions, the bullies.

* | did send Jennifer, Maia and Marie a Corrective Plan of Action explaining that I don’t want to engage
in any hostile work environment unless a check point is put into place to protect myself from further
bullying, false accusation and harassment.

* If the 8 Weeks Plan of Behavior Management, would not resolve the conflicts between Maia and
myself, including the people who willingly participated with these bullies attacks, then my next step will
be a letter to the CEO, then finally to the Human Rights.

* But the Rabii did advise me, not to direct it to the CEO, but send it directly to the Human Rights. I don’t
know why Rabii Jonathan said that, but I was thankful though. I hope the facility don’t retaliate against
him and do a hokus-pokus to fire him, because he is fair, a good and honest Rabii.

* My mother just turned 95 years old this month. Her wish is for me to move here in NY, so I can at least
visit her before her final sleep. What a wonderful place to be...

* My father who was a hard-working man died at the age of 57. I resigned my job because I don’t want to
end up with the same predicament as my father.

17
 

 

Case 1:19-cv-05778-PAE-DCF Document1 Filed 06/20/19 Page 47 of 160

* So, I did resign from my unhealthy and hostile position because I do not want to follow same life
predicament that my father died of at the age of 57. Too young to die...

Therefore, I am claiming damages for:

* age discrimination,

* malicious and baseless adverse personnel actions
* unwanted surveillance and invasion of privacy,

* defaming and ruining my reputation,

* abuse & harassment

* hostile work environment,

* emotional and mental distress

* Against, The New Jewish Home located at 120 West 1068 NY, NY 10025 and the person’s named
herein (Administrative Staffs):

1. Marie Rosenthal- the Administrator

2. Jennifer Tutone— the Director of Nursing

3. Maia Santarina — acting Director and currently the Associate Director

4, Aileen — HR Director

5, Mila Lasker — Associate Pharmacy

6. Mark — Nurse Manager; acting Nurse Educator and IT.

7. Bridgette Zimmerman- previous QAPI Director; Assistant Administrator
&. Pat — former Assistant Administrator

9. Nancy Stoddard — RN, Director of IT

Tel #: (212)870-4715 or ask Nursing Supervisor

Sincerely,

Editha Lopez Quirino RN, BSN, FMG

18
 

 

Case 1:19-cv-05778-PAE-DCF Document1 Filed 06/20/19 Page 48 of 160

19
 

Case 1:19-cv-05778-PAE-DCF Documen t1 Filed 06/20/19 Page 49 of 160

CLINICAL
NOTES
AND
PRESCRIBED

Jectcatins

 
 

 

 

 

QUIRINO, EDITHA L

58 Y old Female, DOB: 08/22/1959

Account Number: 24587

308 W. 105th ST. APT#.C, NEW YORK, NY-10025
Home: 347-993-0619

Appointment Facility: AM--PM MEDICAL PC

 

 

did not find the the uncalled for remark , amusing, she saud she felt

Sertrali Yo : .

Systane nel , insulted , even though it was taxing to both her backs and back, she
Trazodone HCl : then moves quicker to finish the task and to prove that her age was not
Tums ; the problem, steroid injection was given which afforded some relief ,

Valsartan-Hydrochlorothiazide : : * 0
Zolpidem Tartrate | advised to apply Lidocaone 5% cream around the affected area and the

Medication List reviewed and reconciled

03/02/2018 Progress Notes: Denny Martin, MD
a
Current Medications ‘ Reason for Appointment
Unimown hea | 1. Severe tendinitis rt hand
e vair Diskus al 7
© Albuterol Sulfate 2. Lower back oain
® Baclofen | 3 Anxiety
® Butalbital-APAP-Caffeine 4. Physical and verbal abuse
® Creon
@ Cyclobenzaprine HCl] | History of Present IlIness
° Dexamethasone Sod Phos-NaCl I HOUSE CALL:
@ Dicyclomine HCl ee soe . . .
@ Estrace pt states that her tendinitis is back again, and also she is suffering
e Lidocaine é of lower back pain due to her superior ask her to find profiles of 2
© Maalox Max 1 Nurses aids, the repetitive hand movements and lifting heavy boxes,
© Metformin HC! + were too much for her hand and back, editha shared to me , about this
® Multivitamin Adult i b ; believabl k wh nh i
© Nitrofurantoin Monohyd Macro 4 temporary boss/ acting DON/ unbelievable remark when she was In
® Omeprazole-Sodium Bicarbonate ) that process of digging, the Acting DON said that, " Editha is too slow,
® Pantoprazole Sodium ’ and ashe does not wish to be like jer once she gets to that age”, Editha
® PredniSONE |:
*
*
e
e
e
e
*

lidocaine patch for her back, advised to have a PT checkup, editha

with the patient ' refused because she does not have health insurance yet, advised to
» avoid further repetive movements and lifting heavy objects more 20
Past Medical History _ Ibs, an oral pain meds for HA goven, BUT/APAP/caf tab PRN also
Asthma, GERD, cholecystectomy, PAN, |; Prescribed, the insomnia is not resplved, as per pt's c;aim due to
MVA with left Rib fx , chronic tendinitis of continueous harassments, bullying even sarcasm about her ” moving

the Rt hand, Lower back pain, HTN, DMtype | in a slow manner", she did face all these disturbing situations almost
2. 1 every day, advised to report the hostile condition to HR or her
Allergies : ASdmonistrator, medications wise: advised to take Asthma inh PRN
NKD.A. for SOB or call 911 for episode of severe asthmagtick attack, Advise to
' contonue zolpidem only PRN for Insomnia and to start possible Zoloft
Review of Systems : OD as per Psychatry consult, to call me anytime or call 911 in case of
| emergency , to f/U visit in 1 week.

 

General:
Eyes Patient endorses:, visual || Vital Signs
changes. ENT Patient denies:, |, Temp 98.0 F, HR 85 /min, BP 138/89 mm Hg, RR 22 /min, Oxygen
Rhinitis, Sore throat. cv Patient ( sat % 97%.
denies:, Chest Pain. Resp Patient : ; .
endorses:, Cough, SOB. ; Examination
Gastro Patient denies:, Abdominal ‘| General Examination:
pan, Diarrhea, Vomiting, Nausea. | GENERAL APPEARANCE: in no acute distress, well developed,
GenitoUr Patient denies:, Urgency, well nourished.

 

Patient: QUIRINO, EDITHAL DOB: 08/22/1959 Progress Note: Denny Martin, MD 03/02/2018
Note generated by eClinicalWorks EMR/PM Software (www. eClnicalWerks. com)

https://nyampmapp.ecwcloud.com/mobiledoc/jsp/catalog/xml/printMultipleChartOptions.j.... 5/23/2019

 
 

 

Case 1:19-cv-05778-PAE-DCF Document1 Filed 06/20/19 Page 51 of 1Bage 2 of 3

Frequency, Dysuria. Musculo

Skeletal Patient endorses:, Joint Pain,
Back Pain, slight limitation of the
movement of the right hand, limited

HEAD: normocephalic, atraumatic.

EYES: pupils equal, round, reactive to light and accommodation.
EARS: normal.

ORAL CAVITY: mucosa moist.

seas! SEARS

movements ofthe rthand,onand_ THROAT: clear.
off positional and shooting pains, } NECK/THYROID: neck supple, full range of motion, no cervical
pain is 7-8/10 on the pain scale, : lymphadenopathy.

lower back pain - 5/10 on the pain SKIN: no suspicious lesions, warm and dry.
scale upon backward bending, ald HEART: no murmurs, regular rate and rhythm, $1, $2 normal.
left rib fx- pain was develpled again LUNGS: clear to auscultation bilaterally.

4
6/10 on the pain scale. Skin Patient | ABDOMEN: normal, bowel sounds present, soft, nontender,
:

denies:, Itching, Rash. Breast Patient | nondistended.
denies:, No masses found. EXTREMITIES: no clubbing, cyanosis, or edema.
Neurologic Patient endorses: : NEUROLOGIC: nonfocal, sensory exam intact, insomnia,

Numbness. Psych Patient endorses:, ‘ fatigability.

Depression, Anxiety, Insomnia, PSYCH: alert, oriented, cognitive function intact, cooperative with
fatigability. Endocrine Patient denies:, | exam, , anxious appearing, poor eye contact, mood depressed, affect
Thirsty, Hypoglycemia. | flat.

Hem/Lymph Patient endorses:,

Bleeding, Anemia. | essm
Allergy/Immune Patient endorses:, | 2. Pain m night hand - M79.641 (Primary)
Deficiency. | 2. Anxiety disorder, unspecified - F41.9

|
|
| Assessments
|
| 3. Insomnia, unspecified - G47.00

i; Treatment
‘ 4. Others
Notes:

* steroid injection for rt hand tendinitis / #25 gauge 5 needles, box of
‘ alcohol wipes , gloves , band aids/. lidocaine 5% ointment for pain

: around old left rib fx , BUT/APAP/Caf tan PRN for HA/pain, advair
50/100 2 puffs PRN, zoloft 25 mg OD, cont Metformine dose , cont
diovan dose

Visit Codes
99215 Office Visit, Est Pt., Level 5.

 

= Follow Up
~ 4 Weeks, 6 Weeks

Electronically signed by DENNY MARTIN , MD on
05/23/2019 at 01:31 PM EDT

Sign off status: Pending

 

 

Patient: QUIRINO, EDITHAL DOB: 08/22/1959 Progress Note: Denny Martin, MD 03/02/2018
Note generated by eClinicalWorks EMR/PM Software (www.eClinicalWorks.com)

https://nyampmapp.ecwcloud.com/mobiledoc/jsp/catalog/xm1/printMultipleChartOptions.j.... 5/23/2019
 

 

|

AM--PM MEDICAL PC

| 930 GRAND CONCOURSE

' APT 1K

i BRONK, NY 10451-2706

| Tel: 212-678-2676
Fax: 347-590-7330

 

Patient: QUIRINO, EDITHAL DOB: 08/22/1959 Progress Note: Denny Martin, MD 03/02/2018
Note generated by eClinicalWorks EMR/PM Software (www.eClinicallVorks.com}

https://nyampmapp.ecwcloud.com/mobiledoc/jsp/catalog/xml/printMultipleChartOptions.j.... 5/23/2019
 

Case 1:19-cv-05778-PAE-DCF Document1 Filed 06/20/19 Page 53 of 1Bage 1 of 3

 

 

QUIRINO, EDITHA L

58 ¥Y old Female, DOB: 08/22/1959

Account Number: 24587

308 W, 105th ST. APT#.C, NEW YORK, NY-10025
Home: 347-993-0619

Appointment Facility: AM--PM MEDICAL PC

 

02/28/2018

Current Medications
Taking

Advair Diskus

Albuterol Sulfate

Baclofen
Butalbital-APAP-Caffeine
Creon

Cyclobenzaprine HCl
Dexamethasone Sod Phos-NaCl
Dicyclomine HCL

Estrace

Lidocaine

Maalox Max

Metformin HCl

Multivitamin Adult
Nitrofurantoin Monohyd Macro
Omeprazole-Sodium Bicarbonate
Pantoprazole Sodium
PredniSONE

Sertraline HCl

Systane

‘Trazodone HCl

Tums :
Valsartan-Hydrochiorothiazide
Zolpidem Tartrate

Medication List reviewed and reconciled.
with the patient

Past Medical History

Asthma, GERD, cholecystectomy, PAN,
MV4A with left Rib fx , chronic tendinitis of
the Rt hand, Lower back pain, HTN, DM type
2.

Allergies
N.K_D.A.

Review of Systems

General:

Eyes Patient endorses:, visual
changes. ENT Patient denies:,
Rhinitis, Sore throat. cv Patient
denies:, Chest Pain. Resp Patient
denies:, Hemoptysis, Cough, SOB.
Gastro Patient denies:, Abdominal
pan, Diarrhea, Vomiting, Nausea.
GenitoUr Patient denies:, Urgency,

i
i

Progress Notes: Denny Martin, MD

' Reason for Appointment

» 1, Severe insomnia
- 9, Easy fagitability

3. Anxiety and depression

History of Present lIness
HOUSE CALL:
The patient has been seen for routine health maintains, disease

: management and medically necessary home visit in ilieu of office visits
- due to multiple co- morbidity and inability to get out to appointments ,

i

. which require a considerable and taxing effort to leave the home, This

a case of 59 y/o female , diviced, Asian female, Registered Nurse with
medical history of Asthma, GERD, Chelecystectomy, PAN, MVA and

_ Left Ribs fracture, chronic tendinitis of the rt hand, Lower back pain,
 controleled HTN, DM type 2. Patient c/o severe insomnia, her sleeping
' pattern was badly disrupted. Then the patient starts starts verbalizing

about the nature of her work, and the culture of the facility that affects

her health status in general, Editha claimed that specific people have

 

| direct bearing on her working situation and affects her mentally and

emotionally, and there is one female nurse/ temporary boss/ who was
harrasing her and bullying her because she prefers to work with a
younger guy for Nurse educator, I asked her why is that? She said it is

. by the way teh Actinmg DON described male educational background

in exaggerated way, my patient said tha Maia / the acting DON/
sounds like she is putting him into a pediastal, then at the same time

|. she showed her dislike towards my patient in numerous instances in

_ the form of harassment and bullying manner, some of them she said ,
| was even a subtle way such as " OK, i will send christian to work with
' you, since you dont know much about computer.... i understand
- computer came .... after your time”, after hearing her story , J advised
| her my patient to try to keep her distance and go home early, and for
. healthwise , she needs to cut down on coffeine if she is a coffee
. drinker, especially before bed time, t prescribed her mild sleeping pill
* to get some restfull nights and multivitamins, and plan to see her
* anfter 2-4 weeks or PRN, i did instructed her to call me for any
. questions or call 911 for emergency.

 
  

: Vital Signs

Temp 97.3 F, HR 75 /min, BP 130/84 mm Hg, Wt 125 lbs, BMI 22.86
ndex, Ht 62 in, RR 20 /min, Oxygen sat % 97 %, Pain scale 5 1-10, Ht-
em 157.48 cm, Wt-kg 56.7 kg.

 

Patient: QUIRINO, EDITHAL DOB: 08/22/1959 Progress Note: Denny Martin, MD 02/28/2018
Note generated by eClinicalvorks EMR/PM Software (www.eClinicalWorks.cam)

https://nyampmapp.ecwcloud.com/mobiledoc/jsp/catalog/xml/printMultipleChartOptions.j.... 5/23/2019
 

 

Case 1:19-cv-05778-PAE-DCF Document1 Filed 06/20/19 Page 54 of ite 2 of 3

Frequency, Dysuria. Musculo

Skeletal Patient endorses:, Joint Pain,
Back Pain, slight limitation of the
movement of the right hand.
Skin Patient denies:, Itching, Rash. |
Breast Patient denies:, No masses
found. Neurologic Patient endorses:
Numbness. Psych Patient endorses:,
Depression, Anxiety, Insomnia,

fatigability. Endocrine Patient denies:, °

Thirsty, Hypoglycemia.
"em/Lymph Patient endorses:,
Bleeding, Anemia.

Allergy /Immune Patient endorses:,
Deficiency.

 

| Examination
| General Examination:

GENERAL APPEARANCE: in no acute distress, well developed,

+ well nourished.

HEAD: normocephalic, atraumatic.

EYES: pupils equal, round, reactive to light and accommodation.
EARS: normal.

ORAL CAVITY: mucosa moist.

THROAT: clear.

NECK/THYROID: neck supple, full range of motion, no cervical

| lymphadenopathy.

SKIN: no suspicious lesions, warm and dry.

HEART: no murmurs, regular rate and rhythm, 51, S2 normal.
LUNGS: clear te auscultation bilaterally.

ABDOMEN: normal, bowel sounds present, soit, nontender,

| nondistended.

EXTREMITIES: no clubbing, cyanosis, or edema.

 

NEUROLOGIC: nonfocal, sensory exam intact, insomnia,

’ fatigability.

PSYCH: alert, oriented, cognitive function intact, cooperative with

; exam, , anxious appearing, poor eye contact, mood depressed, affect

\ flat.

| Assessments

1. hypertension - f10 (Primary)

2, Anxiety disorder due to known physiological condition - Fo6.4
3. Insomnia due te medical condition - G47.01

Treatment
1. hypertension

. Notes: rx for zolpidem 10 qhs PRN, Rx for multivitamins.

Visit Codes
99215 Office Visit, Est Pt., Level 5.

_ Follow Up
| 2 Weeks, 4 Weeks

F Electronically signed by DENNY MARTIN , MD on
; 05/23/2019 at 01:31 PM EDT

: Sign off status: Pending

 

AM--PM MEDICAL PC

APT 1K

|
{|
| 930 GRAND CONCOURSE
1

i BRONX, NY 10451-2706
\ Tel: 212-678-2676

 

Patient: QUIRINO, EDITHAL DOB; 08/22/1959 Progress Note: Denny Martin, MD 02/28/2018
Note generated by eClinicallVorks EMR/PM Software (www.eClinicalWorks.com)

https://nyampmapp.ecwcloud.com/mobiledoc/jsp/catalog/xml/printMultipleChartOptions.j.... 5/23/2019
 

 

Case 1:19-cv-05778-PAE-DCF Document1 Filed 06/20/19 Page 55 of ISfte 3 of 3

' Fax: 347-590-7330

 

Patient: QUIRINO, EDITHAL DOB: 08/22/1959 Progress Note: Denny Martin, MD o2/28/2018
Note generated by eClinicalWorks EMR/PM Software (www.eClinicallVorks. com)

https://nyampmapp.ecwcloud.com/mobiledoc/jsp/catalog/xml/printMultipleChartOptions.j.... 5/23/2019
 

 

Case 1:19-cv-05778-PAE-DCF Document1 Filed 06/20/19 Page 56 of 1Bébe 1 of 2

 

 

QUIRINO, EDITHA L

58 Y old Female, DOB: 08/22/1959
Account Number: 24587
308 W. 105th ST. APT#.C, NEW YORK, NY-10025

Home: 347-993-0619
Appointment Facility: AM--PM MEDICAL PC

 

03/29/2018

Current Medications
Unknown

Advair Diskus

Albuterol Sulfate

Baclofen
Butalbital-APAP-Caffeiné
Creon

Cyclobenzaprine HCl
Dexamethasone Sod Phos-NaCl
Dicyclomine HCl

Estrace

Lidocaine

Maalox Max

Metformin HCl

Multivitamin Adult
Nitrofurantoin Monohyd Macro
Omeprazole-Sodium Bicarbonate
Pantoprazole Sodium
PredniSONE

Sertraline HC)

Systane

Trazodone HCl

Tums
Valsartan-Hydrochlorothiazide
Zolpidem Tartrate

Medication List reviewed and reconciled
with the patient

Past Medical History

Asthma, GERD, cholecystectomy, PAN,
MVA with left Rib fx , chronic tendinitis of

2,

Allergies
N.K.D.A.

Review of Systems

General: .
Eyes Patient endorses:, visual
changes. ENT Patient denies:,
Rhinitis, Sore throat. cv Patient
denies:, Chest Pain. Resp Patient
endorses:, Cough, SOB.
Gastro Patient denies:, Abdominal
pan, Diarrhea, Vomiting, Nausea.
GenitoUr Patient denies:, Urgency,

 

 

Progress Notes: Denny Martin, MD

: Reason for Appointment
: 1. Mentai blocks

! 2. Insomnia

« 3. Anxiety

4. SOB on/off

; 5. Sense of hopelessness

History of Present Illness
- HOUSE CALL:

pt was for ongoing home visit for routine health maintaince ,

| disease management, and medical necessity, home visits in ileu of

office visit due to multiple comorbidities that requires a considerable
and taxing effort to leave home, routine clinical monitoring and

_ disease management , review madications and plan of care, during this

visit , patient claimed that she is still having sleepness nights and
apperantly , she is now suffering from frequent bouts of mental

' blocks , SOB / shrtness of breath / which is on and off especially when

she is anxiuos, she mentioned that will seek a profecional advise from

: the facility's Psychatry group, denies suicidal ideation, she is thinking

abpout quiting her job because of hostile environment that she is
dealing with almoust every day, but she is worried if she could get a
job right away, she just moved from Chicago and moving was nota
joke, financialy wise, her bills were her biggest concern, before visits
ends, advised that she should pursue to see this Psych professional, to
take Advair PRN for SOB , to call 911 for emergency, she may call me

_ any time.
the Rt hand, Lower back pain, HTN, DM type :
' Vital Signs

Temp 97.7 F, HR 85 /min, BP 147/87 mm Hg, RR 23 /min, Oxygen sat

-% 06 %.

_ Examination
_ General Examination:

GENERAL APPEARANCE: in no acute distress, well developed,

- well nourished.

HEAD: normocephalic, atraumatic.

EYES: pupils equal, round, reactive to light and accommodation.
EARS: normal,

ORAL CAVITY: mucosa moist.

THROAT: clear.

NECK/THYROID: neck supple, full range of motion, no cervical

- lymphadenopathy.

 

Patient: QUIRINO, EDITHAL DOB: 08/22/1959 Progress Note: Denny Martin, MD 03/29/2018
Noie generated by eClinicalWorks EMR/PM Software (www.eClinicalWorks.com)

https://nyampmapp.ecwcloud.com/mobiledoc/jsp/catalog/xml/printMultipleChartOptions,j...

5/23/2019
 

 

Case 1:19-cv-05778-PAE-DCF Document1 Filed 06/20/19 Page 57 of Iie 2 of 2

Frequency, Dysuria. Musculo : SKIN: no suspicious lesions, warm and dry.
Skeletal Patient endorses:, Joint Pain, | HEART: no murmurs, regular rate and rhythm, 51, 52 normal.
Back Pain, slight limitation ofthe LUNGS: clear to auscultation bilaterally.
movement of the right hand, limited j ABDOMEN: normal, bowel sounds present, soft, nontender,
movements of the rt hand , on and nondistended.

‘|

off positional and shooting pains,
pain is 7-8/10 on the pain scale,
lower back pain - 5/10 on the pain fatigability.

scale upon backward bending, ald PSYCH: alert, oriented, cognitive function intact, cooperative with
left rib fx- pain was develpled again || exam, , anxious appearing, poor eye contact, mood depressed, affect
6/10 on the pain scale, Skin Patient |; flat.

denies:, Itching, Rash. Breast Patient |
denies:, No masses found. | Treatment

Neurologic Patient endorses: {41.Others — . . .
Numbness. Psych Patient endorses:, | Notes: pt advised to continue fiorocet 1 tab PRN for HA, to continue

Depression, Anxiety, Insomnia, Diovan for BP, to continue Metformine for BG, Zoloft 25mg PO OD
fatigability. Endocrine Patient denies:, | for anxiety, to continue zolpidem for insomnia, Advair for asthma, to
Thirsty, Hypoglycemia. ' continue oral pain meds PRN for Tendinitis rt hand, to continue pain
Hem/Lymph Patient endorses:, * patch/ cream for affected area.

Bleeding, Anemia.
Allergy/Immune Patient endorses:,
Deficiency.

EXTREMITIES: no clubbing, cyanosis, or edema.
NEUROLOGIC: nonfocal, sensory exam intact, insomnia,

   

Visit Codes
99215 Office Visit, Est Pt., Level 5.

Follow Up
+ 2 Weeks, 4 Weeks

Electronically signed by DENNY MARTIN , MD on
05/23/2019 at 01:31 PM EDT

Sign off status: Pending

 

| AM--PM MEDICAL PC

| 930 GRAND CONCOURSE

j APT 1K

BRONX, NY 10451-2706

| Tel: 212-678-2676
Fax: 347-590-7330

 

 

Patient: QUIRINO, EDITHAL DOB: 08/22/1959 Progress Note: Denny Martin, MD 03/29/2018
Note generated by eClinicalWorks EMR/PM Software (www.eCiinicalWorks,com)

https://nyampmapp.ecwcloud.com/mobiledoc/jsp/catalog/xml/printMultipleChartOptions.j.... 5/23/2019

 

 
 

 

Case 1:19-cv-05778-PAE-DCF Document1 Filed 06/20/19 Page 58 of 1Bébe 1 of 2

 

QUIRINO, EDITHA L

58 Y old Female, DOB: 08/22/1959

Account Number: 24587

308 W. 105th ST. APT#,.C, NEW YORK, NY-10025
Home: 347-993-0619

Appointment Facility: AM--PM MEDICAL PC

 

04/17/2018

Current Medications
Taking

# Zoloft 50 MG Tablet 1 tablet Orally Once
a day

Unknown

@ Advair Diskus

Albuterol Sulfate

Baclofen
Butalbital-APAP-Caffeine

Creon

Cyclobenzaprine HCl
Dexamethasone Sod Phos-NaCl
Dicyclomine HCl

Estrace

Lidocaine

Maalox Max

Metformin HCl

Multivitamin Adult
Nitrofurantoin Monohyd Macro
Omeprazole-Sodium Bicarbonate
Pantoprazole Sodium
PredniSONE

Sertraline HCl

Systane

Trazodone HCl

Tums
Valsartan-Hydrochlorothiazide
Zolpidem Tartrate

Medication List reviewed and reconciled
with the patient

Past Medical History

Asthma, GERD, cholecystectomy, PAN,
MVA with left Rib fx , chronic tendinitis of
the Rt hand, Lower back pain, HTN, DM type
2,

Allergies
N.K.D.A.

Review of Systems

General:

Eyes Patient endorses:, visual
changes. ENT Patient denies:,
Rhinitis, Sore throat. cv Patient
denies:, Chest Pain. Resp Patient
endorses:, Cough, SOB.

Gastro Patient denies:, Abdominal

z

 

 

Progress Notes: Denny Martin, MD

, Reason for Appointment
i 1, Anxiety
. 2, Depression

3. SOB on/off

History of Present IlIness

| HOUSE CALL:

female pt seen at home, HHA not presented, home visit is

K medically necessity in ileu of office visit due to multiple comorbidities
‘| that requires a considerable and taxing effort to leave home for the

management of chronic and unstable conditions, this is F/U visit after
Zoloft anjusted to higher dose as per Psychatry consult, current Affect:
feeling a little bit better, she tries to get busy and did follow my advise
to leave early, she is now verbilizing that new DON/ Jennifer/ , sided
maia and the Director of TF/ nancy who is also an RN/, , three of them
joined to gang-up on her, she said tyhey are known as the , ”
untouchables”, i did listen quitly to tyhe patient while narroing her
encounter with these employees, advised to continue taking her
medications regularly and reinforfed to go home early to get rest and
have a good sleep, to call her for any questions or call 911 for
emergency, f/u in 2-4 weeks.

Vital Signs
HR 80 /min, BP 137/75 mm Hg, RR 20 /min, Oxygen sat % 97 %.

Examination

General Examination:

GENERAL APPEARANCE: in no acute distress, well developed,
well nourished.

HEAD: normocephalic, atraumatic.

EYES: pupils equal, round, reactive to light and accommodation.

EARS: normal.

ORAL CAVITY: mucosa moist.

THROAT: clear.

NECK/THYROID: neck supple, full range of motion, no cervical

. lymphadenopathy.

SKIN: no suspicious lesions, warm and dry.

HEART: no murmurs, regular rate and rhythm, $1, S2 normal.

LUNGS: clear to auscultation bilaterally.

ABDOMEN: normal, bowel sounds present, soft, nontender,
nondistended.

EXTREMITIES: no clubbing, cyanosis, or edema.

 

Patient: QUIRINO, EDITHAL DOB: 08/22/1959 Progress Note: Denny Martin, MD 04/17/2018
Note generated by eClinicalWorks EMR/PM Software (www.eClinicalWarks.com)

https://nyampmapp.ecwcloud.com/mobiledoc/jsp/catalog/xml/printMultipleChartOptions.j.... 5/23/2019
 

 

Case 1:19-cv-05778-PAE-DCF Document1 Filed 06/20/19 Page 59 of T&@e 2 of 2

pan, Diarrhea, Vomiting, Nausea.
GenitoUr Patient denies:, Urgency,
Frequency, Dysuria. Musculo

Skeletal Patient endorses:, Joint Pain,
Back Pain, slight limitation of the
movement of the right hand, limited
movements of the rt hand , on and
off positional and shooting pains,
pain is 7-8/10 on the pain scale,
lower back pain - 5/10 on the pain
scale upon backward bending, ald
left rib fx- pain was develpled again
6/10 on the pain scale. Skin Patient
denies:, Itching, Rash. Breast Patient
denies:, No masses found.

Neurologic Patient endorses:
Numbness. Psych Patient endorses:,
Depression, Anxiety, Insomnia,

fatigability. Endocrine Patient denies:, |:
« Electronically signed by DENNY MARTIN , MD on
|} 05/23/2019 at 01:31 PM EDT

Thirsty, Hypoglycemia.
Hem/Lymph Patient endorses:,
Bleeding, Anemia.
Allergy/Immune Patient endorses:,
Deficiency.

 

 

 

 

NEUROLOGIC: nonfocal, sensory exam intact, insomnia,
fatigability.

PSYCH: alert, oriented, cognitive function intact, cooperative with
exam, , anxious appearing, poor eye contact, mood depressed, affect
flat.

Assessments

1. Anxiety disorder, unspecified - F41.9 (Primary)

2. Major depressive disorder, single episode, unspecified - F32.9
3. Other asthma - J45.998

Visit Codes

, 99215 Office Visit, Est Pt., Level 5.

: Follow Up
‘| 2 Weeks, 4 Weeks

Sign off status: Pending

 

AM--PM MEDICAL PC
930 GRAND CONCOURSE
APT 1K
BRONX, NY 10451-2706
Tel: 212-678-2676
Fax: 347-590-7330

 

Patient: QUIRINO, EDITHAL DOB: 08/22/1959 Progress Note: Denny Martin, MD 04/17/2018

Note generated by eClinicailVorks EMR/PM Software (www.eClinicalWorks.com)

https://nyampmapp.ecwcloud.com/mobiledoc/jsp/catalog/xml/printMultipleChartOptionsj.... 5/23/2019
 

 

Case 1:19-cv-05778-PAE-DCF Document1 Filed 06/20/19 Page 60 of 1Bébe 1 of 2

 

 

QUIRINO, EDITHA L

58 Y old Female, DOB: 08/22/1959

Account Number: 24587

308 W. 105th ST. APT#.C, NEW YORK, NY-10025
Home: 347-993-0619

Appointment Facility: AM--PM MEDICAL PC

 

05/01/2018

Current Medications
Unknown

® Zoloft 50 MG Tablet 1 tablet Orally Once
aday

Advair Diskus

Albuterol Sulfate

Baclofen
Butalbital-APAP-Caffeine

Creon

Cyclobenzaprine HCl
Dexamethasone Sod Phos-NaCl
Dicyclomine HC]

Estrace

Lidocaine

Maalox Max

Metformin HCl

Multivitamin Adult
Nitrofurantoin Monohyd Macro
Omeprazole-Sodium Bicarbonate
Pantoprazole Sodium
PredniSONE

Sertraline HCl

Systane

Trazodone HCl

Tums
Valsartan-Hydrochlorothiazide
Zolpidem Tartrate

Medication List reviewed and reconciled
with the patient

Past Medical History

Asthma, GERD, cholecystectomy, PAN,
MYA with left Rib fx , chronic tendinitis of
the Rt hand, Lower back pain, HTN, DM type
2,

Allergies
N.E.D.A.

Review of Systems

General:

Eyes Patient endorses:, visual
changes. ENT Patient denies:,
Rhinitis, Sore throat, appears
tired / lack of sleep/, blurry
vision. CV on and off chest
tightness. Resp Patient endorses:,
Cough, SOB. Gastro hyperactive

¥

 

Progress Notes: Denny Martin, MD

Reason for Appointment
1. Stomach pain

2, Nausea

3. Diarrhea

4. Anxiety

: History of Present IlIness

HOUSE CALL:
the pt has been seen for routine health maintennance , disease

| management and medically necessary home visit in ileu of office visits

due to multiple co-morbidities and inability to get out to
appointments, which require a considerable and taxing iffort to leave
the home, pt complained of unbearable stomach pain which started

. few hrs ago, apperantly , it is accompanied by nausea but denies
| vorniying, she also claimed that she had 3 Dose stools approx 1/3 cup

per bouts , denies blood in the stool, the patient remains anxious about
the hostile environment at work, teh diagnosis is gastroenteritis, and

, the differential diagnosis is acute peptic ulcer, irritable bowel disease,

pt claimed she is stressed at work due to the hature of her work and
her bosses, stressful both physical and mental , she was advised to
drink Getoradec and have Rice gruel for now, she was advised to call if
there is an increasing severity of stomach pain or diarrhea with 3-4
bouts and with blocd, she was advised to call 911 for emergency ,
hepatic and billiary US ordered but verbilized that she does not have
health insurance yet, according to HR it was delayed, advised strict
washing after using BR and to eat small bites in- between meal, the
office/ pharmacy will deliver the medications ASAP today.

Vital Signs
Temp 99 F, HR 88 /min, BP 150/85 mm Hg, RR 24 /min, Oxygen sat
% 95 %.

Examination

| General Examination:

GENERAL APPEARANCE: in no acute distress, well developed,

: well nourished.

HEAD: normocephalic, atraumatic.

EYES: pupils equal, round, reactive to light and accommodation.
EARS: normal.

ORAL CAVITY: mucosa moist.

THROAT: clear.

NECK/THYROID: neck supple, full range of motion, no cervical

 

Patient: QUIRINO, EDITHAL DOB: 08/22/1959 Progress Note: Denny Martin, MD 05/01/2018
Note generated by eClinicalWorks EMR/PM Soitware (www.eClinicalWorks.com)

https://nyampmapp.ecwcloud.com/mobiledoc/jsp/catalog/xml/printMultipleChartOptions.j.... 5/23/2019
 

 

Case 1:19-cv-05778-PAE-DCF Document1 Filed 06/20/19 Page 61 of 1Bape 2 of 2

bowel sound , diarrhea, stomach | lymphadenopathy.
pain(6/10). GenitoUr Patient denies:, | SKIN: no suspicious lesions, warm and dry.
Urgency, Frequency, Dysuria. ‘ HEART: no murmurs, regular rate and rhythm, S1, $2 normal.
Musculo Skeletal Patient endorses:, LUNGS: clear to auscultation bilaterally.
Joint Pain, Back Pain, slight ABDOMEN: normal, bowel sounds present, soft, nontender,
limitation of the movement of the | nondistended.
right hand, limited movements of | EXTREMITIES: no clubbing, cyanosis, or edema.
the rt hand, on and off positional =: NEUROLOGIC: nonfocal, sensory exam intact, insomnia,
and shooting pains, painis 7-8/10 ° fatigability.
on the pain scale, lower back pain-  * PSYCH: alert, oriented, cognitive function intact, cooperative with
5/10 on the pain scale upon ' exam, , anxious appearing, poor eye contact, mood depressed, affect
backward bending, ald left rib fx- —_—_ flat.
pain was develpled again 6/10 on ;

|, Assessments

the pain scale. Skin Patient denies:, or . . ;
Itching, Rash. Breast Patient denies:, / 1- Gastritis, unspecified, without bleeding - K29.70 (Primary)

i

! 7 a or
No masses found. Neurologic Patient | 2- Anxiety disorder, unspecified - F41.9
endorses: Numbness. Psych Patient |

endorses:, Depression, Anxiety \ Treatment

Insomnia, fatigability. 1. Gastritis, unspecified, without bleeding

Endocrine Patient denies:, Thirsty, _ Notes:

Hypoglycemia. Hem/Lymph Patient =~ — . |
endorses:, Bleeding, Anemia. z medications- creon cap - 1 tab tid, omepra/bicarb- 1 tab daily,
Allergy/Immune Patient endorses:, , dicyclomine 10 mg qid, SM- anti diar 2 mg tid PRN

Deficiency.

gatorade - electrolytes replacement, continue BP and blood sugar
| meds, to continue BP pills,

|

|

} Visit Codes
i 99215 Office Visit, Est Pt., Level 5.

Follow Up
: 2 Weeks, 4 Weeks

: Electronically signed by DENNY MARTIN , MD on
05/23/2019 at 01:30 PM EDT

| Sign off status: Pending

 

AM--PM MEDICAL PC
930 GRAND CONCOURSE
APT 1K
BRONKX, NY 10451-2706
Tel: 212-678-2676
Fax: 347-590-7330

 

 

Patient: QUIRINO, EDJTHA L DOB: 08/22/1959 Progress Note: Denny Martin,MD 05/01/2018
Note generated by eClinicalWorks EMR/PM Software (www.eClinicalWorks.com}

https://nyampmapp.ecwcloud.com/mobiledoc/jsp/catalog/xml/printMultipleChartOptionsj.... 5/23/2019
 

 

Case 1:19-cv-05778-PAE-DCF Document1 Filed 06/20/19 Page 62 of Wire 1 of 2

 

 

QUIRINO, EDITHA L

58 ¥ old Female, DOB; 08/22/1959

Account Number: 24587

308 W. 105th ST. APT#.C, NEW YORK, NY-10025
Home: 347-993-0619

Appointment Facility: AM--PM MEDICAL PC

 

06/20/2018

Current Medications
Unknown

Zoloft 50 MG Tablet 1 tablet Orally Once

a day

Advair Diskus

Albuterol Sulfate

Baclofen
Butalbital-APAP-Caffeine
Creon

Cyclobenzaprine HC]
Dexamethasone Sod Phos-NaCl
Dicyclomine HCl

Estrace

Lidocaine

Maalox Max

Metformin HCI

Multivitamin Adult
Nitrofurantoin Monohyd Macro
Omeprazole-Sodium Bicarbonate
Pantoprazole Sodium
PredniSONE

Sertraline HCl

Systane

Trazodone HCl

Tums
Yalsartan-Hydrochlorothiazide
Zolpidem Tartrate

Medication List reviewed and reconciled

with the patient

Past Medical History

Asthma, GERD, cholecystectomy, PAN,

MVaA with left Rib f , chronic tendinitis of
the Rt hand, Lower back pain, HTN, DM type

2.

Allergies
NEDA.

Review of Systems

General:

Eyes Patient endorses:, visual

changes. ENT Patient denies:,
Rhinitis, Sore throat, appears
tired / lack of sleep/, blurry
vision. CV on and off chest
tightness. Resp Patient endorses:,
Cough, SOB, b/] wheezing.

 

FTE ee

tmnt filets See FER

 

  

LH
fi
i
q

Progress Notes: Denny Martin, MD

4 Reason for Appointment

1. Headaches

2. Blurred vision

3. Loss of confidence
4. Mental anguish

History of Present Iliness
HOUSE CALL:
i drepped by today for hpome visit, editha appeared with emenrgy

« but verbalized her negative feelings to those people from her own

country, she said that it is a shame that some of them are very
competive even in a harmful way, she said , " some nurses eat their
yound's ", Editha verbilized the insult and trying to prove that age is
just a number, " put downs and falseaccusations ", things are looking
good is comes to job haulting, gave patient more anti-acid medication,
advised to see EENT for her complaints of blurred vision, renainded to
call me anytime or call 911 in case of emergency, will visit in 2-4 weeks
or PRN.

Vital Signs
Temp 97.3 F, HR 73 /min, BP 140/80 mm Hg, RR 23 /min, Oxygen
sal % 95 %.

Examination

General Examination:

GENERAL APPEARANCE: in no acute distress, well developed,
well nourished.

HEAD: normocephalic, atraumatic.

EYES: pupils equal, round, reactive to light and accommodation.

EARS: normal.

ORAL CAVITY: mucosa moist.

THROAT: clear.

NECK/THYROID: neck supple, full range of motion, no cervical
lymphadenopathy.

SKIN: no suspicious lesions, warm and dry.

HEART: no murmurs, regular rate and rhythm, $1, S2 normal.

LUNGS: wheezing in all lung fields.

ABDOMEN: on and off abdominal tenderness, suprapubic
tenderness, S/S of urinary pain and frequent urge to void.

EXTREMITIES: continue S/S of disconfort or the right hand ( 2-
3/10) and back pain(4/10).

NEUROLOGIC: nonfocal, sensory exam intact, insomnia,

 

Patient: QUIRINO, EDITHA L DOB: 08/22/1959 Progress Note: Denny Martin, MD 06/20/2018
Note generated by eClinicalWorks EMR/PM Software (www.eClinicalWorks.com)

https://nyampmapp.ecwcloud.com/mobiledoc/jsp/catalog/xml/printMultipleChartOptions J...

5/23/2019
 

 

Case 1:19-cv-05778-PAE-DCF Document1 Filed 06/20/19 Page 63 of 16fbe 2 of 2

Gastro hyperactive bowel sound , fatigability.

li
diarrhea, stomach pain(6/10). i PSYCH: alert, oriented, cognitive function intact, cooperative with
GenitoUr Patient endorses:, Urgency, | exam, , anxious appearing, poor eye contact, mood depressed, affect
Frequency, Dysuria. Museulo * flat.
Skeletal Patient endorses:, Joint Pain, :
Back Pain, slight limitation ofthe Assessments

movement of the right hand, limited 1. Headache - R51 (Primary)

movements oftherthand,onand  2- Anxiety disorder, unspecified - F41.9 _

off positional and shooting pains, § 3- Major depressive disorder, single episode, unspecified - F32.9
pain is 7-8/10 on the pain scale, j
lower back pain - 5/10 on the pain
scale upon backward bending, ald

| Treatment
|
left rib fx- pain was develpled again t

1. Others
Notes: 1. to continue current meds except anti-nausea and anti-
diarrhea meds, 2. to continue BP meds as ordered, 3. to continue
' Blood sugar meds OD, 4, to continue using Neb Tx x1 and to continue
denies:. No masses found. \ BID PRN, 6. to continue Atrovent inhaler as ordered, 7. To continue
Neurolo gic Patient endorses: Bi- flex OD, 8. Fiorocet 50/, 350/40 mg po BID PRN for HA to D/C
Numbness. Psych Patient endorses:, ASAP, 10. to continue Zolpidem PRN.

Depression, Anxiety, Insomnia,
fatigability Endocrine patient denies:, | Visit Codes

IT . . - sa
Hem Tah Patient endorses: | 99215 Office Visit, Est Pt., Level 5.
Bleeding, Anemia. | Follow Up
Allergy/Immune Patient endorses:, } 4 Weeks, 6 Weeks
eficiency. I
|
|

6/10 on the pain scale. Skin Patient
denies:, Itching, Rash. Breast Patient

| Electronically signed by DENNY MARTIN , MD on
; 05/23/2019 at 01:30 PM EDT

: Sign off status: Pending

 

 

AM--PM MEDICAL PC
| 930 GRAND CONCOURSE
| APT 1K
| BRONX, NY 10451-2706
| Tel: 212-678-2676
Fax: 347-590-7330

 

Patient; QUIRING, EDITHAL DOB: 08/22/1959 Progress Note: Denny Martin, MD 06/20/2018
Nofe generated by eClinicalWvorks EMR/PM Software (www.eClinicalWorks.com)

https://nyampmapp.ecwcloud.com/mobiledoc/jsp/catalog/xml/printMultipleChartOptions.j.... 5/23/2019
 

 

~ Case 1:19-cv-05778-PAE-DCF Document1 Filed 06/20/19 Page 64 of Qe 1 of 3

 

 

QUIRINO, EDITHA L

58 Y old Female, DOB: 08/22/1959

Account Number: 24587

308 W. 105th ST. APT#.C, NEW YORK, NY-10025
Home: 347-993-0619

Appointment Facility: AM--PM MEDICAL PC

 

06/10/2018

Current Medications
Unknown

® Zoloft 50 MG Tablet 1 tablet Orally Once

a day

Advair Diskus

Albuterol Sulfate

Baclofen
Butalbital-APAP-Caffeine
Creon

Cyclobenzaprine HCl
Dexamethasone Sod Phos-NaCl
Dicyclomine HCl

Estrace

Lidocaine

Maalox Max |

Metformin HCl

Multivitamin Adult
Nitrofurantoin Monohyd Macro
Omeprazole-Scdium Bicarbonate
Pantoprazole Sodium
PredniSONE

Sertraline HCl

Systane

Trazodone HCl

Tums
Valsartan-Hydrochlorothiazide
Zolpidem Tartrate

with the patient

Past Medical! History
Asthma, GERD, cholecystectomy, PAN,
MVA with left Rib fx , chronic tendinitis of

the Rt hand, Lower back pain, HTN, DM type

2.

Allergies
N.K.D.A.

Review of Systems

General:

Eyes Patient endorses:, visual

changes. ENT Patient denies:,
Rhinitis, Sore throat, appears
tired / lack of sleep/, blurry
vision. CV on and off chest
tightness. Resp Patient endorses:,
Cough, SOB, b/] wheezing.

Medication List reviewed and reconciled

 

Pacer roe

 

 

0 Upageay

 

Progress Notes: Denny Martin, MD

Reason for Appointment

| 1. Anxiety, blunted effect, loss of energy, lack of motivation

2. UTI, periods of dizziness
3. SOB on and off

History of Present IlIness
HOUSE CALL:

Editha called and verbalizing her overwhelmiomg emotional
anxiety after quitting her job, she claimed that she suffers on the and
off dizziness and shortness of breath, advised to continue Avair and
will prescribe Nebulizer treatment, she verbilizing that she can not
bear the harassments and bullying anymore which she could feel it in
her bones, and she strongly believes that it was related to Maia's
wanting to have christian to take her position, so they are in proximity
working together, or her slow pace in doing work that was already

| Tubbed in her face in a very recent past, which has a direct renation to

her current age, it was a hostile environment that impending to do her
job, and she said , ” iam not then old”, then follwed by her self-
reassuring words" i do not know when will find a job again, but i will
be OK.", also verbilizing the frequent urge to pee and sometimes it is

: just dribbling but with severe burning sensation upon urination,

advised to drink at least 6-7 glasses of H2O or cranberry joice, to do C?
S, also complein of vaginal itchiness around the vulva area with
whitish discharges , advised regular perineal care and to start
application of vaginal cream HSX 7 days, all signs and symptoms of
Diabetes type 2, all signsd and symptoms are comming out due to
unnecessary stress from her current unhealthy working enviroment ,
advised to continue Zoloft PRN as per Psychatry consult, to call 911 for
emergency, to F/U in a 1-2 weeks.

Vital Signs
Temp 99.9 F, HR 91 /min, BP 156/89 mm Hg, RR 24 /min, Oxygen sat
% 95 %.

Examination

General Examination:

GENERAL APPEARANCE: in no acute distress, well developed,
well nourished.

HEAD: normocephalic, atraumatic.

EYES: pupils equal, round, reactive to light and accommodation.

EARS: normal.

ORAL CAVITY: mucosa moist.

 

Patient: QUIRINO, EDITHAL DOB: 08/22/1959 Progress Note: Denny Martin, MD 06/10/2018
Nite generated by eClinicalWorks EMR/PM Software (www.eClinicalWorks.com)

https://nyampmapp.ecwcloud.com/mobiledoc/jsp/catalog/xml/printMultipleChartOptions,j...

5/23/2019
 

Case 1:19-cv-05778-PAE-DCF Document1 Filed 06/20/19 Page 65 of Page 2 of 3

Gastro hyperactive bowel sound ,
diarrhea, stomach pain(6/10}.
GenitoUr Patient endorses:, Urgency,
Frequency, Dysuria. Musculo

Skeletal Patient endorses:, Joint Pain,
Back Pain, slight limitation of the

movement of the right hand, limited |
| tenderness, S/S of urinary pain and frequent urge to void.

movements of the rt hand , on and
off positional and shooting pains,
pain is 7-8/10 on the pain scale,
lower back pain - 5/10 on the pain
scale upon backward bending, ald
left rib fx- pain was develpled again
6/10 on the pain scale. Skin Patient
denies:, Itching, Rash. Breast Patient
denies:, No masses found.

Neurologic Patient endorses:
Numbness. Psych Patient endorses:,
Depression, Anxiety, Insomnia,
fatigability. Endocrine Patient denies:,
Thirsty, Hypoglycemia.

Hem/Lymph Patient endorses:,
Bleeding, Anemia.

Allergy/Immune Patient endorses:,
Deficiency.

schema wu a

  

 

THROAT: clear.

NECK/THYROID: neck supple, full range of motion, no cervical
lymphadenopathy.

SKIN: no suspicious lesions, warm and dry.

HEART: no murmurs, regular rate and rhythm, $1, $2 normal.

LUNGS: wheezing in all lung fields.

ABDOMEN: on and off abdominal tenderness, suprapubic

EXTREMITIES: continue S/S of disconfort or the right hand ( 2-

" 3/10) and back pain(4/10).

NEUROLOGIC: nonfocal, sensory exam intact, insomnia,

" fatigability.

PSYCH: alert, oriented, cognitive function intact, cooperative with

|| exam, , anxious appearing, poor eye contact, mood depressed, affect
3 flat.

Assessments
| 1. Anxiety disorder due to known physiological condition - Fo6.4

(Primary)

2. Anxiety disorder, unspecified - F41.9

3. Unspecified asthma with (acute) exacerbation - J45.901
4. Urinary tract infection, site not specified - N39.0

Treatment

1. Others

Notes: continue the following meds- 1. metformin 500 mg x 1 now and
X1 before dinner then continuie OD starting tommorow for high blood

» sugar, valt/CHTZ 80/12.5 X 1 now and X 1 HS then to continue QD for
’ high BP, 3. SMZ/ TMP DS 1 tab for S/S of UTI,4. AZO with
- antibacterial- for urinary pain,5. Osteo- Biflex - for bone supplement,

: 6, to continue Zoloft, 7. to continue Zolpidem, 8. te continue Anti-

. acid, 9. Advair- 2 puffs bid PRN, 10. Nebulizer equip to use PRN,

_ Saline Bottle, 11. To continue pain meds for hand/ HA/ pain or may
> use [patch instead

 

| Visit Codes

99215 Office Visit, Est Pt., Level 5.

Follow Up
2 Weeks, 4 Weeks

Electronically signed by DENNY MARTIN , MD on
05/23/2019 at 01:30 PM EDT

Sign off status: Pending

 

 

Patient: QUIRINO, EDITHAL DOB: 08/22/1959 Progress Note: Denny Martin, MD 0o6/10/2018
Note generated by eClinicalWvorks EMR/PM Sofiware (www.eClinicalWorks.com)

https://nyampmapp.ecwcloud.com/mobiledoc/jsp/catalog/xml/printMultipleChartOptions,j...

5/23/2019

 

 
 

 

Case 1:19-cv-05778-PAE-DCF Document1 Filed 06/20/19 Page 66 of ise 3 of 3

AM--PM MEDICAL PC
930 GRAND CONCOURSE
APT 1K
BRONK, NY 10451-2706
Tel: 212-678-2676
Fax: 347-590-7330

rae

 

Patient: QUIRINO, EDITHAL DOB: 08/22/1959 Progress Note: Denny Martin,MD 06/10/2018
Nate generated by eClinicalWorks EMR/PM Software (www.eGlinicaiWorks.com)

https://nyampmapp.ecwcloud.com/mobiledoc/jsp/catalog/xml/printMultipleChartOptions.j.... 5/23/2019

 

 
 

 

Case 1:19-cv-05778-PAE-DCF Document1 Filed 06/20/19 Page 67 of 12g¢ | of 2

 

 

QUIRINO, EDITHA L

58 Y old Female, DOB: 08/22/1959

Account Number: 24587

go8 W. 105th ST. APT#.C, NEW YORK, NY-10025
Home: 347-993-0619

Appointment Facility: AM--PM MEDICAL PC

 

06/29/2018

Current Medications
Unknown

e Zoloft 50 MG Tablet 1 tablet Orally Once
aday

Advair Diskus

Albuterol Sulfate

Baclofen
Butalbital-APAP-Caffeine

Creon

Cyclobenzaprine HCl]
Dexamethasone Sod Phos-NaCl
Dicyclomine HCl

Estrace

Lidocaine

Maalox Max

Metformin HCl

Multivitamin Adult
Nitrofurantoin Monohyd Macro
Omeprazole-Sodium Bicarbonate
Pantoprazole Scdium
PredniSONE

Sertraline HCl

Systane

Trazodone HCl

Tums
Valsartan-Hydrochlorothiazide
Zolpidem Tartrate

Medication List reviewed and reconciled
with the patient

eseesoeeseeeoeceuegeceseesp eee esceeeeoee¢

Past Medical History

Asthma, GERD, cholecystectomy, PAN,
MYVA with left Rib fx , chronic tendinitis of
the Rt hand, Lower back pain, HTN, DM type
2.

Allergies
N.E.D.A.

Review of Systems

General:

Eyes Patient endorses:, visual
changes. ENT Patient denies:,
Rhinitis, Sore throat, appears
tired / lack of sleep/, blurry
vision. cv on and off chest
tightness. Resp Patient endorses:,
Cough, SOB, b/1 wheezing.

 

Progress Notes: Denny Martin, MD

Reason for Appointment

. L Reactive anxiety
| 2. Sadness
/ 3. Rt hand pain

History of Present Iliness
Depression Screening:

patient continue locking for job and she is very disappointed with
the result of the interviews, AFFECT: restless and irritable with
periods of the tearfullness, asked if she wants to be continue in the
hospital, refused, she said it is normal response to trauma and lost,
once she found a job, she is planning to take a mini vacation before
starting a busy job ajain, i agreed and added that it is a quick way for
her to recuperate from previous emotional trauma, advise to continue
taking Zoloft per Psych Consult, she was agreed with the care plan,
promised to help her with financial hardship but she needs to find a
job right away, so she could pay the loan back, she felt so much

* reflieved about the offer, asked if ast this point, she already build an
| energy to do activity outside, like to see PT, she denies the idea,
, perhaps once she gets a health insurance already, remainded to call

me or 911 for emergency.

Vital Signs
Temp 97.3 F, HR 92 /min, BP 145/85 mm Hg, RR 24 /min, Oxygen sat
% 95 %.

Examination

Genera] Examination:

GENERAL APPEARANCE: in no acute distress, well developed,
well nourished.

HEAD: normocephalic, atraumatic.

EYES: pupils equal, round, reactive to light and accommodation.

EARS: normal.

ORAL CAVITY: mucosa moist.

THROAT: clear.

NECK/THYROID: neck supple, full range of motion, no cervical

lymphadenopathy.

i

SKIN: no suspicious lesions, warm and dry.

HEART: no murmurs, regular rate and rhythm, $1, S2 normal.

LUNGS: wheezing in all lung fields.

ABDOMEN: on and off abdominal tenderness, suprapubic
tenderness, S/S of urinary pain and frequent urge to void.

 

Patient: QUIRINO, EDITHAL DOB: 08/22/1959 Progress Note: Denny Martin, MD 06/29/2018
Note generated by eCinicallvarks EMR/PM Software (www.eClinicalWorks.com)

https://nyampmapp.ecwcloud.com/mobiledoc/jsp/catalog/xml/printMultipleChartOptions.j.... 5/23/2019

 
 

 

Case 1:19-cv-05778-PAE-DCF Document1 Filed 06/20/19 Page 68 of 1Rege 2 of 2

£

Gastro hyperactive bowel sound , EXTREMITIES: continue S/S of disconfort or the right hand ( 2-

diarrhea, stomach pain(6/10). 3/16) and back pain(4/10).

GenitoUr Patient endorses:, Urgency, NEUROLOGIC: nonfocal, sensory exam intact, insomnia,
Frequency, Dysuria. Musculo fatigability.

Skeletal Patient endorses:, Joint Pain, PSYCH: alert, oriented, cognitive function intact, cooperative with
Back Pain, slight limitation of the exal, , anxious appearing, poor eye contact, mood depressed, affect

movement of the right hand, limited } flat.
movements ofthe rthand,onand  :
off positional and shooting pains, =} Assessments -

pain is 7-8/10 on the pain scale, a 1. Anxiety disorder, unspecified - F41.9 (Primary) .

lower back pain - 5/10 onthe pain | 2- Major depressive disorder, single episode, unspecified - 32.9
scale upon backward bending, ald | 3- Pain in right arm - M79.601

left rib fx- pain was develpled again |
6/10 on the pain scale, Skin Patient | 2.

oer Itching, Rash. Breast Patient ; Visit Codes —
denies:, No masses found. ; 99215 Office Visit, Est Pt., Level 5.
Neurologic Patient endorses:

 

 

Numbness. Psych Patient endorses ; Follow Up

. FSYC! ty :

Depression, Anxiety, Insomnia, : 4 Weeks, 6 Weeks

fatigability. Endocrine Patient denies:, .

Thirsty, Hypoglycemia. ’

Hem/Lymph Patient endorses:, | Electronically signed by DENNY MARTIN , MD on

Bleeding, Anemia. 05/23/2019 at 01:30 PM EDT
Allergy/Immune Patient endorses:, :

Deficiency, Sign off status: Pending

 

AM--PM MEDICAL PC
930 GRAND CONCOURSE
APT 1K
BRONK, NY 10451-2706
Tel: 212-678-2676
Fax: 347-590-7330

 

 

Patient: QUIRINO, EDITHAL DOB: 08/22/1959 Progress Note: Denny Martin, MD 06/29/2018
Note generated by eClinicalvVorks EMR/PM Software (www.eClinicalWorks.com)

https://nyampmapp.ecwcloud.com/mobiledoc/jsp/catalog/xml/printMultipleChartOptions.j.... 5/23/2019
 

 

Case 1:19-cv-05778-PAE-DCF Document1 Filed 06/20/19 Page 69 of iR@ge | of 2

 

 

QUIRINO, EDITHA L

58 Y old Female, DOB: 08/22/1959

Account Number: 24587

308 W. 105th ST, APT#.C, NEW YORK, NY-10025
Home: 347-993-0619

Appointment Facility: AM-PM MEDICAL PC

 

07/20/2018

Current Medications
Unknown

@ Zoloft 50 MG Tablet 1 tablet Orally Once
a day

Advair Diskus

Albuterol Sulfate

Baclofen
Butalbital-APAP-Caffeine

Creon

Cyclobenzaprine HC]
Dexamethasone Sod Phos-NaCl
Dicyclomine HC]

Estrace

Lidocaine

Maalox Max

Metformin HCl

Multivitamin Adult
Nitrofurantoin Monohyd Macro
Omeprazole-Sodium Bicarbonate
Pantoprazole Sodium
PredniSONE

Sertraline HCl

Systane

Trazodone HCl

Tums
Valsartan-Hydrochlorothiazide
Zolpidem Tartrate

Medication List reviewed and reconciled
with the patient

Past Medical History
Asthma, GERD, cholecystectomy, PAN,
MV¥A with left Rib fx , chronic tendinitis of

the Rt hand, Lower back pain, HTN, DM type;

2.

Allergies
NLE.D.A.

Review of Systems

General:

Eyes Patient endorses:, visual
changes. ENT Patient denies:,
Rhinitis, Sore throat, appears
tired / lack of sleep/, blurry
vision. CV on and off chest
tightness. Resp Patient endorses:,
Cough, SOB, b/l wheezing.

nea ge ss, feb LEE

SARS!

 

 

 

 

SaaS

 

Progress Notes: Denny Martin, MD

Reason for Appointment
1. Sense of hopelessness
2, Anxiety and depression

History of Present Iliness
Depression Screening:

patient continue to having hard time adjusting to sudden loss of
job and emotional trauma, she appears, disheveled and onserved to be
sluggish in her movements, she said she is worried about her
appartment rent, she said she is financially hurting , don't even have

+ enough money to buy food for her 3 dogs and for her vacicination as
‘| well, patient was directly asked if she is planning to hert herself, her

dogs or others, she said , " I have been a good nurse for many years ,
why would I do such horrible things”. " I am just sad, my current
condition worries me right now", she said moving from Chicago to NY
incurred a considerable amount of cash, it is wass for the request of
her 95 years old mother , she won't be moving back abain to NY, tp

+ continue current meds and F/U in 1-2 weeks.

| Vital Signs
| Temp 97.5 F, HR 92 /min, BP 150/86 mm Hg, RR 23 /min, Oxygen
A sat % 92 %. .

Examination

General Examination:

GENERAL APPEARANCE: in no acute distress, well developed,
well nourished. :

HEAD: normocephalic, atraumatic.

EYES: pupils equal, round, reactive to light and accommodation.

EARS: normal.

ORAL CAVITY: mucosa moist.

THROAT: clear.

NECK/THYROID: neck suppte, full range of motion, no cervical
lymphadenopathy.

SKIN: no suspicious lesions, warm and dry.

HEART: no murmurs, regular rate and rhythm, $1, S2 normal.

LUNGS: wheezing in all lung fields.

ABDOMEN: on and off abdominal tenderness, suprapubic
tenderness, S/S of urinary pain and frequent urge to void.

EXTREMITIES: continue S/S of disconfort or the right hand ( 2-
3/10) and back pain(4/10).

NEUROLOGIC: nonfocal, sensory exam intact, insomnia,

 

Patient: QUIRINO, EDITHAL DOB: 08/22/1959 Progress Note: Denny Martin, MD 07/20/2018
Note generated by eClinicalWorks EMR/PM Software (www.eClinicalWorks.com)

https://nyampmapp.ecwcloud.com/mobiledoc/jsp/catalog/xml/printMultipleChartOptions,j.... 5/23/2019
 

 

Case 1:19-cv-05778-PAE-DCF Document1 Filed 06/20/19 Page 70 of 12@ge 2 of 2

Gastro hyperactive bowel sound , fatigability.
diarrhea, stomach pain(6/10). | PSYCH: alert, oriented, cognitive function intact, cooperative with
GenitoUr Patient endorses:, Urgency, : exam, , anxious appearing, poor eye contact, mood depressed, affect

Frequency, Dysuria. Musculo 4 flat.
Skeletal Patient endorses:, Joint Pain,
Back Pain, slight limitation of the Assessments

1. Anxiety disorder, unspecified - F41.9 (Primary)
2. Major depressive disorder, single episode, unspecified - F32.9
3. Pain in right hand - M79.641

movement of the right hand, limited
movements of the rt hand , on and
off positional and shooting pains,
pain is 7-8/10 on the pain scale, :
lower back pain- 5/10 onthe pain -° |

scale upon backward bending, ald Visit Codes -

left rib fx- pain was develpled again { 99215 Office Visit, Est Pt., Level 5.
6/10 on the pain scale. Skin Patient
denies:, Itching, Rash. Breast Patient
denies:, No masses found.

Neurologic Patient endorses:
Numbness. Psych Patient endorses:, |
Depression, Anxiety, Insomnia, Electronically signed by DENNY MARTIN , MD on
fatigability. Endocrine Patient denies:, | 05/23/2019 at 01:30 PM EDT

Thirsty, Hypoglycemia.
Hem/Lymph Patient endorses:,
Bleeding, Anemia. ‘
Allergy/Immune Patient endorses:, :
Deficiency.

tec men! eligi

Follow Up
4 Weeks, 6 Weeks

sa Nome OEM, “a

Sign off status: Pending

 

 

| AM--PM MEDICAL PC

i 930 GRAND CONCOURSE
APT 1K

| BRONX, NY 10451-2706

i Tel: 212-678-2676

i Fax: 347-590-7330

 

Patient: QUIRINO, EDITHAL DOB: 08/22/1959 Progress Note: Denny Martin, MD 07/20/2018
Note generated by eCiinicalWorks EMR/PM Software (www.eClinicalWorks.com)

https://nyampmapp.ecwcloud.com/mobiledoc/jsp/catalog/xml/printMultipleChartOptions.j.... 5/23/2019

 
 

 

Case 1:19-cv-05778-PAE-DCF Document1 Filed 06/20/19 Page 71 of 1Bege 1 of 2

 

 

QUIRINO, EDITHA L

59 ¥ old Female, DOB: 08/22/1959

Account Number: 24587

go8 W. 105th ST. APT#.C, NEW YORK, NY-10025
Home: 347-993-0619

Appointment Facility; AM--PM MEDICAL PC

 

08/31/2018

Current Medications
Unknown

e Zoloft 50 MG Tablet 1 tablet Orally Once
a day

Advair Diskus

Albuterol Sulfate

Baclofen
Butalbital-APAP-Caffeine

Creon

Cyclobenzaprine HC]
Dexamethasone Sod Phos-NaCl
Dicyclomine HCl

Estrace

Lidocaine

Maalox Max

Metformin HC]

Multivitamin Adult
Nitrofurantoin Monohyd Macro
Omeprazole-Sodium Bicarbonate
Pantoprazole Sodium
PredniSONE

Sertraline HCl

Systane

Trazodone HCl

Tums
Valsartan-Hydrochlorothiazide
Zolpidem Tartrate

Medication List reviewed and reconciled
with the patient

Past Medical History

Asthma, GERD, cholecystectomy, PAN,
MVA with left Rib fx , chronic tendinitis of
the Rt hand, Lower back pain, HTN, DM type
2,

Allergies
N.K.D.A.

Review of Systems

General:

Eyes Patient endorses:, visual
changes. ENT Patient denies:,
Rhinitis, Sore throat, appears
tired / lack of sleep/, blurry
vision. CV on and off chest
tightness. Resp Patient endorses:,
Cough, SOB, b/] wheezing.

Progress Notes: Denny Martin, MD

Reason for Appointment
1, Anxiety and depression

; History of Present IlIness

" HOUSE CALL:

pt was seen at home, HHA not presented, it was observed that
there is a train pf bottled up stries unraveling every visit, this time is
about when she was embarrased by the administrator in front of their

, collegues, there was a question thrown to her by the director os wound

care, she suggested am idea basing from her experience to avoid being
tag during Survey time, the adminstrater suddenly but her-off and
said something like" No, you dont understand what they are talking
about", the meeting turns into long and quiet pause, everyone left

! tongue - tied with administrator's suprising behaviour, it seems that
; she was poked like a" pin cushion” right and left in that place for short

* period of time i tlod her that i realyy sympathized that she is nbeen
. through, but she needs to moved on, start a new job, meet new people,
: new envirenment so her mind is totally disconnected with her past

 

| treauma, she agreed new people, new enviroment so her mind totally
* disconnect with her past trauma, she agreed quietly by nodding , i

asked if she still following up with the professional guy, she was

| quiet.....to see in a month.

| Vital Signs
| Temp 98.0 F, HR 70 /min, BP 136/80 mm Hg, RR 20 /min, Oxygen

sat % 98 %, Pain scale 7 1-10.

Examination

General Examination:

GENERAL APPEARANCE: in no acute distress, well developed,
well nourished.

HEAD: normocephalic, atraumatic.

EYES: pupils equal, round, reactive to light and accommodation.

EARS: normal.

ORAL CAVITY: mucosa moist.

THROAT: clear.

NECK/THYROID: neck supple, full range of motion, no cervical

’ lymphadenopathy.

SKIN: no suspicious lesions, warm and dry.

HEART: no murmurs, regular rate and rhythm, S1, $2 normal.
LUNGS: wheezing in all lung fields.

ABDOMEN: on and off abdominal tenderness, suprapubic

 

Patient: QUIRINO, EDITHAL DOB: 08/22/1959 Progress Note: Denny Martin,MD 08/31/2018
Note generated by eClinicalWvorks EMR/PM Software (www. eClinicalWorks.cam)

https://nyampmapp.ecwcloud.com/mobiledoc/jsp/catalog/xml/printMultipleChartOptions.j.... 5/23/2019
 

 

Case 1:19-cv-05778-PAE-DCF Document1 Filed 06/20/19 Page 72 of Rage 2 of 2

Gastro hyperactive bowel sound , tenderness, S/S of urinary pain and frequent urge to void.

diarrhea, stomach pain(6/10). EXTREMITIES: continue S/S of disconfort or the right hand ( 2-
GenitoUr Patient endorses:, Urgency, | 3/10) and back pain(4/10).

Frequency, Dysuria. Musculo : NEUROLOGIC: nonfocal, sensory exam intact, insomnia,

Skeletal Patient endorses:, Joint Pain, + fatigability.

Back Pain, slight limitation of the PSYCH: alert, oriented, cognitive function intact, cooperative with

movement of the right hand, limited 4 exam, , anxious appearing, poor eye contact, mood depressed, affect
movements of the rt hand , on and | flat, more focused and receptive, slight anxiuous.

off positional and shooting pains,
pain is 7-8/10 on the pain scale, |; Assessments ;

lower back pain - 5/10 on the pain 1, Anxiety disorder, unspecified - F41.9 (Primary)

scale upon backward bending, ald 2, Major depressive disorder, single episode, unspecified - F32.9
left rib fx- pain was develpled again { 3- hypertension - lio

6/10 on the pain scale. Skin Patient
denies:, Itching, Rash. Breast Patient °
denies:, No masses found.

Neurologic Patient endorses:
Numbness. Psych Patient endorses:,
Depression, Anxiety, Insomnia,
fatigability. Endocrine Patient denies:,
Thirsty, Hypoglycemia.

Hem/Lymph Patient endorses:,

 

Visit Codes
99215 Office Visit, Est Pt., Level 5.

cneittenes aati

Follow Up
4 Weeks, 6 Weeks

SPARE STI one

Bleeding, Anemia. 1 Electronically signed by DENNY MARTIN ,MD on
Allergy/Immune Patient endorses:, | 05/23/2019 at 01:30 PM EDT
Deficiency. | Sign off status: Pending

ea ec oleEE

 

AM--PM MEDICAL PC
930 GRAND CONCOURSE
APT 1K.

BRONK, NY 10451-2706
Tel: 212-678-2676
Fax: 347-590-7330

CREAR To

 

Patient: QUIRINO, EDITHAL DOB: 08/22/1959 Progress Note: Denny Martin, MD 08/31/2018
Note generated by eClinica/Works EMR/PM Software (www.eClinicallWorks. com)

https://nyampmapp.ecwcloud.com/mobiledoc/jsp/catalog/xml/printMultipleChartOptions.j.... 5/23/2019
 

 

Case 1:19-cv-05778-PAE-DCF Documenti Filed 06/20/19 Page 73 of 1Bage | of 2

 

 

QUIRINO, EDITHA L

59 Y old Female, DOB: 08/22/1959

Account Number: 24587

308 W. 105th ST. APT#.C, NEW YORK, NY-10025
Home: 347-993-0619

Appointment Facility: AM--PM MEDICAL PC

 

10/19/2018

Current Medications
Taking
® Dexamethasone 1 tab Oral

. ® Pantoprazole Sodium 40 MG Tablet
Delayed Release 1 tablet Orally Once a day
@ Cyclobenzaprine HCl 10 MG Tablet 1
tablet as needed Orally Three times a day
e Estrace 0.1 MG/GM Cream Vaginal
@ Maalox Max 1000-60 MG Tablet
Chewable 1 tablet as needed Orally every 3
hrs
® Albuterol Sulfate (2.5 MG/3ML) 0.083%
Nebulization Solution 3 ml as needed
Inhalation Three times a day
® Nitrofurantoin Macrocrystal 100 MG
Capsule 1 capsule with food or milk Orally
Once a day
® Tums 500 MG Tablet Chewable 1 tablet
Orally Once a day
® Systane 0.4-0.3 % Solution Ophthalmic
e 5M Acid Reducer 200 MG Tablet 1 tablet
as needed Orally Twiceaday
® Dicyclomine HCl 10 MG Capsule 2
capsules Orally Four times a day
® Omeprazole-Sodium Bicarbonate 20-
1100 MG Capsule 1 capsule on an empty
stomach Orally Once a day
® Creon 12000 UNIT Capsule Delayed
Release Particles Orally
e Butalbital-APAP-Caffeine 50-325-40 MG
Capsule 1 capsule as needed Orally every 4
hrs
e@ Lidocame 5 % Cream Externally
® Advair Diskus 100-50 MCG/DOSE
Aerosol Powder Breath Activated 1 puff
Inhalation Twice a day
® Metformin HCl 500 MG Tablet 1 tablet
with a meal Orally Once a day
e Valsartan-Hydrochlorothiazide 80-12.5
MG Tablet 1 tablet Orally Once a day
@ Sertraline HCl 50 MG Tablet 1 tablet
Orally Once a day

e@ Zolpidem Tartrate 5 MG Tabletitablet at ;

bedtime Orally Once a day

@ Trazodone HCl 50 MG Tablet 1 tablet at
bedtime as needed Orally Once a day

@ PredniSONE 5 MG Tablet Delayed
Release 1 tablet Orally Once a day

® Baclofen 10 MG Tablet 1 tablet with food
or milk Orally Three times a day

@ Medication List reviewed and reconciled

 

noms,

 

Pregress Notes: Denny Martin, MD

Reason for Appointment
1. F/u visit fior chronic tendinitis
2, Rt hand pain and tenderness

History of Present Illness
HOUSE CALL:

59 F seen at home for f/u visit for steroid injection, she states her
rt hand pain is recurring more often , due to lifting and repetative
movements at the previous job, , she states her hand is totally
dysfunctional, only steroid injection and Motrin can alleviate the pain,
but any NSAID aggravates her acid problem, the medical provider
advised the patient to stedoid injection instead, patient's behavior is
stable , but perceived more unpleasant things needed to come out to

, the open , she recalled about being falsely and maliciously accused of

harassing one of the IT employee, she said that they are so
narrowminded the way they assess or even presumes things around

j them, their attention is to hurt, humiliate or even destroy one's

reputation and sags one's self esteem, they are out there to create false
scenarios to put a person in " survival of the fittest mode ", she states it
is better off in a jungle , at least you know your anemy, overall patient

! is in stable clinical condition.

Vital Signs
Temp 97.5 F, HR 77 /min, BP 126/76 mm Hg, RR 19 /min, Oxygen sat
% 98 %.

Examination

General Examination:
GENERAL APPEARANCE: in no acute distress, well developed,

) well nourished,

HEAD: normocephalic, atraumatic.

EYES: pupils equal, round, reactive to light and accommodation.

EARS: normal.

ORAL CAVITY: mucesa moist,

THROAT: clear.

NECK/THYROID: neck supple, full range of motion, no cervical
lymphadenopathy.

SKIN: no suspicious lesions, warm and dry.

HEART: no murmurs, regular rate and rhythm, S1, S2 normal.

LUNGS: clear to auscultation bilaterally.

ABDOMEN: normal, bowel sounds present, soft, nontender,
nondistended.

 

Patient: QUIRINO, EDITHAL DOB: 08/22/1959 Progress Note: Denny Martin, MD 10/19/2018
Note generated by eClinicalWorks EMR/PM Software (www.eClinicalVorks.com)

https://nyampmapp.ecwcloud.com/mobiledoc/sp/catalog/xuml/printMultipleChartOptions.... 5/23/2019
 

 

Case 1:19-cv-05778-PAE-DCF Document1 Filed 06/20/19 Page 74 of 1Rage 2 of 2

with the patient f MUSCULOSKELETAL: right thumb tenderness, limited ROM,
| mild swelling.
Past Medical History i EXTREMITIES: no clubbing, cyanosis, or edema.
PTSD, anxiety, insomnia, IBS, UTI, : NEUROLOGIC: nonfocal, sensory exam intact.
Pneumonia, DM type 2, HTN, asthma, ;
Moniliasis, tendinitis, LBP, s/p rib fx. : Assessments

| 1. Anxiety disorder, unspecified - F41.9 (Primary)
| 2. hypertension - I1o

| 3. Insomnia, unspecified - G47.00

Review of Systems j

General: i

Eyes Patient denies:, visual , Visit Codes

changes. ENT Patient denies:, : 99213 Office Visit, Est Pt., Level 3.

Rhinitis, Sore throat. cv Patient |
denies:, Chest Pain. Resp Patient ' Follow Up
denies:, Hemoptysis, Cough, SOB. | 4 Weeks, 6 Weeks
Gastro Patient endorses:, Abdominal |

pan, Patient denies:, Diarrhea,

Vomiting, Nausea. GenitoUr Patient . Electronically signed by DENNY MARTIN , MD on

Allergies
NEDA.

denies:, Urgency, Frequency, - 05/23/2019 at 01:29 PM EDT
Dysuria. Musculo Skeletal Patient Do .
endorses:, Joint Pam, Back Pain. , Sign off status: Pending

Skin Patient denies:, Itching, Rash.
Breast Patient denies:, No masses
found. Neurologic Patient denies:,
Dizziness, Numbness. Psych Patient
denies:, Depression, Anxiety.

 

Endocrine Patient denies:, Thirsty, : AM--PM MEDICAL PC
Hypoglycemia. Hem/Lymph Patient . 930 GRAND CONCOURSE
endorses:, Bleeding, Anemia. : APT 1K
Allergy/Immune Patient endorses:, BRONKX, NY 10451-2706

Deficiency. : Tel: 212-678-2676
/ Fax: 347-590-7330

 

Patient: QUIRINO, EDITHAL DOB: 08/22/1959 Progress Note: Denny Martin, MD 10/19/2018

Nate generated by eClinicalWorks EMR/PM Software (www,eClinicalWorks.com)

https://nyampmapp.ecwcloud.com/mobiledoc/jsp/catalog/xml/printMultipleChartOptions.j.... 5/23/2019
 

Case 1:19-cv-05778-PAE-DCF Document1 Filed 06/20/19 Page 75 of aage 1 of 2

 

 

QUIRINO, EDITHA L

59 Y old Female, DOB: 08/22/1959

Account Number: 24587

308 W. 105th ST, APT#.C, NEW YORK, NY-10025
Home: 347-993-0619

Appointment Facility: AM--PM MEDICAL PC

 

11/25/2018

Current Medications

Taking

e Pantoprazole Sodium 40 MG Tablet
Delayed Release 1 tablet Orally Once a day
@ Cyclobenzaprine HCl 10 MG Tablet 1
tablet as needed Orally Three times a day

@ Dexamethasone Sod Phos-NaC]l 10-0.9
MG/50ML Solution Intravenous

@ Estrace 0.1 MG/GM Cream Vaginal

@ Maalox Max 400-400-40 MG/5ML
Suspension 10 ml as needed Orally Four
times a day

e Albuterol Sulfate (2.5 MG/3ML) 0.083%
Nebulization Solution 3 ml as needed
Inhalation Three times a day

® Witrofurantoin Monohyd Macro 100 MG
Capsule 1 capsule with food Orally every 12
hrs

® Tums 500 MG Tablet Chewable 1 tablet
Orally Once a day

e Systane 0.4-0.3 % Solution Ophthalmic
e Dicyclomine HCl 10 MG Capsule 2
capsules Orally Four times a day

@ QOmeprazole-Sodium Bicarbonate 20-
1100 MG Capsule 1 capsule on an empty
stomach Orally Once a day

e Creon 12000 UNIT Capsule Delayed
Release Particles Orally

@ Lidocaine 5 % Ointment 1 application to
affected area as needed Externally Three
times a day

@ Butalbital-APAP-Caffeine 50-325-40 MG
Capsule 1 capsule as needed Orally every 4
hrs

e Advair Diskus 100-50 MCG/DOSE
Aerosol Powder Breath Activated 1 puff
Inhalation Twice a day

@ Metformin HCl 500 MG Tablet 1 tablet
with a meal Orally Once a day

® Valsartan-Hydrochlorothiazide 80-12.5
MG Tablet 1 tablet Orally Once a day

@ Sertraline HCl 50 MG Tablet 1 tablet
Grally Once a day

e Zolpidem Tartrate 5 MG Tablet 1 tablet at
bedtime Orally Once a day

@ Trazodone HCl 50 MG Tablet 1 tablet at
bedtime as needed Orally Once a day

@ PredniSONE 5 MG Tablet 1 tablet Orally
Once a day

@ Baclofen 10 MG Tablet 1 tablet with food
or milk Orally Three times a day

ca

i

 

 

wot ab Cm oattcamtmtnatr anced

orc gee,

Progress Notes: Denny Martin, MD

Reason for Appointment
1. right hand pain and limited ROM
2. Anxiety and insomnia

History of Present IlIness
HOUSE CALL:

59 female seen at home , no HHA presented during the visit, the
patient was seen for routine health maintenance, disease management

+ and medically necessity home visit in lieu of office visits due to
? multiple co- morbidities and inability to get out to appointments,

which require a considerable and taxing effort to leave the home, pt is
c/o right hand swelling and pains and limited ROM, also c/o anxiety
and insomnia, her pharmacy is B/T pharmacy: 7183734800.

Vital Signs
Temp 97.3 F, HR 82 /min, BP 130/90 mm Hg, RR 19 /min.

Examination
General Examination:

GENERAL APPEARANCE: in mild acute distress, well developed,
well nourished .

HEAD: normocephalic, atraumatic .

EYES: pupils equal, round, reactive to hght and accommodation .

EARS: normal .

ORAL CAVITY: mucosa moist .

THROAT: clear .

NECK/THYROID: neck supple, full range of motion, no cervical
lymphadenopathy .

SKIN: no suspicious lesions, warm and dry.

HEART: no murmurs, regular rate and rhythm, Si, $2 normal .

LUNGS: clear to auscultation bilaterally .

ABDOMEN: normal, bowel sounds present, soft, nontender,
nondistended .

EXTREMITIES: no clubbing, cyanosis, or edema , (+) mild
tendeness and swelling of the base of the Rt thumb.

NEUROLOGIC: nonfocal, sensory exam intact .

Assessments

1. hypertension - I1o (Primary)

2, Type 2 diabetes mellitus with unspecified complications - E11.8
3. Type 2 diabetes mellitus with hyperglycemia - £11.65

4. Anxiety disorder due to known physiological condition - Fo6.4

 

Patient: QUIRINO, EDITHAL DOB: 08/22/1959 Progress Note: Denny Martin, MD 11/25/2018
Note generated by eClinicalWorks EMR/PM Software (www.eClinicalWorks.com)

https://nyampmapp.ecwcloud.com/mobiledoc/jsp/catalog/xml/printMultipleChartOptions.j.... 5/23/2019
 

 

Case 1:19-cv-05778-PAE-DCF Document1 Filed 06/20/19 Page 76 of 1#8* 2 of 2 |

® Multivitamin Adult - Tablet Orally

Past Medical History

Pneumonia.

UTI.

Asthma.
Hypertension.
Jonsomnia.

Diabetes ellitus type 2.
Anxiety.

PTSD.

IBS.

‘Fendinosis.

Allergies
N.K.D.A.

Review of Systems
General:

Eyes Patient denies:, visual
changes. ENT Patient denies:,
Rhinitis, Sore throat. cv Patient
denies:, Chest Pain. Resp Patient
denies:, Hemoptysis, Cough, SOB.
Gastro Patient denies:, Abdominal
pan, Diarrhea, Vomiting, Nausea.
GenitoUr Patient denies:, Urgency,
Frequency, Dysuria. Musculo
Skeletal Patient denies:, Joint Pain,
Back Pain. Skin Patient denies:,
Itching, Rash. Breast Patient denies:,
No masses found. Neurologic Patient
denies:, Dizziness, Numbness.
Psych Patient endorses:, Anxiety,
Anxiety. Endocrine Patient denies:,
Thirsty, Hypoglycemia.

Hem/Lymph Patient denies:, Bleeding,
Anemia. Allergy/Immune Deficiency,
Patient denies:.

AINTA SERA

eee ea 6

 

 

 

| 4 Weeks, 6 Weeks

Treatment

1. hypertension

Notes: pt had steroid therapeutic injection in the base of the rt thumb
w/o complications using sterile technique.

Visit Codes |
99213 Office Visit, Est Pt., Level 3. :

Follow Up

) Electronically signed by DENNY MARTIN , MD on

05/23/2019 at 01:29 PM EDT
Sign off status: Pending

 

AM--PM MEDICAL PC
930 GRAND CONCOURSE
APT 1K
BRONX, NY 10451-2706
Tel; 212-678-2676
Fax: 347-590-7330

 

Patient; QUIRINO, EDITHAL DOB: 08/22/1959 Progress Note: Denny Martin, MD 11/25/2018

Note generated by eClinicailVorks EMR/PM Software (www.eClinicalWorks.com)

https://nyampmapp.ecwcloud.com/mobiledoc/jsp/catalog/xml/printMultipleChartOptions,j.... 5/23/2019
 

Case 1:19-cv-05778-PAE-DCF Documen t1 Filed 06/20/19 Page 77 of 160

B/T? ¢ PIECES
OF
THE NEW TEWiH

Fame
DISCRIMINATION

4

Harrastment

 
 

.
| (en Co
3 PTAC a

Main Lab
1857 86th Street
Brooklyn, NY 11274
Alcea P ee ROR ES

Schenectady
Patient Service Center
612 Schenectady Avenue
Brooklyn, NY 11213

Ph. : (718) 232-1515 x 708
=. -Fax: (347) 529-3198

4 RESULTS: (718) 232-1515 dial 1

~~ “or patients.lencolink.com
Office hours:
Mon, Wed 7:00 AM - 6:00 PM
Tue, Thur 7:00 AM - 7:00 PM
Fri 7:00 AM - 5:00 PM
Sat 8:00 AM - 4:00 PM

No appointment necessary

 
 

 

Case 1:19-cv-05778-PAE-DCF Document1 Filed 06/20/19 Page 79 of 160

Dear Marie,

| wasn’t planning to write to you this long, since | feel uncomfortable in doing it, considering
that | am just a newly hired person. But | also believe the American way of saying, “ nip it in the
bud”. Whatever | wrote in my resume were all true and | could be an excellent asset in any
organization but it is also depends upon the working environment that | am in and that is,
whether to engage my loyalty or not.

For three long weeks ( no exaggeration )every time there is a need for me to approach Maia for
a little bit of information, she was snarling at my face. | tried to observe if | am being singled out
but even during the morning meeting she was over the top.

The plain truth, | wasn’t getting any learning experience from her at all except being firmly
directed to be stern over my subordinates and to never hesitate to give them pink slips. |
learned more from the old timers, like Bridget, who are willing to extend their hands, share their
knowledge and skills professionally far more than her. My encounters with her pertaining to my
learning experience was... she either directs me to the computer or refer me to the other
employees except with Bridget? What's wrong with Bridget? Why not refer me to her?

| perfectly understand that she is swamps constantly but the manner on how she decompress
herself is being inappropriately displaced towards her subordinates and she is over the top.
With her tendency to escalate minor things and her frequently. “ dismiss” attitude, with no filter,
and loud tone of voice, | decided to professionally approach her behind close door.

What | did exactly said was, “ Maia with due respect,| do not want to insubordinate you”, but |

had enough of your bully behavior. Just please stop the snapping attitude. It’s not healthy. We

are all professional here and | expect to be treated as one”! | was only giving you a feedback

about the survey, if you are not interested, so be it, but please stop being rude to me. | can’t no |

longer tolerate it. It’s not fair and it’s not right. Right away she asked an apology. Although | still |

have doubts if it is a genuine one.
|

And her quick retort was, actually she wasn’t rooting for me, her bet was Christian( which |
have not even met that time) and claimed it’s because he is young. And she even added that,
” | Know, you can relate to my preference”. But in my mind, NO, | don’t because that is an
outright discrimination. And she also added that Christian is from exclusive school { San Beda)
back in our country.

Although, | must admit Christian has a good command of English language, but my nursing
school is not at the bottom rank at all. In fact ( bragging aside)it is the Harvard of nursing
school in my country.

Anyways, she then went on and on about her outstanding achievements from her previous
work that wasn’t appreciated that’s why she left. But then she never stops there, she then
decided to give me a heads up pertaining to all her subordinates, the good hard working floor
managers.But as expected, mostly what | heard were negative feedbacks, which surprisingly
Bridget Ihas been frequently inciuded during her run down with them.

Twice she insisted | should watch out Bridget. Why, is it because | am learning the loop from
Bridgitte instead from her? Therefore, where is my loyalty going to be, with someone who is a
threat to my working environment or with someone who is pleasant and willing to share her
skills and knowledge to me?
 

Case 1:19-cv-05778-PAE-DCF Document1 Filed 06/20/19 Page 80 of 160

March 2018

Marie one of the Nurse Manager came to my office looking for someone's folder and shared to
me her frustration about this night shift nurse who was abrupt and rude to her. She was really
at her wits end with behavior of this night nurse.

And | said it’s between us, “| think you should give that write up to our our acting DON”! And
she laugh...

| also verbalized my severe anxiety bc of fear of losing my job after | expressed myself behind
close door with Maia...
 

 

Case 1:19-cv-05778-PAE-DCF Document1 Filed 06/20/19 Page 81 of 160

4/16/2018

| have a feeling that ! am under the radar as soon as | was done speaking with Jennifer.

There was a note from Nancy Stoddard , the IT Director,that made me nod my head side to
side. She was claiming something that one of her employee where treated rudely in front of the
entire group. | told her that | have nothing to be defensive about or need to explain because |
have 10 people as my witness that nothing like that took place during the first day of my class.

However, | went to the IT Department and did talk to one of her female employee by the hall
way whose answer to my questions was flat “ dead end”. Oh no! Not in a big class like that. So
| went inside the IT office. Then right away she accused me of trespassing and rude. i said fir
what? By coming in to their office when the door was wide opened? And she said, Ben is with
the doctor. | said find, | will wait. And she was yapping and yapping, and | said if you have
problem go to HR. And she said she does not want to...Then eventually Ben came out, he fixed
the wiring not the computer, the group was happy and very appreciative. It wasn’t my
computer that has a problem, it’s their cable that’s why Ben gave a brand new cable to keep
and use for teaching.

Today Jennifer left earlier than usual because she came early today for our meeting. | was
standing by Carol’s table when | saw Pat rushing to Jennifer’s office. Then came back and saw
me, she said “ what was that thing happened upstairs that you put the cart in a dirty utility?” |
said to her “no it wasn’t that way, | was doing my rounds and | saw the clean linen cart shoved
inside the toilet room and look at it and saw that it was even touching the toilet”. | cleaned it
with the sanitizer then put it back to the hallway”. But when | asked who did it, no one seems
to know” one nurses aid was defensive, | said stop,| was not accusing you, | am just asking if
know who puts it there” | asked all the three of them, | said how come no one knows? And
perhaps they see it but just ignored it” as | said | will try to ask the security if | could see if from
the camera and she said go look at it. “ | just did not do it, because once again it might just
back fire on me especially | am beginning to see slowly the signs of retaliations from the
administration...

It looks like | am entering a cob web of retaliations, big and small, what a life!

 
 

 

Case 1:19-cv-05778-PAE-DCF Document1 Filed 06/20/19 Page 82 of 160

Quirino, Editha

From: Zimmermann, Bridget a,
; Sent: Monday, April 16, 2018 7:56 AM
“fo: Quirino, Editha

Subject: RE: HH Audit for March

Edith,

This information should be shared with Jennifer. While | can assist with data reporting, | am not the appropriate person
to discuss conflict within your department.

Best,
Bridget

| Bridget Zimmermann, MA, MBA
Director, Quality Assurance and Performance Improvement
120 West 106th Street, New York, NY 10025
T 212-870-5046

jewishhome.org

 

 

, rom: Quirino, Editha

\ gent: Monday, April 16, 2018 7:48 AM
To: Zimmermann, Bridget
Subject: HH Audit for March

Good morning,

When | learned that t will take over the HH collection and auditing, | noted that some of the Forms submitted were in an
Attendance Sheet (including Mila)instead of the right Form for collecting it. | cannot formulate out of those collections.

When you asked me during the QAP! meeting about my report, Maia said quickly” | gave it to you” in front of the |
meeting. And | just said” yes you did”. Which is the reason why at the end of that meeting | did verbalize fet am
Vague-with the project”. |
Out of the blue, Mark rushed into my office to explain to me about the 3 Forms of HH (retroactively). But the right Form

for collection was taken a while to be corrected. Hence | did not have another report during the next meeting. The only

correction that was done was: Maia took the nursing part and | am on my own with the IDT part, which the collection
process was ij total disarray...

It was too late for me to correct them because | just learned the real solution from you just now. Thank God you came.
ach you...that will be discussed later orfSo' | took the hit 2x and looked dummy every )

course Mila’s grin said a lot.. Shere are more details but | am afraid it might be

say more, but if | don’t say anything, they might find me weak and dummy, so it
Too politica! out there...

- .. discarded all the irrelevant reports. tt just causing it to skew the tabulation. | hope you un Lam coming
from, Since she told it in to my fage “she wasn’t rooting for me, she likes Cristian” There you go... did and | am seeing
#

 
 
  
 
   

 

 

 
 

 

Case 1:19-cv-05778-PAE-DCF Document1 Filed 04/20/19 ee. Boo 160
kK ape

fF ersest
Not - he vara 7 Should [Pas
eg O40 ene 11 a for

4/17/2018

Maia,

| always had this impression that you did help me to land on this job. |
did genuinely thank you about that, if you remember. | told you that my
mother is 96 years old and she is the reason that brought me back ta
NY. That was her biggest wish before her final asieep. There is only one
mother in this world, and her smile is the one that I value the most, so !
did pack few of my things and back here in the East Coast in no time.

too in helping me to present my resume to the Nursing Department
Even though she said, “ we give everybody a fair chance...”. That’s true.
And at one my point | had a chance to thank Marie as well. ())
> But what was your response when | mention my gratitu you, bed
you rubbed it in my face by saying...”to be honest | wasn’t rooting?"
for you. My choice is Christian”. (| haven’t met the guy that time x 3
yet) And you even added that “ do you know that he is a San Veda ——

|
Graduate?” “And he is young...you know! You do understand what |

| even mentioned my gratefulness to LULU (HR), how much | owe her
|

| mean, right?” Actually in my mind... what is that supposed to
mean?

And you went on and on blowing your horn that “you are tough out
there in the unit, and you even fired one Filipino (?) just because he
lied...

> That was the beginning of my Calvary with you. You start dumping
things on my table, leaving them with no explanation. And if |
 

 

Case 1:19-cv-05778-PAE-DCF Document1 Filed 06/20/19 Page 84 of 160

can’t produce a result out of your” guessing game “request, you
snarled at me without any reservation at all. Funny that later on, |
found out that those materials that you did dump on me were not
the right tools. |
>» You did not even bother to correct it so that at least | have
something to present at the meeting. But your plan of correction
was to split them. You took the Nursing part and you left with
uncorrected materials with no clue what to do with them.
> And during the meeting when Bridget asked about my report,
“your quick response was, ” | did give it to you!” And then 1 did
introject, “Yes you did....”
>» And how was that made me feel... irresponsible, a laughing stock.
Actually, yes a laughing stock especially when | saw Mila’s grin in
her face. But the funny thing was, she was among those who
submitted a wrong list, that | cannot figure out how to utilize it
without skewing my tabulation.
>» Since then | suffered from mental torture, and was so scared to
explain my side because you might verbally abuse me again,
which | strongly believe you are getting used to it. Worst case
scenario is to get fired. Whether you believe it or not, | just
moved in NY and | live pay check to pay check as of now.
>» Three weeks ago, you told me to find a name of two CNA’s. Just
like finding two needles in a hay stock. All | was finding was a
blank space after their names. One RN Supervisor told me, a A On
are you trying to dig?”” You can’t find them now, they were all
discarded because of the A/I (Accident/Incident Report)” When |
said that to you, O my God, you were practically livid in anger. For

here GE rad Awe fev Qa fe ert fe
we sud crcetip aboit nhev the feack
ahey nit ad Abr) Lp mre
SOS need merch BW Me per pvfpatT Lhje®
 

 

Case 1:19-cv-05778-PAE-DCF Document1 Filed 06/20/19 Page 85 of 160

what? And you even confronted the RN Supervisor about, why
she said that to me.
>» Then 2 weeks ago, there was a Mock Survey at Sarah- Neuman.
Obviously Maia was trying to pressure me not to have a ride with
Bridget. All kinds of suggestions such as: “why don’t you have a
ride with Eric?, with Mila? And who else are coming?” | got the
drift... Three times (3X) in the past you did warn me not to mingle
or even casually rub elbow with Bridget. And you did elaborate
your shallow pieces of rationale. Which | think a kid stuffs.
> But the truth of the matter is: with your abuses and harassments,
and not learning even one piece of knowledge from you, Bridget is
smarter, educated and ethical than you, by far.
>» Then when | just stepped in to the Nursing Office from 2 days of
being away, (Sarah -Neuman), you called me right away and once
again you were harassing me with your high tone of voice, it was
something about an issue that | have no recollection of or
whatsoever that | did it. | cannot figure out what was causing her
to hiss in anger all about
>» And this exactly your introduction: “Edith do you know that | am
here every day at 7:30 in the morning !” “Don’t you know that |
am the only one who can send people in the Empathy meeting!?!”
Then added, “that new LPN was not in my list! “ why did you send
her without asking me first?” So | told her, please allow me to
clarify this issue first. | have not even settled down yet from the
trip. Then eventually | found out from Finola, the LPN, that it was
Jennifer, the DON who sent her to the Empathy training.
>» And today, once again you were maliciously accusing me about a
missing master key. Let me ask you something with sense:
 

 

Case 1:19-cv-05778-PAE-DCF Document1 Filed 06/20/19 Page 86 of 160

> 1.) 1F ITIS WAS A MASTER KEY WHY DID YOU GIVE IT TO ME?

> 2.) WHY AT ONE INSTANCE, (early last month) OUT OF THE BLUE
YOU BROADCASTED THAT IT’S OK FOR US TO MAKE A COPY OF
THE KEY SO WE CAN KEEP OUR DOOR LOCK. (It’s a nice courtesy
but where was that idea came from?)

> 3.) WHY WOULD YOU GIVE ME THE MASTER KEY IF THERE
ARE COUPLE OF SPARE KEYS THAT, APPARENTLY ALL
COULD FIT AND OPEN OUR OFFICE. GO ASK MYRNA, SHE
TRIED IT ALL IN FRONT OF ME. THEY ALL COULD EASILY FIT
AND OPEN OUR OFFICE DOOR. SO WHAT’S THE POINT OF
LOCKING IT THEN? IT DOES NOT MAKE SENSE...

So Maia, let me give you a wake -up calf, Strike 3 is enough if
you think, | will let you slide with your abuse anc
harassments this time, there are so many places to work,

where | could keep my sanity intact. lt may not be as good as
TNJH, but at least a healthy environment to work.
|

The outcome of this message may result of me losing my job,
but at this age, my integrity and respect is very important to
me. And right now, I am here to claim those back (stop
sabotaging my job and enough of your games) and | swear to
you, | do mean what | said...

— 7 but Se Kath’
Fld pre aot 4
Apyoaoh Ske new ceb( @

— qe fo FAR

—? Lg Aathk—

Editha
 

 

Case 1:19-cv-05778-PAE-DCF Document1 Filed 06/20/19 Page 87 of 160

Maia,

From Day 1 she was very proud in telling me that she “ matapang” similar translation “ bad
ass” at work. At first | did not pay attention to it. Until | succumbed into it. Whenever |
attempted to ask her simple things, her response was either sarcastic, dismissive or blocked. If
she is in a better mood, she will either send Mark to me or vice versa, There was an instance
that she told me that they don’t get along. She said Marc is “ suplado” and Marc in his own
word said something about her as “ demonyita”.

Going back to Maia, she continuously displaying her disgusting attitude and yet | don’t learn
anything from her except her negative descriptions of all her subordinates. And bragged about
her collection of “ fired staff “. | was threatened by it. Working with her is like walking in an egg
shell. And she is very volatile.

One day, | decided to approach her at close door, | told her that | don’t intend to insubordinate
or disrespect her, but between us, two professionals, | expect her to treat me like one instead
of being like a 10 year old kid. And yet even a 10 year old kid don’t deserved that treatment
she is giving me. That’s an outright mental abuse.

There was a point (only two weeks after hired) that she discriminated me because of my age. |
have not met Christian that time... | came to her office to thank her for deciding to hire me. Her
quick come back was, “ FYI, | was rooting for Christian, don’t you know that he is San Beda
graduate? And he is a lot younger...you know....” 1 did not say anything but it was heartening to
hear that. Then | just said to myself, “ she is probably envious because | graduated from top 1
nursing school back home!”

She totally made my work environment hostile to the point that | was lly exhausted and
confided what | felt to Bridget. Surprisingly Bridget said that she is-4 “power hunger”)that she
even commented that “ it’s good that she is not the DON”.

| was not physically exhausted but totally mentally blocked by this interim director treatment

towards me. So | decided to do my own research for feedback from the staff:

1. Myrna- “ a lot of people do not like her because she fires right and left” she does not have
compassion...

2. Agida - “ is the new DON started? | never like your interim DON, Maia, she has this
attitude ... and Agida started narrating her unpleasant encounter with her.

3. Dennis- she yelled at me at the hallway (there was an issue pertaining to a patient transfer)
in fact one of the nurses aid was watching him because | was seething in anger that either |
might block out or do something and he added, “ if that incident happened in the
Philippines, | probably squish her in the elevator!”

4. Bridget- big comment was,she is a power hunger...

5. Marc- bring all your nurses aid with issues to Maia, she is” Demonyita” translation for little
evil, she will deal with them...

6. Lumadqui- she is unfair as a leader, my son’s baby was having a blood in the stool and he
called Maia that was bringing the baby to the ER, Maia gave Lumaqui’sc son ( nurse also at
Jewish) a pink slip for that incident.

7. Rafael claimed that he pulled her aside twice as well.

8. Domingo- we are town mate but she never acknowledge that. He was mimicking the way
she walks, like she owns the facility. He said she is impolite and so on and so forth...

Maia was claiming that there is no structure in the System. My question: is fear is what is she
instilling to organize the system? In fact of all the nursing homes that I’ve been to while working
as an interim DON, through agencies, Jewish do have a much better structure considering it’s
size.
 

 

Case 1:19-cv-05778-PAE-DCF Document1 Filed 06/20/19 Page 88 of 160

~ Quirino, Editha

From: Quirino, Editha

‘Sent: Thursday, April 19, 2018 3:39 PM
To: Stoddard, Nancy

Cc: Tutone, Jennifer

Subject: FW: Information Technology Support

Editha Quirino RN,BSN,FMG

Clinical Educator/Infection Control Officer
120 West 106th Street, New York, NY 10025
T 212 870-4887

; =. | jewishhome.org
ee we £ i

Note ! bgh Lighta ot hoK with yettyu> Wad

 

 

From: Stoddard, Nancy Dvride
Sent: Thursday, April 19, 2018 2:14 PM jet 7 Wel, am “7
To: Quirino, Editha

Cc: Tutone, Jennifer
Subject: Information Technology Support

Editha,

I’m aware that you had a large orientation group of nurses to train this week, and that you had a need for IT support. |
wanted to take this opportunity to inform you of our procedure for requesting support. We have a centralized help
desk that is available 24/7, they can be reached by dialing 5777, which is certainly appropriate for emergencies, and also
by email ITServicedesk@jewishhome.org for less urgent matters. When your need for support is urgent inform the help
desk, and explain why you need an immediate response.

While | understand your chosen path of coming directly to IT to get assistance, it is not the procedure. When we can
help, we do, and we have made many concessions specifically for you. Nevertheless, it is not always possible for my
team to drop what they are doing to address your need. | understand your anxiety around the issue this week, but |
must object when my staff is treated rudely, or subject to offhand sarcastic comments in front of your entire group of
new staff. Nancy, | am just wondering if you are specifically implying this statement towards me. | will not be defensive
or even try to explain anything at this point because there wasn’t anything to explain about this type of event that took
place in front of the “entire group”??? It must not be me. | have 10students who are my proofs that non of that event
took place in front of the entire group. This behavior does not make a good impression, nor does it represent the core
values of Jewish Home. Although there was an instance when | was asking one of your employee about Ben. She
abruptly did stop me and said that | was trespassing. Well in fact the IT door was wide opened. | did not even reach
Ben’s door. | just stood there hearing her talking loudly non- stop while | was waiting for Ben to come out. Nothing
more nothing less...

My recommendation is that you confirm all equipment needed for training is checked well in advance of scheduled
‘raining, and therefore not an emergency if there are issues. Since you choose to use your personal laptop the potential
for problems increase, and our ability to provide support is limited. | have copied Jennifer Tutone to encourage you to
review your equipment needs with her.

 
 

Th Case 1:19-cv-05778-PAE-DCF Document 1 Filed 06/386 BRE BOVE
(Ned pec ce Aare vag beaded Sb at
pepe Of yy eyeri~, Soak fee

Awe Sak priavhers cla te YM Arre po

of te cotire goup'y prope
j Nante Sqr otices

2. Lika Kiret LKireez

3 Kesyo. keayCheul- Lk. fer

4 Ruan Davis ZAP |

pippensyet “plead
Ge le Nyon lowe we frig Seo Day

a
 

 

Case 1:19-cv-05778-PAE-DCF Document1 Filed 06/20/19 Page 90 of 160

Quirino, Editha

“* From: Quirino, Editha
' Sent: Saturday, April 21, 2018 4:14 PM
To: Tutone, Jennifer
Subject: FW: 8 weeks of Behavior Management
Jennifer,

| was educated in this facility that everything that | need to send, its either cc it to you or approach you first. As you can
see, those two were not feasible this week. And again, | need to cc it to Marie as per one of senior employee's advice, to
shaw that | am following a chain of command and Maia because she needs to be In a “know”. | don’t want her to be
paranoid of my intention and vice-versa. We both know that we are the issue here. | maybe be too honest to a fauit,
but just like you, what you see is what you get. But having you as our new boss now, let me know your preference and |
will gladly follow with few exemptions.

Edith

 

From: Tutone, Jennifer

Sent: Saturday, April 21, 2018 3:53 PM

To: Quirino, Editha

Subject: Re: 8 weeks of Behavior Management

Editha

In short, if you do not come to me and address your concerns directly, | am at a disadvantage to helping you.
Furthermore, if you chose to maintain a log of your interactions with Maia, you are well within your right to de so.
However, sharing this “behavior log” with Marie, Maia, and me is perceived (by me at least) as provocative. We will
discuss this further, in person, on Monday.

Thank you,
Jennifer

On Apr 21, 2018, at 3:16 PM, Quirino, Editha <EQuirino@jewishhome.org> wrote:
Jennifer, ‘,

With due respect and not to try to insubordinate you, | tend to wait what was the outcome of our
meeting. Since there was a pattern of behavior that | was exposed in the past, | need to know what is

   

Your interpretation of my long letiér was skewed. That was a strong “call for help” before [ escalate it to
the higher ups.. You said during
deserves respect and | truly believe you. My sagging ego or no ego at all, was trashed many times that’s
why I did seek your refuge, fora solution not being accused again of writing a threatening letter. They.
were all facts and yes | do ingend claim back my respect, integrity and even my sanity...

 

 
 

 

Case 1:19-cv-05778-PAE-DCF Document1 Filed 06/20/19 Page 91 of 160

April 19, 2018

As my response to Jennifer’s request for a meeting the next day after | sent my message to
Maia, and cc it to Marie and her included; | came early this morning at 7:30am.

She said Marie won’t make it because she is tending with family issue.

1. First thing she asked:” what prompted you to decide to write this letter?”

My response was: “ it’s a progressive insults and already a form of abuses and harassments
from Maia. .

She never stops accusing and attacking me and this time she was maliciously accusing me
that | stole the master key of this office.

2. Why did you send the email it at 10:30 at night when no one is no longer around to deal with
the issue?

| said: that’s how | operate, | relax first after work so | can clear my mind, | even take a nap,
then wake up and start doing my rituals then after that | sit and compose. If | am to discuss
that long letter to you on the spot, and for me to collect all my thoughts, it might take as couple
of hours since it’s not my native language.

3. | am not saying that there’s no behavior problem in here, but you’ve been a nurse for 30
something years, this letter is a threat! And | said, it was not a threat... but a call for help. But
she insisted that it’s unprofessional the wa ddress the issue to my colleague. Andina
threatening way she said know how to handle this!”-)
My response: “ if that’s how-you en so be it, and with due respect, | don't pretend
or sugar coat how | feel and see. And | take responsibility for my actions. Some people curse
or tend to be nasty on the unit, i never acted that way, let alone to write intentionally an
unprofessional letter. There are so many positive ways to interpret that letter, if you want to
interpret it unproductively, so be it. | wrote it so | guess | am responsible and should be ready
for any consequences that may occur.

     

But after a while (lunch time) | was trying to recall our conversation, and | said to myself “ what
does she means that it’s a threat?” Did she mean physically, that’s why Maia wasn’t here
today?” Then | continued, “ thank God | borrowed the poster of Human Rights, from HR
yesterday!”

Yes, | intend to escalate it if | don’t get a proper solution to this progressive mental
xiety that I’ve been experiencing from the first 2 weeks that | was hired and Maig

      

direc y experience her “ power hunger style” of leading me.

And yes there were employees who claimed that they are just suck it in and bear to work in a
very hostile environment. Upon knowing their oppression, for some weird reason, at least it did
alleviate my anxiety with Maia’s abuses and harassments.

| also dropped by in the rabbi office and shared it to him whatever | remember in that message.
Then he asked what was Jennifer’s response to my letter and | said, she completely disregard
the real content of it and right away perceived it as “ threat”.

Then | told him that, if | were in her position, | will take it in more on her advantage, because
other employees will just pick up the phone and call the CEO or call the hot line directly.

Then he suggested, why don’t you go to the HR? | said | lost my trust on her because | said,”
do you remember when we had that disaster training?” She was wearing an ear phone, walkie
talkie in her hand and a cell phone on the other, that she can barely hear the real instruction
being given over head outside the lobby. She was repeatedly commanding me to listen to
whatever she says with her glaring eyes, clenched teeth combine with very piercing look in her
face that she expects me to follow her off instructions instead. | just look away every time she
does it. Then when we all back in the board room for recap, her name was called for feedback,
and she said, “| am sorry | was wearing and holding two gadgets that | can’t hear the
instructions clearly”...
 

 

Case 1:19-cv-05778-PAE-DCF Document1 Filed 06/20/19 Page 92 of 160

Spoke to the rabii and explained briefly my situation. He said it must be very upsetting and the
stomach upset must be uncomfortable for you. He said, why don’t you go to HR.i told him my
first impression with the HR director during the Disaster Training was unpleasant. | told him that
| lost my respect to her the way she treated me that time, and | don’t even know her. It was
later on that | got to know her when she asked an apology during the recap in front of the
board that she cannot hear the directions bc she was wearing a headset and while listening
directions from the walkie talkie. And | said, “ now you realized how you were rude in treating
me the whole time”.
 

Case 1:19-cv-05778-PAE-DCF Document1 Filed 06/20/19 Page 93 of 160

Quirino, Editha

From: Quirino, Editha

Sent: Thursday, April 19, 2018 3:39 PM
To: Stoddard, Nancy

Cc: - Tutone, Jennifer

Subject: FW: Information Technology Support

Editha Quirino RN,BSN,FMG
Clinical Educator/Infection Control Officer

i 120 West 106th Street, New York, N¥ 10025
H | 7 212 870-4887

: jewishhome,org

1

 

From: Stoddard, Nancy

Sent: Thursday, April 19, 2018 2:14 PM
To: Quirino, Editha

Ce: Tutone, Jennifer

Subject: Information Technology Support

Editha,

I'm aware that you had a large orientation group of nurses to train this week, and that you had a need for IT suppart. |
wanted to take this opportunity to inform you of our procedure for requesting support. We have a centralized help
desk that is available 24/7, they can be reached by dialing $777, which is certainly appropriate for emergencies, and also
by email (TServicedesk@jewishhome.org for fess urgent matters. When your need for support is urgent inform the help
desk, and explain why you need an immediate response.

While | understand your chosen path of coming directly to IT to get assistance, it is not the procedure. When we can
help, we do, and we have made many concessions specifically for you. Nevertheless, it is not always possible for my
team to drop what they are doing to address your need. | understand your anxiety around the issue this week, but |
must object when my staff is treated rudely, or subject to offhand sarcastic comments in front of your entire group of
new staff. Nancy, | am just wondering if you are specifically implying this statement towards me. | will not be defensive
or even try to explain anything at this point because there wasn’t anything to explain about this type of event that took
place in front of the “entire group’??? It must not be me. | have 10students who are my proofs that non of that event
took place in front of the entire group. This behavior does not make a good impression, nor does it represent the core
values of Jewish Home. Although there was an instance when | was asking one of your employee about Ben. She
abruptly did stop me and said that | was trespassing. Well in fact the IT door was wide opened. | did not even reach
Ben’s door. | just stood there hearing her talking loudly non- stop while | was waiting for Ben to come out. Nothing
more nothing less...

My recommendation is that you confirm all equipment needed for training is checked well in advance of scheduled
training, and therefore not an emergency if there are issues. Since you choose to use your personal faptop the potential
for problems increase, and our ability to provide support is limited. | have copied Jennifer Tutone to encourage you to
review your equipment needs with her.
 

Se NEM YORK $taTy
Al DIVISION OF

@ HUMAN
RIGHTS

WW OOKE hy coe

DISCRIMINATION REALLY HURTS
iF YOU Ste IT OR EXPERIENCE IT, CaLt US
!

(718) 741-8400 (888) 392-3544
1 (718)741-8300 .

LPC ORNT, RCC Om A 09 OC PR, POT
rT

ce LA OAT Eee, oo

ha

FU FC. LL fd a 0 TERRY

PICEA 7 UCT BILAN mL, OLS ACE, Tc
FDS OPM bd cake

SecA KOMI AT eh Gt OL OT,
PUR 1 ind

“ Tota nm
LA DISCRIMINATION REALMETTE HACE DANO. iat DIVISION
SIES TESTIGO © VICTIMA DE ELLA, LLAMENOS, - J DERECHOS
ESTAMOS AQUI PARA SERVIRLES. fila HUMANO

ro (718)741-8300 btn eee

eee ee a Aileen eee

 
 

Document 1

IF YOU SEE IT OR EXPERIENCE !T, «..
WE'RE HERE.

 

 

: 4 ty
fone foo?

pie ce phe

 

 

duno prombiled: discrarcina bait © TTY
reg mrathert: Hem arrest SOT Ke

 

Fx ceaians.
) carta aw peaeurenn s it eer EE
(DP resi oF aa ears ee TG
C6 aortal fon ear ve hy tive Gece ata
(a) ttle, meme) Wr BREE oR BETEY

of age or ce wd Owe see a

Jako: orretneece Aecronneiee: i erg
aia ctieeed

 

 

py aati

   

 

 fabse preshited cos arene pocoe aed Bloor

 

“sep th Re femal covet 2D He fecern of Ht
ic oor fas the cron 2078 tae Dhesion $ Servic ae otoet
fea oo

   
 

Talal Sen uM wiazo Ge Hapta 184 aloe desc:
ia re cete < eit a Svat git, Wa Deed preserlal 22 Qe an amiss kugart. 3

ceete Cayeta Ee

 

   
 

 

 

Case 1:19-cv-05778-PAE-DCF Document1 Filed 06/20/19 Page 96 of 160

how they do it from my previous experience and | think it will apply to my current situation to protect
myself...

Respectfully Yours,

Editna

From: Tutone, Jennifer

Sent: Saturday, April 21, 2018 2:31 PM

To: Quirino, Editha

Ce: Santarina, May

Subject: Re: 8 weeks of Behavior Management

Editha and Maia

Meet me in my office on Monday morning at 8:15a. Clearly, my request for this behavior to cease has
been disregarded.

Thank you,

Jennifer

On Apr 21, 2018, at 2:01 PM, Quirino, Editha <EQuirino@jewishhome.org> wrote:

<8 WEEKS OBSERVATION OF BEHAVIOR IMPROVEMENT. pdf>

The information in this e-mail may be confidential or contain information
protected by Federal and State Privacy laws. If you are not the intended
recipient, any review or dissemination of the information contained in this

 

 
 

 

fail - FW: 8 wakes Boh®ionMOBFBEMAE-DCF Document http¢itmell gahomran/d/folige/ Dim estazeys Pslypi2esFNWuM...

FW: 8 weeks of Behavior Management

From: Quirino, Editha (EQuirino@jewishhome.org)
To: — editha.quirino@yahoo.com

Date: Friday, April 27, 2018, 8:37 AM EDT

Editha Quirinc RN,BSN,FMG

Clinical Educator/Infection Control Officer
120 West 106th Street, New York, NY 10025
T 212 870-4887

jewishhome.org

 

From: Tutone, Jennifer

Sent: Saturday, April 21, 2018 3:53 PM

To: Quirino, Editha

Subject: Re: 8 weeks of Behavior Management

Editha

Furthermore, if you chose to maintain a log of your interactions with Maia, you are well within your right to do so.
However, sharing this "behavior log” with Marie, Maia, and me is perceived (by me at least) as provocative. We 2
will discuss this further, in person, on Monday.

In short, if you do not come to me and address your concerns directly, | am at a disadvantage to helping you.
|

Thank you,

Jennifer

On Apr 21, 2018, at 3:16 PM, Quirino, Editha <EQuirino@jewishhome.org> wrote:

Jennifer,

With due respect and not to try to insubordinate you, | tend to wait what was the outcome of our |
meeting. Since there was a pattern of behavior that | was exposed in the past, | need to knew what
is the future plan that will be laid to avoid this bullying type of behavior to happen again. | never
stcop at her level every time she does that, she even did ask an apology but it wasn't heart felt and
it did happened again after | already spoke to you even worst this time.

1am only human being...and | am entitled to work in a non- hostile environment just like everyone
else.

1 of 3 12/22/2018, 6:59 PM
Hoes ed Oe HE ES AE Sorat IGE tT AY
their were handling it. Funny also that Marie, who
seldom smiles did smile at me in the lobby, more

wan usual.

| will send this 8 weeks Behavior Management to
them with an obvious goal at the bottom. And |
will think how am | going to undue the damage
that Jennifer and Nancy Stoddard created against
my clean reputation. | wonder if this Nancy did
seriously dropped my name in Human Resources?
Should | call them Monday?

And I'm sure | was talk of the town in the facility
already. Now how am | going to regain my clean
reputation now. Should | send the copy of this
Plan of Correction to all the managers, telling
them an apparent issue that did not take place but
instead, an obvious part of their modus operand
to smear and damage my reputation? Or should |
wait until they fire me?

Let me know your input Monday or whatever is
convenient to you. Thank you and | thank the Lord

- yt |? ¢ Z  § ee a |
 

Case

ene health insurance | will. | did
have severe migraine and took all
types of medication with foods, now
lam having stomach upset from it.

Even a little bit of diarrhea. | might
take a taxi to go to an urgent care or
ER, | hope they don't put me in
triage and wait there forever. Urgent
care is easy breezy.

 

Sorry to hear. You are seen quicker
at Urgent care. I' il pray for you. Feel

better...
Ok thanks .

You probably getting lonely without
someone who is constantly
verbalizing to you her growing pain

 

Wed, May 2, 11:59 AM

and suffering from the harassing
bossy people in that facility | will
send to you my response to
Tutone’ S harassment today for leu

 
sending me a signal in my phone.
With due respect, | need a little bit
of sympathy and respect not
harassment. And my two messages
were enough even one message
was enough. Actually | was
following your instruction that |
should communicate with you
alone. With due respect, you maybe
saying that | should take care of my
medical condition by it's the manner
of how you were saying that really
counts. You were practically
harassing me...

   
   
   
   
   
   
   
   
   
   
   
     
   
  
 

  

And her response was 360 degree
reversed! Loud mouth! All she does
is soeech... soeech... speech, cell
phone and leave early. As my leader
what was her action when | was
also falsely accused by the
ITDirector? None!

    
   
    
    
    

She said her background is ICU
pediatric, what is she doing in

 
pediatric, what Is ats doing in
CreTare talons

| don't believe that she had any
managerial background in the past,
perhaps only now bc she Is being
trained and coached by the big
boss.

She doesn't know what to do with
the new hires? | told her that before
she and myself were hired by TNJH,
I'm sure there were new hires too.
She'll be surprised how resourceful
and creative the management.

It's about time to drop the phone
and do trouble shooting instead of
harassing a sick person. That's
what she's being hired for. Her and
Maia are good partners, they have
many things in common...

 

Now she's giving me a permission

ta tall tran avilarninno ine7vlaininan tha
It’s the one that says... myriad of
symptoms...

And just like probably anyone else, | don’t
open my email when | am sick

Jennifer
The email isn’t addressed to anyone. That's
“cobably why it didn’t come to me.

Editha

| do not know what happened, | was terribly
sick last night. All | know | sent you a letter
and my intention was honest in my first letter
and that second.

Editha
‘good morning . | was cleared and fit to work
yesterday but my diarrhea did not really

ctnne ramnlataly [iret want tn nicl rin my
 

 

Me MACE ESO MC mearcial 4
you for sending me a signal in
my phone. With due respect, |
need a little bit of sympathy
and respect not harassment.
And my two messages were
enough even one message was
enough. Actually | was
following your instruction that |
“should communicate with you
alone. “ With due respect, you
maybe saying that | should take
care of my medical condition
by it’s the manner of how you
were saying that really counts.
You were practically harassing
Ato

What | was saying was thank
you for sending me a signal in
my phone. With due respect, |
need a little bit of sympathy
and respect not harassment.

 
 

 

) condition. it’s never Tun to feel
sick. I’m encouraging you to
take care of yourself so that
you don't become worse. As

# the phone connection was

! poor, either yours or mine,
perhaps it was difficult to hear
the concern in my voice.
Please let Maia and | know how
we could be helpful with the
orientees in your absence and
keep the supervisor aware of
your ability to return to work.
Lastly, please resend the
second communication email.
It never came to me. Thank
you and feel better. Jennifer

Editha:
| can’t email the supervisor.
And please read your email. As
| was instructed that email is
the main or way of

Te ee ee ee A ee

 
 

 

Case 1:19-cv-05778-PAE-DCF Document1 Filed 06/20/19 Page 105 of 160

4/23/2018

Oh yesterday, Jennifer had a close conversation with Rafael. Her facial expression, means a
lot. Actions are louder than words, mean look and detached.

Once again, | have this feeling of being closely monitored since after | submitted the letter. It’s
unusual that all the Nurse Managers were present during the computer class. And out of the
blue, Erick came to the cafeteria and mingle with me and Carole a little bit and left. That’s
weird...
 

 

Case 1:19-cv-05778-PAE-DCF Document1 Filed 06/20/19 Page 106 of 160

Quirino, Editha

Per our conversation earlier today, the email below is the only one | have received from you since yesterday. If you have
another email stating you would be absent from work yesterday and today, please resend it to me at your earliest
convenience.

=rom: Tutone, Jennifer

dent: Wednesday, May 02, 2018 11:31 AM

To: Quirino, Editha

Ce: Santarina, May; Rosenthal, Marie; Arroyo, Nene

Subject: RE: meeting...

Editha
|
|
|

Thank you, |
Jennifer

 

From: Quirino, Editha

Sent: Tuesday, May 01, 2018 6:50 AM
To: Goldberg, Deborah

Cc: Tutone, Jennifer; Santarina, May
Subject: meeting...

Dr. Goldberg,

 

' “am sorry | can’t meet you today. | have unbearable headache. | hope you get this before 8am.

Editha
 

 

Case 1:19-cv-05778-PAE-DCF Document1 Filed 06/20/19 Page 107 of 160

Quirino, Editha

 

To: Tutone, Jennifer
Subject: myriads of symptoms...
Hi Jennifer,

Migraine still persists, pain meds just gave me stomach ache.
If | need to go to ER (triage= wasted hours) | witl, but | hope Urgent Care will accept me
even without Medical Insurance. | probably not in tomorrow either. I'll catch up when | get back.

Sincerely,

Editha Quirino
 

   
  

 

: eg 1 cv \ has one” Filed 06/20/19 Page 108 of 160.

    
 

 

   

 

__REFrd3anttention needed ASP

        
   
 

ised Daily Nurse Manager Coverage «.

 
        
 

    
 

 

 

| TTNIH staff u using email

st "Update following t the email outage this maming

 

‘Since Sam.

‘| Our email systems are stabilized and retumed to normal ope atic
} engineers.are asse ssing our email infrastructure, confi irming da
integrity and making recommendations for fallow up. Are
scheduled for later in the evening requiring a brief period
notify you when the time has been determined. ~

 
 

 

Case 1:19-cv-05778-PAE-DCF Document1 Filed 06/20/19 Page 110 of 160

Spoke to the rabii and explained briefly my situation. He said it must be very upsetting and the
stomach upset must be uncomfortable for you. He said, why don’t you go to HR.i told him my
first impression with the HR director during the Disaster Training was unpleasant. | told him that
| lost my respect to her the way she treated me that time, and | don’t even know her. It was
later on that | got to know her when she asked an apology during the recap in front of the
board that she cannct hear the directions bc she was wearing a headset and while listening

directions from the walkie talkie. And | said, “ now you realized how you were rude in treating
me the whole time”.
 

 

Case 1:19-cv-05778-PAE-DCF Document1 Filed 06/20/19 Page 111 of 160

April 25 / wed

Asked Jeff why my recent pay check was decreased in amount. He explained it to me that they
start taking money for insurance. Why my coverage have not kick in yet? | went to the HR, and
told Raque! that ! had severe tooth ache that | need to see a doctor right away. She said she
cannot find my name in the computer. And_I told her, | have not received it thru the mail either.
Then Racquel went to her boss office which took a quite wait bc she and out. She said it

wasn’t in the computer but | am going to work on it now. So if something medical is bothering
me, how can | go and have
 

Friday arouind’4 pin; Tmet Jackie and Marie bythe elevator
asking me, when are you gonna go home?”

1 saw Sharon by the lobby,same question...when am | going home?

| saw Matk by the Supervisor’s desk, are you going home? | said it in his own
dialect, not yet “ kapoy kaayo!” |

4/27/2918
 

BUS

 

She was micro managing me In
a very rude and crude way. | do
not know for how long | can
handle her harassment.

Bridget
| would advise you to speak
with Jennifer.

Editha

Sorry | Know you are very tired.
It's just that | feel like | want to
aU lair)

Thank you for your kind advise.
Maybe bc | had a ride with you
to Newman? Lol!

| will soeak to Jennifer. | am
hoping she has a wonderful
advice to stop me from saying
something that | might regret
one day. ! love my job and
trying hard to get the hang of it
1 and get along with people. But

 
 

 

“ail - FW: 8 weeksef BA@viny WERZEMPMVE-DCF Document <httasifenaibyntsno/con/dffeldess/limessages(hPslypt2e8FNWuM....

Your interpretation of my long letter was skewed. That was a strong “call for help” before | escalate
it to the higher ups.. You said during your speech in front of my class that , you strongly believe
everyone deserves respect and | truly believe you. My sagging ego or no ego at all, was trashed
many times that’s why | did seek your refuge, for a solution not being accused again of writing a
threatening letter. They were ail facts and yes | do intend claim back my respect, integrity and even
my sanity... |

| just cannot express myself more in the past to Marie because... you even finished my sentence
that it might ” back fire on me” But not too long after that meeting, | was being bullied again and
accused of stealing a property of the facility which quite humiliating already. And then there was a
another “false claim” against me yesterday, that did not even happened. | have 10 people who
could be willing to be my witnesses. And it was forwarded to you, you did not even call my
attention to advise me on how to deal with it.

Again with due respect, this is a “call for help” that truly need you leadership attention. And a "
must cease” is not a solution to this situation. Again, nothing in this message is threatening, this is
a continuation and clarification of our conversation. If you mean the other day that my letter was
physically threatening, let me give you a good analogy, there was a live cockroach on floor during
Computer Training, | can't even crash it out of fear that it might bite me, so let alone me harming
another human being...

|

| don’t know how you are handling my case, but | am still being targeted with false accusation, but

you are not there to help me to find a solution or even just give me an emotional support as your

subordinate. If you think this is being fueled by financial gain, NO because | am not entitied to any

of that type of gain, for being in the facility only for barely 2 months. | might see indirect or subtle

signs of retaliations, like suddenly | am being observed closely or whatever any deviations from |
norms might be, but that is an old M.O. on how other facilities show retaliations. Jennifer, | am here |
to do my job and | am passionate about it although now | am quite concern to be exposed in |
jeopardy knowing how you handle this progressive event and another false accusation. | am |
having this overwhelming feeling and terribly bothered that this “bullying” is not going to cease |
without a real professional Plan of Correction created for it, hence | submitted you that Behavior
Management for both parties to observe, nothing more nothing less. That's how they do it from my |
previous experience and | think it will apply to my current situation to protect myself... |

Respectfully Yours,

Editha |

From: Tutone, Jennifer ,
Sent: Saturday, April 21, 2018 2:31 PM |
To: Quirino, Editha |
Gc: Santarina, May

Subject: Re: 8 weeks of Behavior Management

Editha and Maia

2 of 3 | 12/22/2018, 6:59 PM -
|
 

 

YahooM —7w: 8 we@ieggé ReliayionMaszerBMA E-DCF Documenthttps4rail-urencirad/foldera/43 messpepygK224A 11 -tQXB7...

Subject: Re: 8 weeks of Behavior Management
Editha and Maia

Meet me in my office on Monday morning at 8:15a. Clearly, my request for this behavior to cease has
been disregarded,

Thank you,

Jennifer

On Apr 21, 2018, at 2:01 PM, Quirino, Editha <EQuirino@jewishhome.org> wrote:

<8 WEEKS OBSERVATION OF BEHAVIOR IMPROVEMENT. pdf>

The information in this e-mail may be confidential or contain information
protected by Federal and State Privacy laws. If you are not the intended
recipient, any review or dissemination of the information contained in this
message is prohibited by law. If you have received this e-mail in error, piease
- notify the sender and delete this e-mail. Thank you.

3 of 3 12/24/2018, 11:02 AM
 

 

Case 1:19-cv-05778-PAE-DCF Document1 Filed 06/20/19 Page 116 of 160

8 WEEKS OBSERVATION OF BEHAVIOR IMPROVEMENT

Subject: Maia Santarina Title: Assistant DON Dept: Nursing TNJH -Manhattan

OBSERVER: Editha Quirino TITLE: Nurse Educator/Infection Control Officer © TNJH - Manhattan

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

WEEK 1 | WEEK2 | WEEK3 |WEEK4 | WEEK5 | WEEK6 | WEEK7 {| WEEK 8
DAY 1-Friday Day1—-Men | Day i- Mon Day 1-Mon Day 1-Mon Day 1-Mon Day 1-Mon Day 1-Mon
4/20/2018- 4/23/2018 4/30/18 S/ 7/2018 5/14/2018 5/21/18 5/28/2018 5/4/2018
Today we
discussed the
plan for
incoming
new hires on
Monday4/23-
mellow/casual
conversation

Day 2-Tues Day 2 -Tues Day- 2 Tues Day 2- Tues Day 2- Tues Day 2- Tues Day 2- Tues
4/24/18 4/1/2018 5/8/2018 5/15/2018 5/22/18 5/29/2018 5/5/2018
Day 3- Wed Day 3 -Wed Day 3 - Wed Day 3 -Wed Day 3 -Wed Day 3 ~-Wed Day 2- Tues
4/25/2018 5/2/2018 §/ 9//18 5/16/2018 5/23/2018 5/30/2018 5/6/2018
Day 4- Thurs | Day 4- Thurs Day 4- Thurs Day5-Thurs | Day5-Thurs | DayS—Thurs | Day 5 -Thurs
4/26/2018 5/3/2018 5/ 10/2018 5/17/2018 5/24/2018 5/31/2018 5/7/2018
Day 5 Friday | Day 5- Friday Day6—-Friday | Day6—Friday | Day5-Friday | Day5-Friday | Day 5-Friday
4/27/2018 5/4/2018 5/11/2018 5/18/2018 5/25/2018 6/1/2018 5/8/2018
Goal: To prevent a damaging escalation of a maladjusted behavior to the Higher Administration (CEO) and Human Rights.
Sign by: DON: (print) Signature: Date:

 

 
 

Case 1:19-cv-05778-PAE-DCF Document1 Filed 06/20/19 Page 117 of 160

Text Message
Sat, Apr 21, 10:48 AM

Good morning Carole,

I dale) arom\\(=1=) ,¢-18emr-]a10 MYLOlU N=] a>
probably enjoying it at the moment.

But as for your poor friend, a one

" Madame in distress " | still can't
accept how Jennifer is handling my
case after she said during our m... >

 

_ I'll answer you a little later today.
Keep the faith. —

Oh no problem. Thank you. | forgot

to attach my plan of correction. Let
me send It to you...

 

   

| did send it by email. | hooe you get
 

Case 1:19-cv-05778-PAE-DCF Document1 Filed 06/20/19 Page 118 of 160
| know it's weekend and you are probably enjoying
at the moment. But as for your poor friend, a
one
" Madame in distress " | still can't accept how
Jennifer is handling my case after she said during
our meeting, " | know how to handle this"... and
now she is starting It by sending all the squadron
of nurse managers to where | was and even one of
them while we were in the cape’. And conniving
with other departments!

hs humiliating. And Maia yesterday handed me a
piece of paper from Human Rights. | read it and it
wasn't clear to me who was it being addressed to.
So | left it on top of my table. Until | realized that it
could be that IT Director and reported ahead of
time to the Human Rights....

Now | know, it was a tactic. Yes, possibly that IT
Director who fabricated a story and sent it to me 4
ays after. Which was much delayed than my
letter to Jennifer.
   

   
    

 
 

 

 

eee ~~ a e co ~~ - ~~ ~T e

que sti Se 4 i a Bai apse apeument 2 Filed 06/20/19 "Page 119 of 160

\ amera could see that | did approach him
yesterday by the door in the lobby going to the
basement . It was 4 days delayed which was sent
after | sent that letter to Maia and cc to Jennifer
and Marie.

Although, | also recollect that when | went down
to IT there was a girl by the hallway in the
basement that | spoke with about my problem in
~ 9nnecting with the projector. She said bluntly
she couldn't help me. So | went inside an "opened
wide" IT door, and she said | was trespassing???
She was yapping and yapping... | just ignored her
until Ben came out and we left.

Obviously Jennifer was part of it by telling me, "l
know how to handle it" so | know what it means,
by conniving with other departments and used all
the squadron of nurse managers to escalate it.
Which is clearly a part of their retaliation.

Now | will chow them the nraner way af handling
 

wee it's just that] feel ike [want to
"run away !"... —
Thank you for your kind advise. »
Maybe bc I had a ride with you ©
to Newman? Lol!
| will soeak to Jennifer. | am
hoping she has a wonderful
advice to stop me from saying
something that | might regret
one day. | love my job and
trying hard to get the hang of it
| and get along with people. But _@
my goodness ... | am losing my
confident every time she
“harass” me.

  

Editha

What | was saying was thank
you for sending me a signal in
my phone. With due respect, |
need a little bit of sympathy

( and respect not harassment.

Anam mvs TAImM MmaAcecamnac \AIAraA

 
 

Case 1:19-cv-05778-PAE-DCF Document1 Filed 06/20/19 Page 121 of 160

4u8y peiouBb! pue yeinb ydey ysnf | “wWeUy YM yoIJUOO dn Huljes aq ||M yeu} ‘Hulyjowos Aes | I “VEDIO sNonoaju] wW,| @S4NGd IO
‘dn yes Buieq

SPM | ‘E1042 }YGU MeUy | “HQ 8U} episul spueY Jey Ul YUP Yos yy UleBe yor S,eys (SUILUG|-O] } Se}yNUILU Mey JeYe Ua "Se;oIqND
J8]10} GU] JO JOOP UIELU SU] ASO|O 0} JBY}JOG LAAs JOU PIP ays SLui} S14} ING ‘UreBe yor ‘eeAQ|dUs || SNOIASId By SELUCO S1ey US)
“* ,dayeq YONW eq {HAA Buipying

@uninj Mau BY] eins W,| “YO $1! ‘Jey, pepuodseau | puy *,S!I4} UBY] Ja}eq Pavjesep noA ,, GBulyjJewos ples eys jNO sued sys USUAA
"SEM HI SE } Ya] ysN! pue Ayjeos JOU jNq 400 ay} aSOjO 0} Pel} EYS ‘pemoyjjo) (ureBe ) Pyeppoyg AdUEN ‘11 JO JO}OGUIG Bly ‘yeyy JOY
‘suapjnoys Aw BuibBbriys Aq pebuods

J ysn{ | ‘uossaidxe jee BulsesBesip yy alu ye YOO] Salty MAU BU} JO BUO Jeu} JUBSBa|dUN SEM BOIOA J8Y JO GUO] Sy} Ng “auns
‘pres | ‘weBe 100p j}e]/0] Ue 8Uy USdoO [JIM BUS ‘}8/10] 84) Buisn oUuOp s.eys Joye WEY) Hg UM OU} Ul JOOP EU] ESOP 0} YO S,}1 J! BLU
peyYse PUP sued OYUM esAq|dWe |] BUC S,e8Y] "WeEM 0} S}USpNys AW 1/8} SN! | HG 94} SSN 0} SJUEM CUM BUOBLUIOS S,8J9U] JOABUBU AA
‘aHuno] SESINU SU} Ul }daoxXS 1 Op oO} soR|d OU S.qUaU! “Add S$! Seuly AveuU O} Bulured) |euCIyeONpsS elu JO Weg

BLO¢/SL/S
 

Case 1:19-cv-05778-PAE-DCF Document1 Filed 06/20/19 Page 122 of 160

JOPSIIG [EoIpsyy 94} YM Pue

sanBee||0o AN Jo jUOJ Ul A[Ssepjoe} ‘UONsenb s,uypPy sy ‘uoWsenb sno jou s! yt ,, :BuiAes sesuuer Aq ‘Ino peyory YjOg alam OM ‘LUEU}
0} }! urejdxe 0} Wy pexse | “Uayed ay} year] NOA ‘LF JO S/S €-z snid SW Jo sHueyo YM JEU} aW 0} SIepusig 1q Aem aU, ‘sebueyo
Snje}s [e]UeW noge ‘pip ;j “UoNSeNb Aue s,919U} }] Pays "puedo qeo] 9u} esn Oo} MoY sieGeueW esJnU ou] 0} PeuUlEjdxe JejuUUEr

O&-01

810z/2/¢ Aepuc;:
 

 

Case 1:19-cv-05778-PAE-DCF Document1 Filed 06/20/19 Page 123 of 160

5/30/18

David and Jose were doing rounds checking beds and mattresses, when | asked him if he is
aware about the N 95 particulate mask. He said | never heard about it. Why is there a
concern ? | said no, first time | heard it too during the meeting.

So the following day, | went downstairs to interview Kevin O Brien, the Engineering Supervisor.
He said | never knew any issue or concern as of now. Although he said something about
asbestos but it was reported already in the past. And the people who handled the issue were
also the one who recommended the N95, 1700. So | just conclude that perhaps they are just
shopping for a new vendors that are cheaper that what they already ordering it with.

So | therefore conclude that the irrelevant question that was thrown to me was just to
embarrass me that | wasn’t doing my job as a solo Infection Control Officer in a 514 bed
capacity facility. | was promised to have a partner but last March but that seems to be an
empty promises be they could assign Jackie, one of the Nurse Manager, but up to this time, no
action. Therefore these surprise questions to weaken my already dying spirit is being
continuously assaulted in a crab like fashion by the administration.
 

Case 1:19-cv-05778-PAE-DCF Document1 Filed 06/20/19 Page 124 of 160

 

May 21, 2018 10:30 am Lobby

Eileen’s color is coming out. The truth came out as | predicted it. There was an instruction

 
 

Mee Labor lawyer sya deng.sa!am just
following her advice den. Nothing to

June J )

a ele KelstoM=1idat= mnie \ "A

 

Believe me they are already
grinding all evidenced against you

So by the time you file it looks like
you're the one retaliating

I'm just sharing it to you ma fren

  

and thank you so much for your
palala.

Ok , pautangin mo ko nang pang
cone

But believe me the same case
happened way back | :

Ako p ang mangungutang s iyo

Ok Punta na nga ako.

 

U don’t know what I've gone
thraniinh thea nact favs monthe 9
 

   

wage mincing me into pieces cf
embarrassing moments like today.
And Maia is so happy seeing me >

being humiliated.

Call Department of labor and DOH
give them the price of what they’ ve
done to you

| know, they are really finding
mistakes from me, now that they
can't find one, they are creating one

fey

 

Believe me opening a can of worms

There’s even a cockroach in that
place that made me jumped at one
time.

Yes | will in my 12 pages of letter.

 

So don't wait till the time comes
 

evil Tacility big time. That’s wny
don’t talk back because | am

cooking something that will surprise
them. You'll see...

 

Don’t wait till you find a job call
them tomorrow

| don't want to give them a bullet to

use against me with their obvious-
harassment'’s.

 

_ They'll be surprise

m Oh believe me they will.

~The reason why u need to call now

Especially that Maia who said that

I'm old for the job. That's age
discrimination!

 

: Yup so why wait call them tomorrow

I'm still talking to my mom
 

__ (Messa

Case 1:19-cv-05778- Pag por Mpa. Syed OP /2.0/19 Page 128 of 160

Roommate good am!! What ©
happened? Call out ka? .

Tue, May 1, 11:50 AM

Tindi migraine ko. Preno muna.

 

Akala ko may interview ka na@ @
GJ get well and see you tom. |

Mas mabigat yung sama nang loob
maka atake kesa yung trabaho.
Sana nga May interview ako para

mahinto yung mga malisyosong
tanong” o anong oras ka uuwi?"ni
kuto nga di ko matiris, di Tao pa no!
Ok ba sila? Ok ba si tutubi?

 

_Hwag mo silang pansinin masyado.
Baka matalo ka sa inis at sama ng
loob. Pahinga ka lang dyan. Work na

me Oe
=,
 

iuncnic cece: yung trabaho.
Sana nga May interview ako para
mahinto yung mga malisyosong

tanong” o anong oras ka uuwi?"ni
kuto nga di ko matiris, di Tao pa no!
Ok ba sila? Ok ba si tutubi?

 

-~Hwag mo silang pansinin masyado.
Baka matalo ka sa inis at sama ng
loob. Pahinga ka lang dyan. Work na

— me OS

Ok, TY!

 

Wed, May 2, 10:23 AM

Roommate, good am. You still

sick?7

Yep and being harassed by your

commander !

 

: Patingin ka na sa md. You may need
it kc even if you will take only 2 dys
sick. |

 
 

 

Yang. si.22b, 2 face at Walang alam ~~
kung di mag taas nang boses. Ok
silang partner ni Maia.

Respect and dignity, speech nya in
front of the new hires.

> Tapos nung sabi ko I'm claiming
my respect, bigla accused ako nang
dav esy-1m

> Instruction nya ” from now on you
will only communicate with me”
ngayun Hindi nya alam mag trouble
shoot kung anong Gagawin nya sa
new hires. Bigla dapat ko daw
lpaalam kay Maia at sa mga super.
Balimbing!

> | Mail's ko sya 2 x. Di raw sya nag
babasa nang email. Sabi ko | was
instructed that in that facility that e
mailing is the main way of
communicating.

> sabi ko with due respect, | may
not be your patient but | am sick |
need empathy. You probably telling
me to take care of my medical
problem but it the tone of voice that
counts. Again, with due respect,

 
 

 

Case 1:19-cv-05778-PAE-DCF, Document1 Filed 06/20/19 Page 131 of 160

Ay ano ba yan®) () &. Take care ©

- of yourself. | suggest you see a

doctor kc all these things that are
~ happening to you might be causing ©
you to get sick. You have to be
compensated for what they doto _
- you @ @. Think about it and what -
your next move should be. |

Mabuti nga sa ka nya marindi sya.
Puro speech alam nya, cell phone at
agang lumayas. As a leader, Ning
action nya false accusation ni
Nancy? Baka nga sabotage, kasi
lakas nang loob mag accuse. Ay
mabilis Lang silang dumadada kasi
lengguahe nila. | don’t think me

managerial experience yan ngayun
lang kasi train sya nung Pina ka
boss. Eh anung ginawa nung Pina
ka boss nung report ko yung
conflict ni Mata? Non! Kaya patuloy
ang cga- cga ni Maia kahit andyan
na Yang c 22b. Ngayun Hindi sya

 

 

 
 

Vrewi, i¥ uy oe; vwivw tt ivi

Case 1:19-cv-05778-PAE-DCF Document1 Filed 06/20/19 Page 132 of 160

Teka pala. Did you call out sick sa
~, sick call line ng jewish home. Mag —
_ isa lang kc ako dito sa office n just
~ now i saw maia outside. Asked her |
what happened to everyone lahat
- wala? She said she is in mtgs, c
22b ay wala sa rm nya as usual, jeff
also is not here. Then asked her
casually what happened to my

- roommate? Sabi nya "no show no

call" ka daw???? Kaya kita tanong
~~ kung mag call out ka??

Bulaan yan. Explain ko kay 22b na
hindi ako maka call outside bc | live
surrounded by big buildings. So
email ko sya twice. Pasalamat pa ko
sa kanya bago nya ko pinag
bagsakan, thank you for sending me

Signal. | can't even call my 96 years
old mother sometimes. And the
honest truth. Bulaan lahat ang dila
nila. Bakit ko gagawin yon? OK ba
Sila. Sabihin mo Baka In cahoots sya

 

 

 
 

22 b ay® walaserrrrrnyaras: useral fet i: 133 of 160

~ also is not here. Then asked her

casually what happened to my
roommate? Sabi nya "no show no
call" ka daw???? Kaya kita tanong
kung mag call out ka??

Bulaan yan. Explain ko kay 22b na
hindi ako maka call outside bc | live
surrounded by big buildings. So
email ko sya twice. Pasalamat pa ko
sa kanya bago nya ko pinag
bagsakan, thank you for sending me
signal. | can’t even call my 96 years
old mother sometimes. And the
honest truth. Bulaan lahat ang dila

nila. Bakit ko gagawin yon? Ok ba
sila. Sabihin mo Baka in cahoots sya
sa IT Director, Pina Lalabas me
glitch in the system.

Sabi ko sayo Puro cough out Yang si
220

Hindi ako takot sa kanila matalo
manalo. Sige | fire nila ako.

 
na ae ere ee Ngayun iba

na kelangan mag paoaalam ako sa
lahat. Ok nga ba yan?

 

Pati nga yung friend mo sa nyhra
wala din. As in solo talaga ako

proomiseQ QQ —
Hay naku, nakakahibang!

Ang puso mo. Baka madagdagan pa

 

- sakit mo. Basta nagsabi ka sa

immediate superior mo ok na yun. |
See you tom. ©

Kelangan na ka log lahat...

Hindi tutuo Yang glitch. Di mo ba

halata si Nancy mismo ang nag sent
nang message? At ang message ko
ke 22b found out now, di ko ma kita.
ae sense aoa ali ako ule

 
Case 1:19-cv-05778-PAE-DCF Document 1 Filed 06/20/19 Page 135 BED:

Kelangan na ka log lahat... -

Hindi tutuo Yang glitch. Di mo ba
halata si Nancy mismo ang nag sent
nang message? At ang message ko
ke 22b found out now, di ko ma kita.
Common sense bakit Hindi ako mag
communicate sa kanya. No digging
my own grave? Last thing | would
ever do. Eto kabubukas ko lang,
Hindi ko makita.

 

Bakit mga empty ang folders ko?

At yon lang e mail ko ke Dr.
Goldberg ang nakarating na |- cc ko
Bela e vam lelaaaalan| oie

Sige | fire Nya ko...

At bakit nya pinagpipilitan na padala
ko sa kanya. Sabi | emailed you
twice, in fact once Is enough.

 

 
Case 1:19-cv-

folders are empty .

Hay naku. Ano ba yang situation
mo. Kakaloka. Ay ewan. ore o

At least makikita ko kung sent,
garbage or draft. Lahat nang folders
ko empty. Glitch in system para
lahat maniwala sa mga pakana nila.

 

Kung naka pag Sulat si Stoddard na
kasinungalingan, she can do
everything!

Talagang set up nya ko. Submit Nya
kay Marie, sa HR at kay Maia.
Ayan nakita ko At sent ko ulit sa
kanya.

Tinawag ko pa IT sa kapit kuarto
mabuti andyan sya.

 

Jail mail pa ko. Saka ko na lilinisin.

 

 
 

Case 1:19-cv-05778- e-PAE POF NPS Ben FP AIG{Z0/19 Page 137 of 160

| “Roommate, 3rd day mo na sick. Are
you ok? Are you still planning to
work here?

Antay ako nang tawag for
ultrasound. Lam yon ni 22b.

Diarrhea pa rin at stomach pain.
Naka lady's diaper nga ako.

 

Hala sana nman hindi ka natamaan
~ ng ecoli from your salad. Hope
nothing serious. Get well soon.

Sakit sa bato( gan) ata? Tingnan.

Baka nga ecoli to ah. Pero US na rin
para sigurado. Dami ko nang gamot.

Thanks for asking...
Keep me posted. dh JL
| will Madame...

 

 
 

MVE e lel ekslec eerie
hinaharassed kasi ang choice e mas —
bata kesa sa akin. Ngayon na dag
dagan pa nang isa pa. Kahit ata
naburol ka na harass ka pa rin.

Kung lahat nang gubat me ahas,
lahat naman nang lugar, me mga
=]a1e (=) lla

 

Byer TULA eB) Bie

-Bolera ka pa. Sya work na ako.
_ Asikasuhin mo yung md note para
bitbit mo na sa monday.

¥ totoo yon At me nag patunay pa

nga Di ba?
re Vases eeee

Mon, May 21, 1:32 PM

 

 

Ok ka ba Mrs?

~ Ok lang. alleray. Hindi makabangon /
 

men \Vieron bang underscore? Lam mo
ba kahapon binabasa ko yung mga
nasa j drive na educational items,

Meron nag co control nang arrow ko

 

naka remote.

Ano yun? Pagkakaperahan ba??@9

eo

Hinde, Meron nakapasok sa a ko.

 

Yup may underscore

Para bang pag me problems yung
computer mo you give permission
to the geek squad to connect in
your computer by remote para ma
fix nila problem mo.

 

What do you mean? Sa personal
email mo o sa work?

Saka kahapon delayed lahat email

 

  
 

Saka kahapon delayed lahat email
ko. Para bang ba Check point bago |

   
 

release by bulk.

Pag sa work. Remember i told yOu —
they can do that??

Saan underscore after Myrna ?

Wow, nagulat ako.

Yes

| Ok ill send you something. And

thank you for your blessing Mrs. |
you

 

Text Message

Kaya | never use work laptop for
personal matters. Kc they can at
any time randomly ck on what you
are doing during work hours.

iMessage
 

IVA WIS ooUyY

Case 1:19-cv-05778-PAE-DCF Document1 Filed 06/20/19 Page 141 of 160

_ Kaya i never use work laptop for
~ personal matters. Kc they can at
any time randomly ck on what you ©
are doing during work hours. |

iMessage

Ok same here.

Yung desk top yon. Erased ko na
lahat ang mga profile ko. Pero

nalimutan kong Gawin sa Lap top
Ko.

 

Whatever is erased in your desktop,
_ erased din sa laptop. |

Oh... good ! That's good to know.

Less job for me to do. I'll keep you
posted.

 

Tue, Jul 10, 10:14 AM

Good am. How are you now?
\Afharea ara voniinow? | wae oit fora
 

 

Case 1:19-cv-05778-PAE-DCF Document1 Filed 06/20/19 Page 142 of 160

6/5/18. Someone is inside my outlook remotely.

 

 
 

Nope, not you s#: ever. Going home
soon,! hope... tired....

     
 
  
 

Wed, May 9, 3:24 AM

  

| hope your text don't make sounds
that wakes you up. Remember when
| told you about Marie Penel wash
Hush-Hush, asking me for my
phone number? | strongly believe
that she was trying to protect me
from something coming. She's nice
to me even before my problem with
Maia took place.

| kind of made a research too to
confirm my speculation. | know
Jean Pierre likes me too. But
unfortunately he was on vacation
when things escalated between
myself and Jennifer, otherwise |

S4ale) im ATS] 1 On AALS @R(e) Cole

 
 
    
   
   
   
   
   
   
   
   
   
     
   
 

Wed, May 9, 10:37 AM

Are you coming today?

   
 

were iévér GivehS fair break’ SF they Were —
just hurt and destroyed because of this
unkind and unfair management.

The truth is now unfolding. Their power can't
no longer stop it. The divine intercession is
the most powerful, not who they think they
are. And | am on the side of the truth...the
divine intercession.

“Mow is my time, it is a very rare opportunity
that only knocks once in my life time. | am
given that chance to to get back my
confidence and integrity from these bullies,
money or no money...so be it.

It was my original plan and | am not backing

off. 1am here to live as a human being and to
enjoy the same rights like everyone else. My
‘y5 years old mother did not bring me to this
world just for them to take away my human

wenn be ke |
 

These were circumstances that obviously
hows that there's something wrong in the
system not just me...

| cannot just let go the impartiality in that
place that robbed me of my integrity and
made me feel horrible with their invalidation,
abuse and harassment. Most importantly the
discrimination and robbing to my face that |
was incapable because of my age, my
yender and even my non native speaking
person.

Change is impossible especially if the system
is being run by people who are either
wearing a thick rose colored glasses or blind
folded with the truth, obvious favoritism and
iron hand.

But the oppression should stop. Too many
workers lost their American dream bc they
 

really GHANNOTSO By CHE'briée’ But INSte4d | felt
uneasy inside.

Yes, it's true that everybody loves to have
money and | must admit | am not beyond that
to " dream big". It is a human thing....that's
why a mass of people buy Lotto for the same
reason, to fulfill a human satiety. So who am |
not to join the boat of humanity. | am but a
human being as well...

But my main goal at that time in TNJH, is to
take back my dignity. To rebuild my bruised
and sagging image. | was fiercely focus on
how to stop the bully ness not only towards
myself but to those that | witnessed how
they were being ridiculed and oppressed by
these powerful people in the system.

uUbviously the system is being mismanaged
and bring used as a weapon for destruction

Lew; tl. = L., wii? am a em i im Pe gare ke om US, -™
 

Case 1:19-cv-05778-PAE-DCF Document1 Filed 06/20/19 Page 147 of 160

| know it's weekend and you are probably enjoying
‘+ at the moment. But as for your poor friend, a
one

" Madame in distress " | still can't accept how
Jennifer is handling my case after she said during
our meeting, "| know how to handle this"... and
now she is starting it by sending all the squadron
of nurse managers to where | was and even one of
them while we were in the cape". And conniving
with other departments!

ius humiliating. And Maia yesterday handed me a
piece of paper from Human Rights. | read it and it
wasn't clear to me who was it being addressed to.
So | left it on top of my table. Until | realized that it
could be that IT Director and reported ahead of
time to the Human RigNhts....

Now | know, it was a tactic. Yes, possibly that IT
Director who fabricated a story and sent it to me 4
_ays after. Which was much delayed than my
letter to Jennifer.
 

mi ww wiw il iw 1 MAI wat turn a «ww _ wa weer wr Oe —T |

Case 1: 19. -CV- -05778- PAE-DCF Document 1 id oF 06/20/19 Page 148 of 160

|
days after. Which was much delayed than my
letter to Jennifer.

Thank God that | asked all the new hires to sign
their names as a witnesses about that event
( totally fabricated) that did not happen. | even
asked Ben, if | ever in any shape, way or form
treated him rudely or humiliated him in front of the —
class that day, he was a little bit surprised with my

question and said " no".

~amera could see that! did approach him |
yesterday by the door in the lobby going to the
basement. It was 4 days delayed which was sent
after | sent that letter to Maia and cc to Jennifer
and Marie.

Although, | also recollect that when | went down
to IT there was a girl by the hallway in the
basement that | spoke with about my problem in
connecting with the projector. She said bluntly
she couldn't help me. So | went inside an "opened
wide" IT door, and she said | was trespassing???

eal paar: =, a an a oll sara  L@* © LS hE I . ao i Lane LS, Le al LL. -
 

“TNIS SITUATION, WIKROUE-DEING;"ANTYojiIKeINeway
their were handling it. Funny also that Marie, who _
seldom smiles did smile at me in the lobby, more
tnan usual.

! will send this 8 weeks Behavior Management to
them with an obvious goal at the bottom. And |

will think how am | going to undue the damage
that Jennifer and Nancy Stoddard created against
my clean reputation. | wonder if this Nancy did
seriously dropped my name in Human Resources? |
Should | call them Monday?

And I'm sure | was talk of the town in the facility
already. Now how am | going to regain my clean
reputation now. Should | send the copy of this
Plan of Correction to all the managers, telling
them an apparent issue that did not take place but
instead, an obvious part of their modus operandi |
to smear and damage my reputation? Or should |
wait until they fire me?

Let me know your input Monday or whatever is
convenient to you. Thank you and | thank the Lord
Case 1:19-cv-05778-PRR gr Meayent4 ‘ BigdQRP0/19 Page 150 of 160

   
   
   
   
   
   
   
   
 
   
   
   
   
   
   
   
   
   
   
   
   
   
   
   

You probably getting lonely without
someone who is constantly
verbalizing to you her growing pain
and suffering from the harassing
bossy people in that facility | will
send to you my response to
Tutone's harassment today for your
exclusive entertainment. Just wait...

What | was saying was thank you for
sending me a signal in my phone.
With due respect, | need a little bit
of sympathy and respect not
harassment. And my two messages
were enough even one message
was enough. Actually | was
following your instruction that |
should communicate with you
alone. With due respect, you maybe
saying that | should take care of my
medical condition by It’s the manner
of how you were saying that really
counts. You were practically
harassing me...
        
    
   
   
   
   
   
 
   
   
   
 
 
 
   
   
   
  
 
  
   
   
   
   
   
 

 

And herresoonse was 360 degree
eer Loud mouth! All she does
is soeech... speech... soeech, cell
phone and leave early. As my leader
what was her action when | was
also falsely accused by the
ITDirector? None!

She said her background ts ICU
pediatric, what is she doing in
Cralarelua ors

 
 

| don't believe that she had any
managerial background in the past,
perhaps only now bc she is being
trained and coached by the big
boss.

  

She doesn't know what to do with
the new hires? | told her that before
she and myself were hired by TNJH,
I'm sure there were new hires too.
She'll be surprised how resourceful
and creative the management.
 

 

Case 1:19-cv-05778-PAE-DCF Document1 Filed 06/20/19 Page 152 of 160

ee editha quirino 2c utee le syure oy]
mis oos: Pwd: Resignation Letter
oeais. Jun 7, 2018 at 8:02:22 P
- Rain ptt viva i yl a “ida Pou eda

Sent from my iPhone

Begin forwarded message:

 

 

   

oJ
Dear Marie,

It may not be a good fit for me after almost 3 months of accepting the two major roles as Clinical Nurse
Educator/Infection Control Officer, nevertheless,| still owe you an appreciation for trusting my
experience, skills and ability, which made you decide to hire me.

Three months were enough to see if it is a good fit both ways. | know there are no such things as utopia
or nirvana, so for a while | let both major and minor flaws slide, but it became a pattern and unhealthy
environment for me to facilitate my job.

i still vividly remember, when | confessed to you that,” | almost walk out" due to extreme emotional
distress and mental block outs.

But then you said to stay because there will be changes with the new DON. | was so hopeful and excited
to meet this new DON. | thought it was a promising opportunity to start all over again with a clean slate.
But things did not turn out the way | expected them to be.

After a couple of major issues,more avoidable issues were continuously creeping in. Those were the
source of emotional upheavals that constantly dragging and wearing me down. The mental blocks
became worst. Figuratively speaking,the fear of being nipped right and left were constant now, which is
very similar to " crab-like effect" fashion working in a very hostile work environment. The Leadership
Training (which is an excellent training) failed to create a safe haven for me to be able to facilitate my job
in peace.

So this message goes to say that | am officially filing my resignation effective immediately. My apology
for not being able to give you the typical two weeks notice due to personai reason.

Sincerely,

 
 

 

Case 1:19-cv-05778-PAE-DCF Document1 Filed 06/20/19 Page 153 of 160

July 9 2018

FEEDBACKS

1.
2.

10.

“ if the altercation | had with her took place in the Phitippines, | probably squish her in the
elevator!”

“ she doesn’t have regard that we were born in the same town. Who is she anyway! |’m just
wondering why is it necessary for her to act like that if she has already a strong connection
from the higher ups? She is not smart anyway, she failed the EKG test.” She is too crazy...”
“ oh are you saying your dogs are bullies, and it’s expensive to bring them to obedient
school?!?! Why don’t you bring them to New Jewish Home Interim DON, she will instantly
straighten them up!!!”

“ Oh, your problem with Maia is nothing, she had a loud, extreme altercation and
embarrassing altercation with Mark in the past, that was way too unprofessional from both
of them!”

“ don’t you know that she had an argument with Cecilia, Cecilia was fired by the DON, but
the current Administrator fired the DON and recalled Cecilia back to work” “ The
untouchable”

“Yes, | also did pull her on the side a couple of times”

“ who is that acting DON? She was standoffish, by passing me and went directly to my
boss” She was acting like she’s the big boss!” Whenever | see her, | just ignored her”.

“ thank God she was not hired as the DON, she is a power hunger!”

“ she is not a good leader, she fights with everyone, she is a war freak!” And she likes to
fired employees right and left, she has no heart”

“ if you have any problem with your difficult orientees, bring it right away to Maia, she is
Demonyita! (little evil girl) “ she does not have filter...”
 

 

Yahoo Mail Fwd: CASB99-1419-Cv-05778-PAE-DCF Documeniiys:Fiilsath aii ch 2 /#ERR IAS SAC Oy WEWDYDnXB....

2of 5

Donna H. Clancy, Esq.
dhc@dhclancylaw.com

 

' The Clancy Law Firm, P.C. 40 Wall St., 61st FI.
By: Donna H. Clancy Esq. New York, NY 10005
http://theclancylawfirm.com/ T: 212-747-1744
Twitter: @clancylawpe F: 212-409-8574

https: /Avwww.facebook.com/clancylawpc

 

This message and any attachments thereto, are intended only for use by the
addressee(s) named here(in) and may contain legally privileged and/or confidential
information. If you are not the intended recipient, please notify me immediately
and permanently delete this message. Notice Regarding Entry of Orders and
Instructions: Please do not use e-mail to transmit orders for securities or for

_ other time-sensitive instructions. Notice Regarding Privacy and Confidentiality:
- The Clancy Law Firm, at its discretion, reserves the right to monitor and review

all e-mail communications through its network. E-mail transmission cannot be

' guaranteed to be secure or error-free. Although information contained in this

message has been obtained from sources we believe to be reliable, we do not
guarantee its accuracy or completeness.

From: editha quirino [mailto:editha. quirino@yahoo.com]
Sent: Wednesday, December 19, 2018 2:59 PM
To: Donna Clancy <dhc@dhclancylaw.com>

_ Subject: Re: CASE 13-14

- The Division specialist Mr. Moffat interviewed me last week over the phone and these were his questions:

_ 1. How old | am

2. How old is Maia the previous acting Director and now the Associate Director - i said, around 45-46.

3. How old is Christian - the oné who was Maia's rooting for as Nurse Educator instead of me: | said between
32-36 YO

4, How old was the one who replaced me but only stayed for a couple of months: | said my good guess was
around late 40’s - 50s.

1 told him | don't know their real age, | was just guesstimating it bc there are people who doesn't look at their

age.

5. How many people works under me. | said “none”. | told him what the DOH Infection Control Surveyor
suggested during Survey Time: she said, due to the large size of the facility and for quality care to the
residents and quality of service as well, there should be at least another person who should assist me. And

’ Jennifer - the new DON at that time promised me but never delivered.

She herself did not stay that Jong to that place bc from what | heard, she did not click with Maia either.

12/24/2018, 10:55 AM
 

 

Yahoo Mai - Fwd: CASB9¢- iy 19-cv-05778-PAE-DCF DOCUMENhtips:AaDyaendoim A/foRRGe Ii asabebOO OyWFIVDYDnXB... —

6. How many staff work directly under Jennifer, | said more or less 6 people, but that do not include Maia and
Myself.

7. Then he-asked me, why did | complain gender discrimination. My response was, at that time Maia did not
have a boyfriend. | believe, It's a “ hooking up thing”.

Why did she exaggeratively described to me about Christian's background and always wanted to be around

her, which is a very typical Philippine customary act, especially when you are romantically interested with the
opposite sex. And there were so many obvious instances that she created and surrounded the situation that

time, hence | concluded that perhaps:

- she wanted him romantically which was a good reason to inflate his status and directly lead to tell me that
“she wasn't rooting for me.”

 

- and by the way she described him was just like putting him in a pedestal. |

' «and the way she projects her irrational and inappropriate antagonistic and accusatory behavior towards me
: was endless, to the point of harassing and / or bullying me.

- and those obvious circumstances were very strong to conclude what type of game Maia was playing at that 2
time. |

- which is unfair fir the Jewish advisor/ counselor that Maia’s unprofessional and unethical, harassing and
bullying behavicr towards her subordinate ( myself) and others were just my mere “gripes” towards this
current skewed administration.

even boxes of Nurses Aids’ personal employment information.

_ That was the time when her mouth with no filter said a remark that, “| 9 when | reached your age, |
wouldn’t be that slow..." | don’t find that funny at all. Since she and | never did click from the get go.

| was just curious, why she was very particular to find those In- service Training of these two nurses aids,

8. | also mentioned to Mr. Moffat that Maia, for two consecutive ae did ask me to dig piles and piles and
Perhaps those were the ones that she fired already. Since she's so proud of firing employees right and left.

- PS: I did not stay to that ptace for 6 months and all which what these advisor as mere gripes were discussed
with the administrator But did not receive proper disciplinary action. |

Before ® they were able to delete all my emails, | Managed fo save a sample of how one director accused me

aiseh-and-maticiousty of 4 certain inflammatory conduct that did not take place at all.

 

Thank that | had the this gut feeting to ask the class to sign a proof that the situation that | was being accused
off did not happen. And they did with no hesitation.

That particular incident was forwarded to the administration but there wasn't any resolution at all. It just fell
into deaf ears.

A string of more incidents took place repetitively and widespread, but again nothing was done by the
administration because the administration is bully herself.

pote | will keep you update if the Division contact me again.

Editha

3o0f 5 12/24/2018, 10:55 AM
 

 

Case 1:19-cv-05778-PAE-DCF Document1 Filed 06/20/19 Page 156 of 160

5/28/18.

Before nurses week, Bridget gave me time line to submit my report. | did review it with Jennifer
there’s a problem in tallying them. She said, talk to Bridget, | don’t want to tell you something
that | am not sure off. | emailed Bridget no response. The following week, Joint commission still
did not come. Until the QAPI meeting did. | can’t believe how this person that | kind of thrusted
my work life, put me on the spot like the rest of the “ gang”, she said she did not believe when |
said 100% of non clinical and she might have to check that. Put me in a hot spot instead of
doing her role of checking it before ask me in front of the board. She has almost a week to call
me and discuss it. Again, she ask me something that no one told me about a new project. |
was busy running around catering a bulk of new hires. At least someone has to email me about
it. | check my email everyday. She has my personal phone number, she could have told me if |
don't response to me email. Not even Marie try to get my attention about it, and yet they have
the intention of asking me about this new project that only them knows about it. What's going
on? Everything is hush - hush now?

Bridget, the person that | confided my troubles at TNJH suddenly changed from giving me a
funny facial expression when | approach her and all smiles at Maia every morning meetings.
What is that all about? | remember she even told me that she was glad that Maia is not the
DON because she is pewer hunger. And even gave me an assurance that | won’t lose my job
because of her good relationship with Marie.

Well | could see that one now being the new Assistant Administrator ....
 

 

Case 1:19-cv-05778-PAE-DCF Document1 Filed 06/20/19 Page 157 of 160

Marc is a smart guy but as an instructor, lousy. Feedback from one of my colleague during the
orientation, he has a good command in English but only one of the person in the class that did
not fall asleep. One LPN, was doodling the whole time to keep her awake.

Her methodology in teaching, was standing in the front “stiff”, like the guard in Kensington
palace and yapping non stop for hours and hours. One of the student was really snoring loud.
He does not have any sensitivity about the class condition, he just went on and on.

Maia sent him to me to teach about how to extract information from the computer. Basically
what Hope taught him. At first he was full of reservation. He was claiming that Hope did not
teach him anything. And that he created his own materials bc Hope took all her stuffs with her.

This person is a male version of Maia, attitude wise. Sarcastic and tackless. His mouth has no
filter. And tactically speaking, he knows how to play his devilish game. When you want a good
relaxing sleep, go to his class, He is good hypnotic concoction but | am sure you won't get
addicted to it...,
 

Case 1:19-cv-05778-PAE-DCF Document 1 Filed 06/20/19 Page 158 of 160

6/5/2018 MILA

Mila was ordering me again to repeat my May report bc | submitted it early so | can start with my HH report also for May. She said “
Editha ft is already June 5th, you are late with the report, you have to redo it again because you submitted it 5 days earlier. | will not
accept it because there are more antibiotics that were ordered within the last 5 days of May. And | said, you have a complete report
So you can supplement my report then. I’ve been doing each report at least a week and now | am starting to gather all the HH report
to do my audit. I’m only by myself, so how do you expect me to do a two tedious report at the same time? She just went on and on,
| felt uncomfortable that my intention of calling her was to just make.sure that i did not miss the meeting. She said” Editha, you did
not get my email? | said biah blah blah...in a very firm and loud manner that made me feel uncomfortable because | was using the
security guard phone. | just asked her extension but the security dialed her phone and giving me the phone, even though | was kind
of hesitant, it was a quick but good gesture so | took it. | wasn’t expecting that Mila is going to extend the conversation and of
course monopolized it with her tactless personality even though | told her that | was using the security phone. So as soon as | got
out from the phone | walked to my office and called her back Saying in a firm manner that | was busy with audits and | was just
starting to do my HH audit and | was delayed already be | did the infection Control first.
Then suddenly she showed up in my office with a facial expression that appeared like a meek lamb quietly submitting a delayed

report of HH” Good thing | did not repeat exactly what she said to me in commanding way of saying it”. | am supposed to give my
official resignation letter in two weeks time but Mila’s aggressive behavior
 

7 : -_ 7 =

Case 1:19-cv-05778-PAE-DCF Document1 Filed 06/20/19 Page 159 of 160

6/5/18. Someone is inside my outlook remotely.

 
 

Case 1:19-cv-05778-PAE-DCF Document1 Filed 06/20/19 Page 160 of 160

Left key to Daniel Moore - security at 10:04pmin a white sealed envelop.

Van o me efece lag
